EC-Israel scientific and technical cooperation agreement
The next item is the report (A4-0035/99) by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision concluding the Agreement for scientific and technical cooperation between the European Community and the State of Israel (COM(98)0457 - C4-0555/98-98/0241(CNS)).
Mr President, ladies and gentlemen, back in 1996, Israel became the first non-European country to be fully involved in the framework programme for research and technological development, and it remains the only non-European participant. The basis of this agreement is that research cooperation is fundamentally international in character and that it makes no sense to limit it to the territory of the EU if it would benefit both parties and if there are no other political objections. Israel pays and is treated like a Member State. The other states' contributions are not reduced, which means that the funding of the programme as a whole is topped up as a result of Israeli participation.
Under the fourth framework programme, which has been implemented since 1994, the number of calls for tenders for the various programmes was higher in 1995 and 1996 than at the end of the programme period. Although Israel, anticipating the conclusion of the agreement, began to contribute financially and submitted tenders, subject to conclusion, in 1996, the bulk of the funds for many programmes had already been allocated by that time. That is why Israel is very interested in full integration into the fifth framework programme from the outset. We all know that the start of a multiannual programme is an important phase, and so for sheer reasons of time my first plea to the House is that we approve this agreement today.
But it is, of course, essential to take account of the general political context too, even in the case of a technical agreement. Let me say the following on that: first of all, there are many strong links between Israel and the European Union. The value of trade between us is twice as high as that of Israel's trade with the United States. It is important that the Union's relations with the Middle East and its influence in that region remain steady and strong. This agreement is one of many instruments that govern these relations and with which Parliament will deal in greater detail in March. I believe that EU-Israeli relations in general are so stable that they can withstand the difference, important though it admittedly is, in our respective assessments of the progress achieved in the peace process.
And now my second point: even during the fourth framework programme, we were pressing for Palestinian research groups and companies to work with us and to be involved in projects. This agreement is therefore an indirect means of promoting mutual understanding. We shall insist that this cooperation be intensified, and when we come to review the programme here in Parliament we shall check that this is actually happening.
My third point is this: if the agreement is implemented, information networks will be set up under Article 6. The Israeli side has expressed the wish to participate more fully in future evaluation measures. I would ask the European Parliament to support that wish.
The fourth point I wish to make is that, in order to reinforce this cooperation and to incorporate it into the same framework as the other agreements and cooperative projects, we should ensure that regular contacts are established between the European Parliament and the Knesset, so that the research cooperation can be monitored and promoted at parliamentary level.
Some of the groups in this House believe that, by approving the agreement and not suspending it, we would be intervening in the internal political debate in Israel, since as we all know, a general election is about to be called there. Let me say to you that our failure to approve the agreement today would constitute far more serious interference in Israel's domestic politics, and we have no right to exert heavy pressure on foreign governments to alter their domestic policies.
Lastly, as your rapporteur I should like to make the following comment: relations between the Commission and Parliament are somewhat strained at the present time. For that reason it is my sincere wish, Commissioner, and not just a pious hope, that in future negotiations the Commission will provide Parliament with comprehensive information from the very start and keep it abreast of the latest developments in the negotiating process.
Applause
Mr President, Commissioner, ladies and gentlemen, my group endorses the report and very largely agrees with what the rapporteur, Mrs Quisthoudt-Rowohl, has said. The Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel allows us to build on past successes, which began in 1996, at least as far as the present high level of cooperation is concerned. At that time Israel, with the status of an associated state, was allowed to take part in all non-nuclear programmes under the fourth framework programme for research and technological development.
In a period of only three years, 369 joint projects, costing a total of ECU 53 million, have been successfully implemented. However, the added value deriving from cooperative arrangements is far greater than that. In fact, some 1 000 joint applications have been received. The continuation of this cooperation in the fifth framework programme is in the interests of both sides. Our own interest lies not only in the high quality of Israeli research, but also the emerging adoption of European processes and standards and the future development of more marketing opportunities in the region.
Israel, for its part, has an interest in being involved in the discussion on strategic developments in the research field which Israel alone cannot achieve. Moreover, high-tech products are the only means whereby Israel's balance of trade deficit, like ours, can be reduced. This cooperation in our mutual interest is therefore a long-term proposition. That is why it is natural that not only Israel but also our Committee on Research, Technological Development and Energy and the great majority of my group favour the smoothest possible transition from the fourth to the fifth framework programme.
Postponement of our decision for whatever reason would mean, as has already been explained, that the conference of foreign ministers on 22 February could not ratify the agreement, as a result of which Israel would be unable to take part in the first round of tendering, which will take place in March, and would be placed at a financial disadvantage, as happened in the fourth framework R&D programme.
In accordance with its gross domestic product, Israel will contribute to the success of the fifth framework programme for research and technological development by making an annual commitment of around EUR 30 million. Various members of our committee have had the opportunity to see at first hand the high quality of joint EU-Israeli research. At our insistence, Palestinian companies and research establishments were also involved in joint projects. It is true that even greater efforts could be made in this direction, as my honourable colleague said, and indeed we are demanding progress here.
In my own personal opinion, further research cooperation can help in the long run to stabilise the peace process, which, it has to be said, is seriously deadlocked. The aims of science are full understanding and effective communication. Its universal nature also offers a matrix for resolving conflicts that arise from sectional interests. Conversely, however, scientific cooperation can only flourish in the long term in a peaceful environment. Even if the procedure applied here is that of a simple hearing, I would ask the House to approve the report.
Mr President, our group can also endorse the report and would like to see it implemented as soon as possible. We are delighted at Israel's participation in the Community's research programmes up to now, and we look forward to the results of the cooperation between the European Union and the State of Israel in connection with the fifth framework programme. Israel was, of course, largely created by immigrants, refugees and individuals with a very strong character, who have been able to endure dictatorships and oppression and who in many cases have an extremely high standard of education to contribute. This has been reflected in the research programmes. What is being made available here for the cooperation between the European Union and the State of Israel is therefore a considerable mass of talent with high levels of education, competence and diligence.
We look forward to the cooperation and hope that the report can be implemented as soon as possible.
Mr President, our group is very pleased with this very reliable and broad-minded report by Mrs Quisthoudt-Rowohl. However, we cannot approve it at this stage, because we - the European Union and the European Parliament - would be being used by a head of state who has shown total disregard for the peace agreements and for the process of promoting peaceful coexistence in the region.
We do not want to be manipulated by a head of state whose actions are almost Nazi-like: he demonstrates nothing but racist disdain for the Palestinian people in general. As a result, and for that reason alone, we believe that it would be better to suspend the application of this agreement. We must hope that, after the elections, we will see the arrival of a new government whose behaviour and positive attitude towards coexistence, the United Nations resolutions, the Oslo Agreements and the Wye Plantation Agreements show that guarantees do exist.
We understand the situation in the region and believe that both parties should receive equal treatment. In order to do so, it would be more appropriate if, instead of establishing cooperation between Palestinian firms and universities in Israel, the European Parliament itself implemented an agreement with the Palestinian people, its research organisations, its university and its firms. This would be more fitting in that since the end of the Second World War - when the UN was set up - the question of consolidating the Palestinian state through a UN resolution has remained unresolved. By doing so, the European Union would be giving equivalent, equidistant and equal treatment to both parties involved in the conflict, thereby showing that it does not allow itself to be swayed by either side.
Therefore, when it comes to the vote on this report, our group will ask that it be referred back to committee so that it might indeed be approved under better circumstances.
Mr President, this report on the research agreement between the EU and Israel is no simple matter. I can go along with part of what Mr Marset Campos said here, namely that this report, which we had thought would support the peace process, could just as easily be seen as a threat to that process if these issues are used to the wrong ends and in the political arena. As far as the content of this agreement is concerned, those parts of the programme that relate to nuclear safety and fusion are, of course, excluded. These areas are not included in this research agreement, a fact which I am pleased about. At the same time, however, I am concerned, because we need to be aware of the fact that Israel has nuclear weapons, even though the country denies this. I am a little anxious that, in spite of everything, funds will sneak in from other programmes precisely for use in research on nuclear fusion and nuclear activity. This is something that I simply cannot support.
In this context, mention also needs to be made of Mordechai Vanunu, the Israeli researcher who disclosed details about nuclear weapons and nuclear energy research in Israel. It will soon be ten years since he was imprisoned. It would now be appropriate for Israel to release him as quickly as possible. There was an application for his release, but that has now been rejected. I would like to ask Mrs Cresson what steps the Commission is taking to seek Mr Vanunu's release. Openness is perhaps not Commissioner Cresson's strong point, but I would nevertheless like to appeal for efforts to be made to prevail on Israel to release Mr Vanunu.
There are several other parts of this research project which I do not, perhaps, view as positively as the rapporteur does. One such area is space research. We Greens do not think that the EU should take part in space research. We are therefore also against cooperation between the EU and Israel in this field. We are just as reluctant for such research to be conducted in the EU as we are for it to be conducted within the framework of agreements with other countries.
Mr President, the issue with which we are concerned today has an obvious political element. Renewing a link between Israel and the European Union in the middle of an electoral period could be looked on, at least locally, as support for the political powers. It could also facilitate the re-election of the rabble-rousers and those behind the disastrous situation in which the peace process now finds itself. That would indeed be absolutely deplorable. It is also why some countries have still not ratified the association agreement with the State of Israel. However, in this case, the situation is entirely different.
It is worth giving more consideration to continuing scientific and technical cooperation, especially as several Palestinian companies and universities are involved in this agreement. I am thinking, in particular, of Al Qods, the University of Jerusalem, and the University of Bethlehem. They will benefit from participating in it and this is also something that we must monitor.
Moreover, penalising universities or the high technology sector - which, on the whole, are avid supporters of peace - would probably amount to targeting the wrong enemy.
Finally, an agreement such as this is not only an agreement, or a matter of charity; it is also - and this must be pointed out - a means of returning to prosperity through exchanges. This all means that there are varying opinions within the Group of the European Radical Alliance. Many of us will perhaps abstain or will, in any case, either want to vote in favour or be tempted to do so.
Mr President, I should like to begin by congratulating Mrs Quisthoudt on her excellent report and the speech she has just given. I entirely agree with her, and my group will also be supporting her position. In an increasingly global economy and with growing competition, cooperation between European partners in the fields of research and technology is no longer enough. Scientific and technological cooperation between the European Union and third countries and the involvement of third countries in the framework programme help to promote knowledge and technology transfers and innovation in the European Union, which is good for employment here and helps to strengthen the links between people in the partner countries and the Union. Such cooperation can also help to find solutions to the trade disputes that the Union sometimes has with its partners.
The Liberal Group is therefore very much in favour of continuing scientific and technological cooperation with Israel. However, we do not want it to use participation in the framework programme as a political instrument in the Middle East. There is no reason to block aid to its neighbours. The Union has good relations with those countries too, and our aid to the Palestinians in particular is not producing the hoped-for economic development in the region because Israel sometimes frustrates our aid programmes.
My group therefore hopes and expects that if Parliament delivers a positive opinion on scientific and technological cooperation, Israel will clean up its act. I am hoping to see some positive developments in the Middle East.
Mr President, ladies and gentlemen, we welcome the conclusion of scientific and technical cooperation agreements between the European Community and the State of Israel. We would nevertheless like to take advantage of this debate in order to express our concern.
We are concerned because, although a large proportion of Israeli research is dedicated to the civilian sector, another part of it - for which we do not have exact figures - involves the military sector. With this in mind, it is impossible to forget the plane crash involving a plane full of chemical and bacteriological weapons, which claimed so many victims in the Netherlands. That brings us to a question I raised in this very House on an article in The Sunday Times , which I actually thought was a hoax. The article claimed that Israeli researchers had tried to isolate genes specific to Arabs in order to be able to use bacteriological weapons against them.
I did not receive an answer to this question, but in the Israeli press, the daily newspapers Haretz and Maariv also published the story, and it has not yet been denied. We could therefore be dealing with the most extreme and most abominable type of racism ever experienced.
As a result, we would like to be convinced that these cooperation agreements are not going to contribute to such extremely dangerous research. We are in favour of the security of the State of Israel, and we are aware of the threats that have hung over this young nation. However, Israel must understand the desire of the Palestinians to regain their land and their sovereignty. Therefore, we would like Europe to do everything possible to ensure that a definitive peace agreement, based on the recognition of the rights of the Palestinian people, is finally reached. That is the necessary condition for peace in the region.
Mr President, Commissioner, it has certainly emerged from the statements on behalf of the various groups that this is not a purely technical agreement but that there are many political aspects involved, a point which the rapporteur made perfectly clear too. It is true that there have been voices in all the groups, including the group to which I belong, which have spoken against the conclusion of such an agreement at the present time. However, it is my experience of foreign policy more than anything else which makes me think that the reasons against concluding the agreement are far more tenuous than those in favour of concluding it.
Whenever anyone says that we need a few good cards in our hand to engage in diplomacy and that such agreements should be used for that purpose, I can certainly endorse that argument. But if we in the European Union want to make our voice heard more clearly in Israel, which we do, and if we want to have more influence on the decisions taken by the State of Israel, we have no option but to approve this agreement. We would forfeit any credibility as a negotiating partner and any possibility of bringing our influence to bear in Israel if we did not approve this agreement now.
By so doing, we shall not be endorsing the current government. The choice of government is a matter for the people of Israel. They will decide who should be prime minister and they will no doubt decide on the composition of the Knesset. The agreement will scarcely influence their decision. The present government could perhaps use our rejection of the agreement to illustrate how ill-disposed and hostile Europe is to Israel at heart, which is not the case at all. The only reason for our heavy criticism of the present government is that it has done nothing to promote peace and has failed to do many things that it could have done.
We do not know who the next prime minister will be; nobody knows that today. Above all, we do not know what the composition of the Knesset will be. That is why a postponement will achieve very little. The same situation, or even a far more difficult one, may result from the elections. Things cannot become all that much easier, given the abundance of parties and candidates. That is why it surely makes good sense to decide now. To my Palestinian friends - and I do not hesitate to say that I have very many of them and am in close contact with them - I should like to say here and now that, precisely because we are developing ideas in Israel, with Israel and for Israel, because we are establishing cooperative mechanisms that can help to break the deadlock on the peace issue, we in Parliament should, and indeed must, decide to ratify this agreement in order to maintain the common ground that can underlie and justify our continuing dialogue with Israel. For that reason, the Palestinian people have a special interest in our approval of this agreement, which I, particularly as someone involved in foreign policy, can certainly commend to the House.
Mr President, I would first of all like to congratulate Mrs Quisthoudt-Rowohl, because her report is quite outstanding and her presentation is a model of balance and synthesis.
Of course, we must ratify this agreement. The proposals to postpone it are extremely worrying because postponing the agreement would naturally mean changing the nature of the agreement. Excluding Israel from the first round of invitations to tender would amount to a virtually irreversible penalty and would make Israel into a lesser partner in terms of cooperation. This cooperation must be exemplary in all respects, and it is of fundamental importance, both in terms of scientific exchanges and in terms of developing our cooperation with all the countries in the region. It obviously augurs well that Israel is prepared to accept the participation of Palestinian Arabs in this project.
I will conclude by saying that it is extremely worrying to see that some people are trying to postpone this cooperation. The combination of the extreme right and the extreme left is significant in this respect and it is clear that these attempts are due to the resurgence of old feelings of hatred that we would have hoped not to see here again.
Mr President, I will not respond to the attacks that were just made. I am a friend of Israel too. I even have family in Israel.
However, I think that the scientific cooperation agreement with Israel appears, at first glance, to be an essentially technical document that could stand in the way of the development of cooperation between universities and research institutes elsewhere in the Mediterranean. There is a risk that the adoption of this agreement could be seen as an electoral tactic and a positive sign for the Israeli Government, which would be encouraged to continue blocking the peace process. The Palestinians are already under considerable pressure to abandon their decision to proclaim a Palestinian State on 4 May 1999. Indeed, some of that pressure comes from this House, as we can hear.
We must use all the means at our disposal to put pressure on Israel, on Netanyahu's government, to respect its commitments. We have the ideal opportunity to do so by postponing the vote on this scientific cooperation agreement until after the Israeli elections. This would not, in fact, be the first time, as in January 1990, Parliament blocked the scientific cooperation agreement so that Palestinian universities would be reopened; at that time, they had been closed for over two years. It was mainly due to this vote that the Israeli Government decided to reopen them. Why should we not repeat this approach in order to achieve some real progress in the peace process?
Mr President, I congratulate the rapporteur on her work. There are two aspects to this report. Firstly, the technical aspect, and here the agreement is sweet: mutual benefit to the European Union and to Israel. The latter has a technological advantage in a number of areas: biotechnology, opto-electronics, medical information technology and software development. The European Union can benefit from the knowledge that is available there.
The Israelis also have skills in space technology and in the nuclear sector, areas where I would have strong reservations about cooperation. This applies particularly to the nuclear sector: ten years ago I spent some time outside Mordechai Vanunu's prison in Gaza trying to visit him. He is, of course, still in jail. I would welcome the Commission putting some pressure on Israel to deal with that. I would reassure Mr Antony who has now left us that if anyone in Israel or, for that matter, in the Arab world was stupid enough to try and develop ethnic weapons, they would be self-destructing in the sense that the gene pools of the Arabs and the Israelis are sufficiently close that it would be very difficult to identify or produce weapons that would not harm people on both sides of the divide.
I hope that this can be a force for progress. I will certainly be voting in favour of the report, as long as there is a commitment that we will not cooperate in the nuclear area. I certainly would not want to have any cooperation in the space sector and I agree completely that we should be encouraging Israel and putting pressure on the Israelis to cooperate with the Palestinians in their research programmes.
Finally, I hope that we will make sure that none of this money goes into parts of Occupied Palestine. That would be a provocation and the European Union would have some responsibility for that.
Mr President, I would also like to express my thanks for this report, especially for the conclusions that are drawn in it, and above all for its desire to support the peace process by means of cooperation between Israeli and Palestinian research bodies. The problem with this agreement is that no mention is made of cooperation between Palestinian research bodies. The rapporteur says in her introduction that after the agreement has entered into force, and after it has been in operation, we shall make an assessment of the extent to which different Palestinian centres have been given the opportunity to participate. This would appear to me to be a rather absurd way of drafting an agreement if one wishes to achieve a given objective: surely one would normally include that objective in the agreement?
This aside, I would very much like to endorse Mr Holm's request that we should do something for Mr Vanunu. I also believe that we must address the question of obliging Israel to sign a non-proliferation agreement as far as nuclear weapons are concerned.
Mr President, Commissioner, rapporteur, ladies and gentlemen, as the chairman of the Delegation for relations with Israel, I would like to welcome the fact that our colleague Mrs Quisthoudt-Rowohl has proposed that the new scientific and technical cooperation agreement between the European Union and the State of Israel be approved.
As many people have pointed out this morning, this is the result of particularly effective joint work: since 1996, 369 joint projects have received subsidies amounting to a total of more than ECU 59 million. It is also the proof of real cooperation between the European Union and Israel, and as we are well aware, it has considerable technological and intellectual benefits for both parties. This is a clear example of how a balanced partnership should work.
It is actually helping the peace process in the Middle East, and we make no secret of this. In fact, the agreement will lead to further joint work with Palestinian researchers, laboratories and universities. And the Israeli authorities have made commitments to this end.
I would like to congratulate the rapporteur very sincerely, to thank all our colleagues in the Committee on Research, Technological Development and Energy, and, of course, to express my agreement with the very strong proposals made by Mr Stockmann.
A few weeks away from the Israeli elections, I would personally like to see in our decision - which I hope will be a positive one - a strong signal to those in the region with intelligence and spirit in favour of a peace based on development, progress, mutual respect and partnership.
Mr President, ladies and gentlemen, I would first of all like to express my gratitude to the rapporteur and to the Committee on Research, Technological Development and Energy. They dealt with this issue in a very short space of time and almost unanimously support the conclusion of the scientific and technical cooperation agreement between the European Community and the State of Israel.
The Commission welcomes the fact that Parliament is now able to make a decision on this matter. In 1996, the Union and Israel signed a scientific and technical cooperation agreement for the duration of the fourth framework programme. Israel thus became the first, and currently the only non-European, country to be fully associated with the Union's research activities.
What has this cooperation become today? As has just been mentioned, it has led to around 350 joint projects and these have produced results that are already visible. New products and practices have been developed, for example, a high-performance camera for medical imagery and a rapid photo-printing machine, to mention but two. All these projects are based on partnerships that combine their complementary skills, and the institutions of the two parties involved draw considerable benefits from them in terms of knowledge, but also in economic and commercial terms.
The association between Israel and the Union is firmly based on the principal of mutual benefit, which is applied to each project. Israel's population is among the most educated in the world. It could be looked on as an example from which we could learn a great deal. This is due to its extremely advanced technological know-how, the dynamic nature of its small and medium-sized enterprises and its innovation policy, which makes it the second leading country in the world in terms of the number of start-ups that are generated as a result of cooperation between universities, laboratories, businesses and financial organisations. Moreover, I have visited the country on several occasions to see what progress was being made. Israel has become a partner that is very much in demand and highly valued by European consortiums.
All the evidence shows that the participation of Israeli institutions brings a considerable added value to our programmes. I would like to add that, insofar as the agreement guarantees reciprocity, European researchers also have access to Israeli programmes. The agreement has fulfilled all its promises. The two parties have therefore expressed their desire to continue and to strengthen their cooperation for the duration of the fifth framework programme. The Israeli authorities would like this agreement to be implemented as quickly as possible. In fact, Israel would suffer if there were a delay with respect to the agreement entering into force, as happened with the previous agreement.
With this in mind, the Commission and the Israeli authorities completed the negotiations in the record time of three weeks. Nevertheless, certain Member States are reluctant to bring this to a rapid conclusion and link the approval of the agreement to the progress of the peace process in the Middle East. On the contrary, I think that the development of scientific and technical cooperation could make a significant contribution to the peace process. As the rapporteur points out, it is important, from this point of view, for Israeli and Palestinian research institutes to be able to strengthen their cooperation. Some speakers have spoken on this subject, and I would like to reassure them. This work has already begun and such cooperation will be particularly encouraged within the framework of the international section of the fifth framework programme, which gives priority to actions in the Mediterranean region.
Above and beyond its intrinsic interest, cooperation between the Union and Israel in research is part of a broad political perspective. This is an additional reason for concluding the agreement to associate Israel with the fifth framework programme as soon as possible. Finally, the Commission will continue to keep the relevant committees regularly informed of the progress of the negotiations.
In order to respond to certain speakers, I would like to say that the Commission believes that rather than encouraging regrettable abuses, the renewal of the scientific and technical cooperation agreement aims to maintain dialogue within a specific sector and with a population that should be supported. We must not turn this agreement into a political challenge as the effects of this would be counter-productive. I would like to add that the agreement does not cover nuclear research, even of a civilian nature, nor, of course, does it cover the military sector.
The Commission wishes to encourage cooperation between Israeli and Palestinian research institutes, as I have already said. In order to achieve this, it will use all the possible actions provided for in the fifth framework programme for the Mediterranean countries. One very specific area that comes to mind is that of water management. This is naturally an extremely important field as it is vital for bringing together populations that may be in a conflict situation.
Israel's recent policies in certain respects have shown regrettable shifts. However, as regards the measures contained in this agreement, given that the peace process is facing certain obstacles, we cannot add to those problems by suspending cooperation with a scientific community that is among the most brilliant in the world. As has already been mentioned, its members are in favour of peace, and some of them are even very actively involved in the peace process.
We should not punish those people. On the contrary, we must try to help them, support them and continue to hold dialogue with them, in the interests of the people. If we do not, the people will be directly penalised by our reservations.
We must show that we are open and generous, although that must not prevent us from being aware of any possible shifts in Israeli policy. However, I do not think that we should join these two elements together in order to use this scientific and technical cooperation agreement as a bargaining chip. It is a good agreement, it has a certain symbolism and it has considerable political implications. It tries to take the best of both scientific communities in order to make things easier for the people there who are going through difficult times. We must learn to appreciate better their skills, courage, nature and great intelligence, and become aware of how much we have in common with them.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 11 a.m.
Ship-generated waste and cargo residues
The next item is the report (A4-0023/99) by Mr Lagendijk, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive on port reception facilities for ship-generated waste and cargo residues (COM(98)0452 - C4-0484/98-98/0249(SYN)).
Mr President, I should like to begin by congratulating the Commission on its proposal, which I feel is a successful attempt to combat the pollution that is still being caused by vessels dumping their waste at sea. The approach adopted here is, in my view and that of the Committee on the Environment, a balanced one, in that vessels are required to deliver their waste and ports are required to build facilities to deal with it. So far so good. But you will not be surprised to hear that there were also certain points where the committee wanted to improve or tighten up the proposals.
First of all - and this is the most important point on which there was the most discussion, as there probably will be in future - there is the issue of payment. The Commission proposes that a substantial proportion of the costs of receiving and processing the waste should be paid by all those using the port. In my view this is rather too vague, so we have tabled an amendment to replace the word 'substantial' by 90 % of the costs. Why? Because I think it is extremely important to prevent ships from having a financial incentive to dump their cargo or cargo residues at sea outside the port. If only a small part of the costs are shared in the port dues, then there will always be an incentive for vessels to consider dumping their waste at sea. This is why we are in favour of replacing the word 'substantial' by at least 90 %, not because we want to have a precise figure, but because we simply want to make it clear that the processing costs are to be shared among all vessels, irrespective of whether or not they use the reception facilities.
The second point on which we think the proposal could be tightened up is the monitoring of compliance. This operates on two levels. First, monitoring at ports of call. If a vessel, for some good reason, does not have the time or the opportunity to deliver its waste at a particular port, it must not be free to do likewise at the next port. It must be possible - and it is already possible - for ports to inform each other about the situation of vessels sailing to and fro between them or calling in at subsequent ports. The systems are already in place, but they need to be further developed, which is why we are calling on the Commission to support efforts to do this.
Another aspect of monitoring concerns inspections within ports, and here too we were a little unhappy with the rather vague wording used by the Commission, which says that 'a sufficient number of such inspections' must be carried out. Instead of this we would prefer to use a figure which the Commission itself suggested in earlier regulations, so that 25 % of all vessels must be inspected. This figure is already included in a number of regulations. The Commission has said that it may be dropped, but at the moment we do not feel that there is any reason not to go ahead with this, so as far as we are concerned the directive should contain the reference to 25 %.
The third change to the Commission proposal concerns fishing vessels. The Commission itself has admitted that it was a mistake that its proposal excludes all fishing vessels. We do not want to create unnecessary red tape, so we are not in favour of bringing all fishing vessels within the scope of the directive, but it seems too stupid for words that huge vessels like factory ships which generate enormous quantities of waste should be excluded from the rules. This is why we have proposed to exclude vessels under 15 metres and include vessels over 15 metres.
The fourth improvement concerns rewarding environment-friendly behaviour, which we feel is an important part of any environment and transport policy. We should be in favour of rewarding vessels that do their best to encourage environmentally friendly work practices on board or in dealing with waste. To do this we need to make it clearer exactly what an environment-friendly ship is, which is why we urge the Commission to support the attempts being made to produce a more detailed definition.
My conclusion - and this is perhaps more of a comment on EU proposals in general - is that all too often, the Commission and sometimes Parliament too put forward proposals that are difficult to implement because they do not correspond to the situation in practice. I am convinced that the Commission proposal, with Parliament's amendments, does correspond to the situation in practice. There are ports which already have reception facilities or are planning to build them. Vessels are prepared to deliver their waste. There are plans to produce better definitions of what environment-friendly vessels are. It is precisely because these plans are already being made and the proposal dovetails with them that I think the Commission proposal is a necessary, useful and viable attempt to prevent the dumping of waste at sea.
Mr President, Commissioner, ladies and gentlemen, when the British Presidency put marine pollution on the agenda, following quite a few requests from the Committee on Transport and Tourism, among others, there were many of us who said: At last! And I mean this quite sincerely. We have witnessed many accidents involving oil in European waters. We have witnessed many ships that have spilt oil in our waters. This directive imposes obligations on the ships. We are moving from a convention - an IMO convention - which was a recommendation, to legislation, whereby we oblige the vessel and its master to give an account of any oily waste that may be on board.
In addition, we shall be obliging the ports - but not necessarily all ports - to receive waste oil. In my opinion, it is essential that this directive should be made as functional as possible. It must not be difficult or bureaucratic. I hope that in the final version, the Commission and the Council find a model that makes this directive workable and attractive for the ships and the ports.
There are two problems. The rapporteur has touched on one of them. There are two problems that I would like to address. Of course it must be paid for. Of course it is not free of charge. I hope that these costs will not become yet another restriction on shipping. After all, the short-sea report clearly demonstrated that port charges are one of the contributory reasons for choosing other forms of transport. So the small coaster - or the large coaster for that matter - will certainly incur a charge here, and I consider this to be a problem. If one were to regard this as infrastructure, it would be possible to make it free of charge. It is also possible to look at it from the point of view of the waste oil that is brought ashore. Surely this can actually be recycled and used. If one were to exempt it from oil taxes, VAT and so on, then it could actually finance this system. I think that we should come up with some good ideas with regard to this question of financing and present them to the Member States.
Ships in transit in international waters that do not call at European ports are a different matter. After all, we do not get hold of them. I feel that we should think back to what happened with the Pallas Athene . Here we have a vessel which bursts into flames in international waters, drifts through Danish territorial waters and ends up on German territory, and there we all are, sitting down together and playing a kind of official 'pick up sticks'. The first ones to make a move lose the game, since it is they who pick up the bill. If we had had a monitoring system in the North Sea, we could have intervened collectively - Denmark, the United Kingdom and Germany - but we did not. We allowed the bill to be passed on to the place where the ship ended up. I therefore believe that it is also our job to get the Member States to take ships in transit into account in their deliberations on future policy. I am well aware that this is not covered by this directive.
Mr President, let me express my thanks for the preceding remarks and extend a special welcome to my honourable colleague the Transport Commissioner. I am delighted that we have been given another rare opportunity to discuss this matter in the morning, rather than at 11 o'clock on Tuesday night.
But let us turn to the business in hand. I believe that the Commission has adopted an excellent approach in the directive. As a native of Hamburg, I am pleased to see that it incorporates all the results of a European international conference on the issue of port waste-discharge facilities, which was held in Hamburg. Practice has shown us, of course, that the Marpol Convention with its discharge requirement for ships is inadequate. We must ensure that the waste on board ships is actually discharged. If we say here that the ports must provide discharge facilities and that everyone will have to pay anyway under a no-special-fee system, I believe that more captains will decide to use the port discharge facility, since they have paid directly for it in their harbour dues. This is a very important issue, because we have no other way of cleaning up our beaches, especially those on the North Sea and Baltic coasts. We still have a lot to do here, but the same can be said for the Mediterranean and other parts of the European Union.
The approach, then, is exactly the right one. I thank Mr Lagendijk, who is a new member of the Committee on Transport and Tourism, for his excellent cooperation. I believe the committee adopted the recommendation unanimously, and it is a good thing and to be applauded that all the groups in this House are pulling in the same direction on this occasion, promoting environmental protection without neglecting economic interests.
Allow me to deal briefly with two more points. We have tabled a number of amendments, and I hope the Commission will be able to approve them all, Mr Kinnock. At any rate, I should like to highlight two things. First of all, the Commission must be urged to ensure that the system of charges now being introduced does not distort competition between ports. It is to be expected that one port or another will try to offer a particularly attractive scale of charges or to obtain particularly large profit margins in order to secure a competitive edge in the usual conflict, so to speak, that occurs between ports over cargoes. The Commission must be watchful, and we may have to beef up the legislation. I also believe, as the rapporteur said, that we must require Member States and ports to ensure that 25 % of all ships are actually inspected every year. After all, we are familiar with the problem of inadequate control from our experience with rest periods for long-distance lorry drivers. We had to tighten up there, because the Member States were not sticking to the rules.
That, Commissioner, should not be a problem either, since we have the same figure of 25 % in the port state control directive. One and the same official may be able to carry out both types of check. We need effective control of waste discharge, for the sake of the sea and for the sake of animal and human life.
Mr President, ladies and gentlemen, the proposal for a directive that has been submitted to us responds to a perfectly commendable objective, as it aims to ensure better protection of the marine environment.
International rules do exist, but everyone recognizes that they are not always respected, far from it, in fact. These international rules include the MARPOL Protocol, and the proposal for a directive transposes its provisions into Community law. These include reducing dumping at sea, improving port reception facilities, stepping up monitoring in order to force vessels to hand over their waste, and establishing a system to fund these facilities.
On the whole, we can agree to this, but the methods of implementing these objectives are of some concern and add to those we already expressed when considering the Green Paper on ports and maritime infrastructures. I would like to mention here the principle of subsidiarity. I would point out that the Maastricht Treaty does not give any particular powers to the European Union to organise the port system and the rules for managing sea ports. It would be unfortunate if the Union tried to interfere in that management through environmental issues. We should therefore ensure that the principle of subsidiarity, to which my group is particularly committed, is not called into question through such methods.
With these reservations, we approve and support the proposal for a directive, as amended by the Committee on Transport and Tourism.
To conclude, I would like to commend the excellent work carried out by the rapporteur and congratulate him on the quality of his report.
Mr President, ladies and gentlemen, people in civilised societies do not relieve themselves in the street. The requirement that ships discharge their waste in port follows the same elementary logic. I believe that Mr Lagendijk's report makes that perfectly clear. There must be no incentive, such as the avoidance of special fees, to circumvent that requirement. There must be a 50 % inspection rate. Anything else will give rise to absurd or dangerous situations, and the system must be weighted in favour of environmentally friendly vessels.
Basically, this report pussyfoots its way indirectly towards addressing three key points. The first is the question of a European maritime regulatory area. The United States has had one for a long time. The European Union continues to act as if it were a patchwork of small states, between which only the IMO standards apply. That is an indefensible state of affairs.
The second point is the need for control by the port state. This is an imperative of the first order, given the development of flags of convenience and dual registration.
The third point is the primacy of ecology, since the destruction of our vital resources is certainly no basis on which to develop an economic activity.
Mr President, trade flows from and to the European Union are still on the increase, and a considerable proportion of the goods are transported by sea. This is to be welcomed, since by unit transported, water transport is one of the cleanest modes. However, even it has disadvantages for the environment, and busy waterways regularly show evidence of pollution from ships.
This is just one of the consequences of discharging ships' waste, and it is easy to imagine just how much such discharges threaten the marine environment, which is seriously affected by this branch of shipping.
The proposed directive is designed to provide a solution to these sorts of problems. This is far from easy. On the one hand, as the rapporteur said, is it important that the polluter should pay, as in other situations. On the other hand, the size of the payment must not be so great as to encourage vessels to try to get round the legislation.
Under the new system a substantial part of the costs are to be shared, while the remainder must be paid only in exceptional situations. This is very much in line with the principles I have described. The possibility of reducing the payment for environment-friendly vessels is a further plus point.
The success or failure of this directive will depend on the extent to which it is observed and complied with. The proposed notification system and making the delivery of waste a requirement seem to be good ways of discouraging vessels from getting round the legislation. In conclusion, this report makes a positive contribution to protecting the environment and can therefore count on our support.
Mr President, I would also like to congratulate the rapporteur, Mr Lagendijk, on his excellent work, which, it must be pointed out, rightly deserved the unanimous approval of the Committee on Transport and Tourism. I fully agree with what was said by Mr Jarzembowski and would merely like to clarify a few points.
As was mentioned, the aim of this proposal on port reception facilities for ship-generated waste and cargo residues from ships is to reduce pollution and thus protect the environment, in particular by monitoring the legal discharge of waste and other pollutants at sea. In this case, the Commission proposal was a necessary and desirable addition to existing legislation on the protection of the marine environment and the creation of fair conditions of competition between the ports of the Community. We therefore welcome this opportunity, especially the legal requirement for ships to dispose of waste and cargo residues in ports.
The fee system proposed, which comes very close to a 'no-special-fee' system but avoids any downward pressure, is to be welcomed in general terms.
The proposal includes provisions that mean that ship-generated waste is treated slightly differently from cargo residues. Ships are required to deliver both types of waste in ports, but under MARPOL 73/78 rules in the case of cargo residues. This means that the treatment and disposal of cargo residues are not covered by port charges but special fees could be charged for the process.
I would like to end by saying that it is only natural that warships should be exempt from the provisions of the directive and, generally speaking, we support the proposal.
Mr President, we are all familiar with pictures of birds and fish fighting that final, impossible battle against oil spills and other waste from our ships along our coastlines, because the international conventions which prohibit dumping at sea are not being enforced. This situation will hopefully be remedied by this directive, together with the amendments proposed by the committee, whereby the ships must - under all circumstances and regardless of the quantity of waste - pay a port fee to dispose of their waste. Like the rapporteur, we in the June Movement normally uphold the principle that the polluter pays. But we also agree with the rapporteur that in this case there is a need to depart from this principle, since a fee which corresponds to the quantity of waste would make it tempting to dump the waste at sea. Control is the cornerstone of this directive. But in order for this to become effective, the June Movement is urging that the amendments tabled by the rapporteur should receive particular support with regard to the following points: that a definition should be found for the term 'environmentally friendly ship'; that the controls should be made more specific; that the expression 'a substantial contribution' should likewise be made more specific, so that this becomes sufficiently large to ensure that it does not pay to dump at sea; and finally that cargo residues should be covered by the port dues.
Mr President, it is in many contexts a major problem that waste from ships is not being managed in the proper way. The traffic through the Baltic Sea is a particular problem in this respect, not least due to the extremely sensitive nature of this particular sea. Every year huge quantities of oil are discharged directly into the Baltic. In Swedish waters alone, there are hundreds of discharges of this type every year. And it is virtually never possible to determine which vessel the oil has come from.
In the light of this situation, Sweden has a law which gives every passing vessel the opportunity to enter practically any port and dispose of its surplus oil there. Of course, such a system has both advantages and disadvantages. Naturally, a huge plus point is that this means that nobody will need to dump oily waste directly into the sea for purely economic reasons. At the same time, however, a system like this costs a great deal of money - above all when there are only a few countries that apply the system.
Given this situation, it is a natural and obvious development to implement the same type of measures in a European context and also, in my view, to make the same demands of all the EU's applicant countries. This would mean that, within the near future, practically all the countries situated around the Baltic would be subject to the same conditions with regard to the reception of such substances as oily waste.
On this basis, let me put a question to the Commissioner responsible: what steps is he prepared to take in order to include the EU's various applicant countries in today's decision?
Mr President, I wish to begin by welcoming Mr Lagendijk's report, not only because it supports the Commission's efforts to ensure a major reduction in marine pollution, but also because it is his first as a member of the Committee on Transport and Tourism - I congratulate him on that. It is an accomplished piece of work, if I may say so, and in return for the support and the quality of the work, I am very happy to say that the Commission can endorse many of the amendments tabled by the rapporteur.
Specifically, the Commission can accept at least the underlying principles of Amendments Nos 1, 3 4, 5, 12, 16, 17 and 18 (England 0, France 2 - I thought I might get that in). There is, however, another set of amendments which the Commission must reject, mainly on the grounds that it feels that the concerns expressed have already been dealt with in other parts of the existing text. I am sure that, on further examination, the honourable Members will understand and, I hope, accept that point. I refer specifically to Amendments Nos 6, 10, 14 and 15. That leaves just 6 out of 18 amendments where there is a more substantial degree of disagreement with Parliament and I must say that, even in those cases, the divergence is not fundamental.
Amendments Nos 2 and 7 propose to extend the obligation to notify the onboard waste situation in writing to fishing vessels over 15 metres. Mr Lagendijk referred specifically to this in the course of his speech earlier on. The Commission's concern is that this could easily lead to an excessively bureaucratic system without bringing any substantial benefit to the environment. We should bear in mind, of course, that fishing vessels are not excluded from the requirement to deliver their waste in ports and to contribute to the cost of facilities. They are only exempted - I emphasise this - from the obligation to make a written notification before each port call. The reason for that is simply that most fishing vessels, obviously, have one or more standard ports where they normally land their catches. The prior notification proposal exists in order to allow the port to make the necessary arrangements for receiving waste from ships. In the case of fishing vessels, the port will generally be very familiar with the needs of the vessels, even without a written notification.
We also believe that the length limit of 15 metres, like any other limit, is bound to be somewhat arbitrary and therefore difficult to justify. For those reasons - we hope that the House will accept practical reasons - we cannot accept Amendment No 13 either. Having said that, however, I share Parliament's concern that if very big fish factory vessels were to be excluded from the statutory obligation, that would be very retrograde. I should like to reassure the House that those vessels are definitely subject to the notification and control obligations, since fish factory ships, which are not engaged in catching fish, are not considered to be fishing vessels under the terms of this proposed directive.
The most controversial amendment, as indeed Mr Lagendijk said, is probably No 8 on the charging system for the delivery of ship-generated waste. Here the objectives of Parliament and the Commission are absolutely the same: all of us want to achieve a charging system in which ships are not given incentives to discharge waste at sea. However, we differ about methods of securing that objective. The Commission's proposal seeks to strike a balance between the need to make the best possible progress in encouraging waste delivery to ports and the plain political reality of taking into account the very different views of Member States on this issue. The end result of both Parliament's and the Commission's approach is that fees cannot only be based on actual delivery. Neither of us thinks that ships which do not deliver waste should be free from the fees associated with waste management. Our divergence, therefore, arises only from the fact that the Commission's proposal preserves a greater flexibility for the Member States in deciding the extent to which the so-called no-special-fee system will be applied.
In addition, we should bear in mind that ports, marinas and fishing ports in Member States are obviously very different, not just between but also within Member States. As I said, however, the fundamental objective of sharing the cost between users and non-users is crucial if we want to encourage the delivery in ports of waste and reduce and, indeed, prevent the pollution of the sea.
Amendment No 9 is unacceptable because the Commission can adequately deal with competition matters under the powers it already has under the Treaty. The proposed amendment would have the effect of reducing those necessary powers merely to the possibility of making a proposal, and that, clearly, would not be in order. Again, I hope, on reflection, that amendment may be withdrawn.
Finally, we cannot accept Amendment No 11, which relates to the number of spot-check inspections to be carried out for control purposes. The Commission considers that a certain flexibility is needed, partly because of the potential future inclusion of the waste control regime in the existing port state control directive, which obviously would have exactly the effect anticipated correctly by Mr Jarzembowski. Our feelings arise partly from the fact that the main elements for enhancing compliance with this directive are not only set down in the control part of the directive. The Commission, therefore, considers that a slightly less systematic spot-check system is adequate for the purposes of the directive and achieving the purposes of combating the pollution of the sea, at least as far as checks outside the port state control regime are concerned. Clearly, as Mr Jarzembowski said and as other Members have noted, in the course of the normal port state control check, it would be extraordinary if the inspector taking his 25 % quota, as it were, were not to pay attention to the waste-disposal situation on board the craft. One could readily anticipate that will be undertaken - it is a relatively simple check.
One or two questions were raised by the honourable Members, to which I should like specifically to respond very briefly. Mr Sindal raised the question of wrecks in international waters. We recall in this House that he has fastidiously pursued the questions raised by the disastrous wreck of the Pallas in international waters. Currently, as the House and Mr Sindal know, just vessels are the responsibility of the flag state but we are all aware of the deficiencies of that system, and coastal states may get involved in order to protect their own environment. Clearly there is something to be desired in respect of using those powers as well. The House may be glad to know that the Commission is supporting discussions in the International Maritime Organisation about placing the mandatory responsibility for safeguarding against pollution and other effects of wrecks on the vessel owner. In my view, that could be a very real breakthrough in our efforts to achieve quality shipping in all waters, particularly in European waters. I hope that progress can be achieved without great delay in the IMO. Naturally we would prefer the standards to be global, if that is at all possible, and then followed up with a legal regime in our own maritime area. I hope we can embark upon that without great delay when the discussions are completed in the IMO.
Further, Mr Sindal also asked about VAT on waste disposal fees. That is a crucial question which is probably why discussions on the matter are still continuing. However, in the course of the further development of this legislation, I will be in a position to give a more specific response.
Mr Jarzembowski's point, which is well taken, that it is essential that the fees levied do not result in the distortion of competition between ports, because their rivalry is, to say the least, very interesting. After I retire I propose to write a novel about this to do them real justice - maybe a fairy tale, who knows! There will be differences in the level of the charges which arise mainly because of the relative efficiency or inefficiency of the system. If a port, because of its efficiency in handling waste disposal, is able to charge smaller fees, well the very best of luck to that port. What we are then seeing is effective competition and not a distortion of competition, as I am sure Mr Jarzembowski will agree.
I conclude by expressing my gratitude to the Committee on Transport and Tourism and specifically to the rapporteur, Mr Lagendijk, for the expeditious work and the excellent report on this detailed and important proposal.
Thank you, Commissioner.
The debate is closed.
The vote will take place shortly.
Combined traffic: dimensions and weights
The next item is the report (A4-0031/99) by Mr van Dam, on behalf of the Committee on Transport and Tourism, on
I.the proposal for a Council Directive amending Directive 92/106/EEC on the establishment of common rules for certain types of combined transport of goods between Member States (COM(98)0414 - C4-0485/98-98/0226(SYN))II.the proposal for a Council Directive amending Directive 96/53/EEC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (COM(98)0414 - C4-0486/98-98/0227(SYN)).
Mr President, combined transport is one way of reducing the negative effects of road freight transport, the aim being to replace a considerable proportion of the road transport by water or rail transport. However, the situation is disappointing: combined transport accounts for only 5 % of the total freight transported by road, in spite of all the encouragement which Parliament has given. We must conclude from this that the efforts made up to now have failed to produce adequate results. For this reason, the Commission's initiative to improve the position of combined transport is certainly to be welcomed. It recognises that the existing policy has not achieved the desired results, and proposes four measures to improve the current situation.
First, it broadens the definition of combined transport, which now applies not just between Member States but also within one Member State.
Second, it proposes to reduce the fixed costs of road use. The road transport legs make less use of the infrastructure than other road transport, so it seems reasonable to reduce the taxes paid.
Third, the Commission proposes an exemption from the bans on weekend driving for the initial and final road legs, thereby reducing the total duration of combined transport operations.
Finally, it proposes to increase the permitted vehicle weight for lorries involved in combined transport to 44 tonnes, thereby enabling certain transport units to be operated to full capacity.
The Committee on Transport and Tourism has a number of comments on the Commission proposal. First of all, we agree with the broader definition of combined transport, but it must be absolutely clear and leave no room for differences in interpretation. This is why we propose that the distance travelled by road in combined transport operations should be limited to 40 % of the total journey.
I should like to make the following points about the rest of the Commission proposal. The problems of combined transport can largely be put down to variations in the services provided by the railways and the high transshipment costs which combined transport inevitably involves. The question is whether a permanent solution can be found which does not involve a structural approach to these two factors, and any new policy has to get to grips with them. This is why the Committee on Transport and Tourism supports the plans to offset the high transshipment costs at least partially by reducing or reimbursing the tax paid by lorries.
The Committee on Transport does not agree with the proposal to exempt the road transport legs of combined transport from the ban on weekend driving, as this will distort competition between combined transport and road transport. Parliament is trying to create a level playing field for the various forms of transport, so such distortions are not what we want to see.
The proposal would also bring disadvantages for the public, since freight transport on main roads would increase at weekends. It would come up against the same objections that have been raised in connection with harmonising the restrictions on weekend driving.
The Committee on Transport and Tourism also does not support the proposal to allow exemptions from the maximum permitted sizes and weights. This would first of all undermine the generally accepted 40 tonne limit established in order to prevent damage to the infrastructure. Allowing 44 tonne lorries means putting the infrastructure under greater strain, and the high costs of this make it unacceptable, particularly in view of the accession of the Central and Eastern European countries. It would be the first step towards a general 44 tonne limit, which is by no means desirable for the reasons I have described. We also have to ask whether higher vehicle weights really serve the best interests of mankind or the environment.
In conclusion, as the present rapporteur, I should like to thank Mr Wijsenbeek for the work he did as rapporteur in the earlier phases of this report. I think that a collective day of rest is essential if society is to operate successfully, which is why I am pleased that the retention of the ban on weekend driving prevents another group of workers from having to lose their hard-earned rest day on Sunday.
I therefore commend these proposed amendments by the Committee on Transport and Tourism to the House.
Mr President, ladies and gentlemen, a word of thanks first of all to Mr van Dam, who stepped into the breach for Florus Wijsenbeek, who for very honourable reasons handed back the report. If I sense the mood correctly, the House will reject the report when it is put to the vote or at a subsequent stage, and with good reason too. But why? After all, we agree on the aim of promoting combined transport, because we want to see the transport of goods shifted from the roads to the railways and waterways. So we agree on the aim. The question is whether the solution proposed here by the Commission is a suitable means to that end. I believe it is an unsuitable means; I believe it is counter-productive.
When the Commission proposes in Article 9a that goods vehicles be exempted from all restrictions on traffic movements that may be applicable at weekends, at night, on public holidays or in the event of heavy atmospheric pollution, provided they constitute combined transport within the meaning of Article 1, this would open a Pandora's box, which we cannot endorse. In other words, as well as the 44-tonne trailer combination that we have consistently rejected in Parliament, another adverse development is being permitted here, allowing almost anything to run on our roads as long as it operates in the name of combined transport. That cannot be our line. We are willing to negotiate about precise times and routes in this Parliament too, but this blanket clause, this carte blanche , cannot be in our interests. It is the wrong way to proceed. That is why the Commission must think again on this in order to come up with a better proposal.
Mr President, ladies and gentlemen, in view of the shortness of time, I can only state that we essentially agree with the Socialists and in particular with the rapporteur. We do not want to promote combined transport in this way. We are in favour of promoting it by offering tax relief. But lifting the bans on night driving and weekend driving and increasing the maximum permissible weight are unsuitable measures which, in the interests of the people of Europe, we must reject.
Mr President, I shall be very brief. I have seldom encountered a worse example of hypocrisy than what we are hearing this morning. How do people intend to achieve the modal shift if combined transport is not given any advantages? How is rail transport supposed to compete with road transport if large containers cannot be brought to the trains and we are therefore forced to accept the 44 tonne limit? Trains run every single day, including weekends and holidays, but the freight has to be brought to them, which will be impossible if we keep the ban on weekend driving in place.
I would add that, structurally speaking, a total weight of 44 tonnes or 40 tonnes makes no difference to the infrastructure whatsoever. Mr van Dam, who was the one who included this in the report, is telling us a load of nonsense here.
Mr President, I too want to defend the Greens' opposition to the Commission's proposal. Taking up points made by those who have already spoken, with the exception of Mr Wijsenbeek, we believe it is crucial to keep road transport down to 40 % and we cannot accept conditions which entirely favour road transport in every particular, such as being allowed to drive at weekends. We think the road transport legs should be limited to a maximum of 200 kilometres but an increase in the maximum weight to 44 tonnes is unacceptable.
In view of all this, although this approach is obviously designed to promote combined transport, we think it is just a means of making road transport easier.
We shall suspend the debate at this point since it is now voting time. It will be resumed this evening.
Mr President, I would like here to raise an issue that has led to the European Parliament being deluded. In his reply to Mr Donnelly's question, Wim Duisenberg, the President of the European Central Bank, said that the members of the board of the European Central Bank receive a salary that is ten per cent greater than that of the Members of the Commission. In Finland yesterday it was revealed that the Bank of Finland, which belongs to the European Central Bank organisation, pays Sirkka Hämäläinen, who is on the board of the European Central Bank, a pension of around EUR 10 000 a month in addition. I believe there is reason to suspect that other members of the board of the European Central Bank receive such additional payments. I hope that the appropriate parliamentary committee will look into this matter, and will not condone such immoral goings-on.
I am sorry, Mr Seppänen, but that is not a point of order and I therefore cannot let you go on.
Mr President, yesterday, when the President of Parliament was in the Chair, I raised the point that Parliament had been besieged by demonstrating farmers, and I asked the President if he would give us further information on the subject either yesterday or today, after he had talked to them. I also asked if Mr Santer and the Commissioner responsible for farming would be present to report back to us on what had taken place between them and the demonstrating farmers.
This is an extremely important matter. Farmers are also demonstrating in Greece. I would like to know whether we are going to have a statement from the Commission today or not.
We take note of what you say, and no doubt the Commission will also have heard your comments. We shall now move on to the votes.
VOTES
Mr President, with regard to the legislative resolution, I would request that we do not vote on it so as to comply with the procedure that has been adopted for all the reports on Agenda 2000.
As I have the floor for a moment, I would like to take this opportunity to thank all my colleagues for the vote and to inform them that I have analysed the Commission's position on each of the amendments that were tabled and adopted. I noted with great satisfaction that the Commission has accepted half of the amendments adopted in the Committee on Agriculture.
Nevertheless, there are naturally differences on some points that were considered to be fundamental by the majority of the members of the Committee on Agriculture. I will defend these points in the meetings we will hold with the Council and the Commission up until the vote on the legislative resolution.
Applause
I therefore put to the vote the proposal by Mr Martin that the vote should be postponed pursuant to Rule 60(2).
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
Mr President, I just wanted to inform you that in the official gallery there is a delegation from the parliament of Taiwan, led by Mr Lee and Mrs Song.
Loud applause
I therefore welcome the delegation from Taiwan.
Mr President, the report on which we are about to vote, the White report, is, in my view, the most important report for the physical territory of many countries of southern Europe and even for European agriculture. Since it is likely that there will be few Members here for the vote this evening, I would ask you, along with the rapporteur and our colleagues here, to agree to postpone the vote on this report to the next part-session in Brussels to be held in 12 days' time.
Mr President, I am acutely aware of the problems presented to the Iberian peninsula by the issue of water. In view of what has just been said I do not object to what is proposed.
Mr White and Mr Aparicio, the decision will have to be taken in due course, at the beginning of the vote. You can ask then for the vote to be postponed, if you so wish, but as things stand at present the vote is on the agenda for today at 5.30 p.m.
The Swedish Social Democrats are of the opinion that wine - bearing in mind the health aspects - is not a product which should be supported by the Union's common agricultural policy. Our view is therefore in principle that this support should be stopped.
We are voting against the common organisation of the market for wine because it falls outside the whole existing CAP framework. The financial envelope allocated to this COM is insignificant compared to the amount earmarked for meat, cereals, milk and tobacco.
Contrary to what happens with those COMs, wine producers will not be entitled to any direct aid.
The permitted planting areas cannot sustain a self-sufficiency policy for the European Union, with 14 % of trade already in the hands of third countries.
Despite the Union's campaign to ensure transparency for the consumer, the COM does not make it compulsory to list the ingredients used to produce the wine on the label, leading to unfair competition between wines containing sugar and those produced from grapes alone.
The COM seeks to distinguish liqueur wines from naturally sweet wines, thus adding to the fiscal burden on them and creating unfair competition between port and Madeira wines.
The Danish Social Democrats have today voted against the Martin report because it rejects large parts of the Commission's proposals for a reform of the organisation of the market in wine. We support the Commission's proposals, since the reform is in line with the thinking behind Agenda 2000.
The Commission has proposed that the wine sector should become more market-oriented, so as to achieve a better balance in future between supply and demand. The proposed arrangements therefore mean an adaptation of the market, which in turn means reorganisation and bans on replanting of wine areas in certain regions, together with the abolition of artificial outlets for products that cannot be sold on the market. This avoids surplus production, which is marketed at prices far below the costs of production and distillation.
The Martin report paves the way for a dilution of the Commission's proposals by retaining part of the distillation arrangements, which the Commission proposes should be abolished, and imposing longer timescales for the individual objectives, and this we cannot endorse.
The Group of Independents for a Europe of Nations voted in favour of almost all of the amendments that were adopted in the Committee on Agriculture as they reflected our position.
During the debate on the Martin report in the House, Commissioner Fischler made a speech in which he expressed views that were contrary to the interests of French and European wine growing.
With regard to the ban on importing musts from third countries for wine making, Commissioner Fischler said that he disagreed with the European Parliament's position, basing his argument on the WTO agreements and stating that suitable 'labelling' regulations would be introduced. The amendment as adopted in the report reflects the very same current legislation that was consolidated in the GATT. Our group does not, therefore, understand Commissioner Fischler's views and is opposed to the introduction of specific labels for wines made from musts imported from third countries. The wine will be promoted according to where it is made, so the final product will have the designation of origin of the place where the wine was made, in line with the GATT agreements.
As far as planting rights are concerned, the Commissioner says that he still favours limiting the growth of European vineyards to 1 % in the 2000-2010 period. The European Parliament wanted 3 % growth in order to enable vineyards with structural problems to adapt to their market without relocating from regions of production where the product is less highly valued.
In terms of the restructuring of vineyards, the Commissioner said that he was in favour of this measure because it fulfilled the objective of quality. Nevertheless, he remains opposed to our proposals on the regeneration of vineyards and the improvement of wine-making facilities. Once again, the Commission's approach is too restrictive and does not embrace the real economic situation of the wine-making industry. What is the use of altering the quantity of vine stocks in a production region without altering its winemaking facilities? How do we plan to alter the vine stocks in an area of designated origin? The Commission's proposal is therefore going to limit the qualitative improvements of the qwpsr and table wines with geographic designation. I must point out that these are products that are exported by the European Union and that therefore contribute both to the development of rural regions and to the balance of trade in the wine-producing Member States.
As regards the promotion measures, the Commissioner stated that they would be subject to a horizontal regulation, that is, one that is valid for all so-called quality agricultural and food products. I must point out that only eight of the European Union's fifteen Member States produce wine. It is highly probable that of the financial resources to be used for this horizontal regulation, the majority will be used for agricultural and food products that are produced in all the Member States of the European Union, such as milk products and meat products.
However, I was pleased to note that the Commissioner took account of all the amendments tabled by Parliament on trade organisations. In France, we are aware of the fundamental role of professional organisations. They need to have a legal status that is specified in Community law in order to ensure that they are not called into question by the non-producing Member States on the premise of the single market and competition.
As a Member from the Languedoc-Roussillon region, I welcome the fact that we were able to reintroduce the definition of natural sweet wines into the Commission's proposal. However, I regret the fact that certain French pressure groups wanted to remove this definition, purely for tax reasons.
In conclusion, I was pleased to see that some of our proposals were taken over by the Commissioner. However, once again, all the measures that we envisaged in relation to revitalising supply and demand, with regard to both the single market and third countries, have been rejected by the European Commission. I must point out that the European Union is the world leader in terms of wine making, and alone accounts for 80 % of world trade in this sector. Rather than trying to preserve this dominant position on the world market, the Commission is taking an approach that puts constraints on the European wine-making industry.
I want to use this explanation of vote to express my support for the report by Mr Martin on the reform of the common organisation of the market in wine. This reform is essential and aims to adapt the sector to the current situation and to the high degree of competition in the global market.
We need to establish a better and more complete system of Community aid and support for those wine-growing zones that are both in crisis and expanding, due, for the most part, to increasing competition from third countries.
In this respect, the Commission must provide greater protection for quality wine through the designations of origin system both within the EU itself and in international agreements with third countries.
A comprehensive policy to combat the crisis in the wine sector must aim to ensure that vineyards do not relocate to areas receiving EU subsidies. In this respect, the Commission must allow the sector to be cofinanced at national level. Moreover, we must not consider wines made with grapes from third countries to be Community wines, as the Commission proposes, since they would therefore be eligible for subsidies. It is also essential to increase to 3 % the area for new planting up to 2010.
The organisation of the market in wine is, from start to finish, an absurdity that would make the Soviet Gosplan planning authorities green with envy. Moreover, support for wine amounts to an irresponsible waste of taxpayers' money, which not infrequently is actually embezzled. In spite of this, it is proposed to increase the support from around EUR 1.1 billion per annum to around EUR 1.3 bn - i.e. from some SEK 10 bn to SEK 12 bn a year!
We believe that this form of organised swindle involving EU funds should be phased out as quickly as possible. Wine is not a foodstuff, but a luxury item which should be subjected to the laws of the marketplace without any further intervention from central authorities - apart from any steps that might be justified for reasons of alcohol policy, but these would need to be effected at Member State level, not EU level.
If, for social reasons, the wine-growing countries wish to support their growers, then of course they have every right to do so, but to make taxpayers contribute in this way, over and above what they pay to purchase the wine, is nothing short of grotesque. It is hard to imagine a more flagrant example of misdirected pseudo-solidarity than support for wine. We are in favour of genuine international solidarity, including increased foreign aid. This is one of the reasons why we have voted against the report as a whole.
Wine producers are farmers, and must therefore be entitled to EU support in the same way as other farmers. However, EU support must be changed and become more of an environmental support and focused more on smaller agricultural holdings. In the long term, the support needs to be reduced.
It is wrong to include such a large number of detailed provisions in the report. I have abstained from the final vote.
The Committee on Agriculture and Rural Development of the European Parliament has not gone along with the Commission's proposals but has devised a counter-project, as it were, thereby eliminating some obvious weak points in the Commission text, and has tabled a compromise proposal.
The important thing is to preserve wine production in Europe, attaching special priority to quality products. In particular, it will be essential to safeguard the diversity of traditional production methods, many of which go back thousands of years. That is why it is incomprehensible that some of my fellow Members keep trying to fan the flames of north-south discord over winemaking processes. The north does not find fault with southern production methods, so the MEPs from southern climes should not oppose typically northern methods either.
The message here is 'Live and let live'.
Wine is a natural product which, taken regularly and in moderation, is beneficial to health. This has been proved by a number of scientific analyses. I should like to refer in this context to a recent study conducted by the University of Mainz, which clearly demonstrates that daily consumption of one to three glasses of wine protects the heart and reduces the risk of coronary thrombosis.
In my opinion, it would be appropriate to advertise these findings as part of a series of large-scale European wine campaigns. Initiatives to this end should be supported by the European Commission. They would also serve to refute explicitly the recurrent false reports according to which the Commission intends to prohibit the advertising of alcoholic products.
Again and again and again - one regulatory frenzy after another from the European Commission! In 1962, for example, a set of market regulations for wine was adopted and remained in force until 1970. Then came new market regulations for wine, but these were originally devised for France, Germany, Italy and Luxembourg only. The accession of Greece, Portugal and Spain made the problems greater, and as time went by we had a growing surplus of table wines which had to be brought under control.
The Martin report is therefore of great importance to Luxembourg wine growers too. Who does not remember the epic discussions on the two wine reports by our honourable colleagues Mateo Sierra and Julio Fantuzzi? Two worlds were pitted against each other - the wine-growing areas of the south and those of the north. Although the Fantuzzi report was adopted by a slender majority, it did not attract majority support in the Council of Agriculture Ministers. The Moselle and our winegrowers once more emerged relatively unscathed, because the Commission's pessimistic forecasts of wine production and consumption proved to be inaccurate.
Almost five years after the Fantuzzi report, Parliament has to deal again with a proposal from the Commission on the common organisation of the market in wine. And at this point I should like to congratulate Mr Martin as a specialist in this field for the good report he has tabled, and especially for its fairness. In the expectation that the report will achieve a majority in both Parliament and the Council this time, let me say that the compromise amendments he has tabled will enable the wine growers of the northern vineyard regions to go on producing their quality wines just as they always have done.
In any case, I believe that the production of quality wines in the European Union falls under national jurisdiction by virtue of the subsidiarity principle, and that Luxembourg still produces some of the best of those wines.
Our aim must be to achieve a decrease in the production of table wine and to prevent the importation of must from non-EU countries. Above all, there must be a reduction in large-scale distillation, in other words the organised destruction of wine, before it reaches the market.
I shall therefore be voting for Mr Martin's report, and I do so in the hope that producers in all wine-growing areas will be spared any further rules and regulations in future.
I would first of all like to commend the exceptional quality of the work that has been done in the context of this detailed study of the importance of activities linked to wine in our societies. This is due to the professional experience of the rapporteur, combined with the best possible knowledge of the subject that came from the Group of Independents for a Europe of Nations, and the study carried out on the ground by the writers of the report, on the basis of contributions from producers and in close cooperation with our Directorate-General for Research.
This debate brings to light several fundamental points, dealing with both the nature of the common agricultural policy and the actual running of the European institutions.
At the centre of our concerns is the desire to clearly affirm that wine is an agricultural product and not an industrial one. It is essential to take this position, as it conveys the need to maintain a genuine, close and rigorous link - not only in terms of marketing - between the land and the product. It also implies the desire to encourage the promotion of products on the basis of the place of production. Respecting this link between the land and the product is essential to ensure consumer safety. It is a necessary condition for the future of food safety, and also for the possibility of maintaining balanced land-use planning. It enables us to prevent destructive concentrations and to continue to develop the production of food from the land, which is part of our culture.
In order to maintain this link, we must prevent the development of a dangerous shift, that is, the possibility of making wine from musts imported from third countries. Our colleague Mr Chesa, who comes from one of the most important wine-making regions in Europe, rightly highlighted the risks of a reduction in quality and of breaking the link between product and land that this move would entail.
Parliament has proposed banning wine making with musts from third countries. However, Commissioner Fischler argued that this position was not well-founded, considering that the provisions of the Marrakesh agreement establishing the WTO no longer allowed the countries of the European Union to declare such a ban. We in turn contest Mr Fischler's interpretation, as the proposals in the Martin report merely take up the exact provisions of the COM in wine which are consolidated in the GATT. I have, moreover, addressed a written question to the Commission on this fundamental point, and this must be clarified quickly.
Rather than taking the relevant step of encouraging the development of a sector in which European countries are world leaders, the Commission has adopted a Malthusian, restrictive and cautious attitude towards several issues. Fortunately, the Martin report deliberately breaks away from this philosophy by rightly proposing a controlled restructuring and regeneration of vineyards and measures to improve the quality of grapes and wine-making facilities. It also gives priority to structural measures to help and support young people when they are setting up their operations and as they expand.
Finally, the Martin report quite rightly requests that the Council's authority and rights be entirely preserved in this important sector, while the Commission proposed, as usual, an excessive increase in its own powers, claiming that it alone held all the powers of modification and regulation. We can only hope that the Council, which is the only European institution that has real democratic legitimacy, will be able to resist the pressure from the Commission.
The Alleanza Nazionale is voting in favour although, personally, I am only partly satisfied. I think reform of the organisation of the market in wine must essentially respect the following principles:
Although market regulation mechanisms are needed to balance supply and demand, the Commission is not justified in extending the ban on new planting up to 2010 while permitting wine making from imported musts. While other world wine producers have a free hand, this restriction represents a serious threat to the Union's dominant position on the world market, where Europe currently accounts for over 50 % of total production.-Maintaining the status quo on enrichment with sucrose to obtain the final alcohol content of wines is unacceptable. This kind of regulation would hinder the development of markets like Italy's which focus on alcohol produced in vineyards rather than cellars. The significant cost-savings achieved by the simple addition of sugars would make quality production, like Italy's, barely viable and condemn it to a niche position on the market.-I also think it is important to regularise the position of the Italian vineyards planted without formally respecting Community regulations, and I reject the Commission's idea of deducting these from the new planting reserve. In fact, if the Commission's approach were accepted, Italy would be at a distinct disadvantage compared with Spain, which currently meets the provisions in the proposal.-Finally, under Commission Decision No 94/173/EC of 22 March 1994, the wine-growing sector should be included amongst those benefiting from aid for product transformation and processing. If Italian cellars cannot access European aid to invest in production technology it will be impossible to improve the quality of their products and entrepreneurs boasting one of the oldest wine-making traditions in Europe, who accept the market logic of product improvement and are counting on penetrating the upper segments of the market, will be penalised.- Barros Moura report (A4-0030/99)
Mr President, Mr Barros Moura's report raises the issue of which European institutions and policies are needed to complete the transition to the single currency and enable it to function. It has not come too soon.
This issue was deliberately avoided at Maastricht so as to facilitate the Treaty's ratification, and again at Amsterdam, so as not to open debates that might have led to doubts among the citizens on the eve of the single currency's entry into force. Nevertheless, we are faced with the issue now and we must face up to it.
The Barros Moura report opens up several debates, but by no means all the debates. For example, it does not thoroughly examine the issue of the democratic control of the single currency, as this issue seems practically impossible to solve. It also fails to consider the issue of who will make the ultimate decision on external exchange rates, because it is such a contentious issue at present. And even though it mentions the need for a federal-style budgetary system, it fails to specify what this means in terms of new taxes and the rates they would be set at.
In fact, what does this report actually deal with? Essentially, it deals with the coordination of economic policies which it would like to see extended to other related areas, such as structural policies. This is something it would like to see become more centralised, to the Commission's advantage, and more binding, along with the obligatory decisions taken by a qualified majority. The socialist leanings of the rapporteur, who views all solutions in terms of a superstate, are clearly evident in all of this.
Our Liberal colleagues appear somewhat taken aback by this prospect, and yet the result was obvious. It is true that the choice has still not been formally announced between socialist or Liberal-style euro management institutions, but, in short, that choice has been largely predetermined. The single currency is in itself a unifying and rigid principle, something our Liberal friends seem to have realised a little too late.
We would like to thank the rapporteur for the accomplished work that has been put into this important report. We believe that there is good reason to highlight the need for an effective consensus with regard to the policy on EMU and other policy areas, such as employment and social policy, the overall macroeconomic policy and environmental policy. We also believe that there is good reason to highlight the need for political control over the ECB within the framework of the independence demanded by its operations. The enlargement of the EU compels us to pay greater attention to these questions, a point which is also emphasised in the committee's proposals.
However, we feel that in several instances the committee's proposals run the risk of tackling the issues from the wrong starting-point. The development of increased coordination between policies relating to EMU - above all employment and social policies, overall macroeconomic policy and environmental policy - should be based on more active initiatives and more closely coordinated objectives in these areas, rather than on static demands for changes in the Council's decision-making procedures and the introduction of binding rules. In our opinion, it is essential above all that the Community should increase its efforts to achieve more active employment and social policies and better coordination of overall macroeconomic policy. We believe that increased efforts cannot in all respects be driven primarily by institutional changes in the way that is proposed by the committee. In our view, this is a valid position even in the context of enlargement.
Furthermore, we are of the opinion that changes in the rules for making decisions on economic policy should be based on clear definitions of which areas of the Member States' current economic policy would be affected. We believe that some of the proposals for institutional changes that are being submitted by the committee do not take into account this need for clear definitions. One example of these essentially unclear definitions is the committee's paragraph 18 on 'federal-style' budgetary systems.
As regards the committee's proposal of a legal basis in the Treaty for the Euro Council, we believe that this fails to take into account the fact that EMU should be seen as a matter for all EU countries, even those which are not currently taking part in the euro. EMU and the common currency have an impact on large areas of Community policy and should therefore not be a matter that is handled exclusively by the Euro Council, as envisaged in the proposal put forward by the committee.
This consideration has guided us in the position we have adopted on individual points in the report and the individual amendments that have been tabled. The fact that the report as a whole contains certain weaknesses does not mean that we believe it should be rejected in its entirety. The relationship between EMU policy and other policy areas and the consequences of enlargement for EMU are so important that this matter warrants further attention.
The Barros Moura report sets the course, in a clear and technically convincing way, for the development of the EU in terms of the establishment of the internal market, EMU and the euro. Consequently, the next logical and inevitable step - if a breakdown of the monetary union project is to be avoided - is to establish a real federal structure. Amongst other things, this means giving more power to the Commission and the European Parliament and less power, first and foremost, to the national parliaments. At the same time, majority votes will be the norm. There will be a common economic policy and a common tax policy. In addition, a 'federal-style' budgetary system will be created - a budget that will be used to resolve crisis situations in the individual Member States. To put it more directly: the report is canvassing for the establishment of a federal state with a federal budget at its disposal, similar to the federal system that exists in federal states such as Germany and the USA.
As a counterbalance to EMU, the report wishes to create a social and political union. The establishment of a social union will mean that a framework will be created at EU level for the way in which social security benefits and schemes are to be administered. The Union will establish parameters for determining who is entitled to benefit from the social security system, how much they are able to receive and how the benefits and schemes are to be financed. We do not share the Barros Moura report's vision of a federal EU, and we are therefore voting against the report.
The transition to the euro is the result of the political will demonstrated by the Union and its Member States. It was not an end in itself, but simply one stage further along the road to European integration. The launch of the euro provides the Union with a single monetary policy which makes it necessary to restore some kind of balance, particularly in the economic sphere.
The ECB, among other institutions, now performs all of its tasks with full independence, which is certainly a positive thing.
However, the absence of a genuine political authority in economic matters at the European Central Bank clearly places the issue of the lack of democratic accountability in European integration at the centre of the debate.
It also gives rise to the fear of an uncompromising monetarist policy which would govern the Union's strategic choices and be a burden for potentially healthy economic growth which is able to create jobs.
Coordinating economic policies becomes a pressing need if we wish to promote an efficient and competitive European economy, which - as our resolution states - is also able to generate jobs, solidarity, economic and social cohesion and equal opportunities between citizens of all the Member States.
In order to attain this, we now need to openly declare our commitment to an economic and social union as well as to define a new 'social contract' that establishes the common principles in social matters. However, this will not be possible if the development of an integrated economic policy is not accompanied by closer alignment of Member States' tax systems.
In short, I very broadly share the conclusions reached in the resolution we are considering. I will support it all the more as it highlights the need to strengthen Parliament's role in all matters concerning Economic and Monetary Union.
Sadly, I have to note that the scenario we feared will become a reality if this text is adopted. We predicted that the existence of EMU would result in calls for harmonisation in areas such as taxation, as well as employment and social policy. The Member States are, in other words, being asked to harmonise their economic policies - which is one of the reasons why I voted against this report.
EMU means 'more Union'. Decisions on economic policy, as well as interest and exchange rates, become an EU-only affair. In the long term, fiscal and financial policy will be decided at Union level too. A whole raft of reports from the European Parliament confirms this trend.
EMU is an economic and political project - the cornerstone of a future EU state. This report admittedly takes a relatively softly-softly approach, but the underlying message is there. Economic policies are described in terms of 'issues of common interest'. The report speaks of approximation of fiscal and social policy, more qualified majority voting and a stronger Commission.
The rapporteur calls for 'conclusion of the draft interinstitutional agreement on the coordination of national economic policies and on monitoring the stability and growth pact'. Such measures would only increase the power of the EU and widen the democratic deficit. I therefore voted against this report.
The rapporteur clearly views EMU as a platform for championing the transformation of the EU into a federal state. In the recitals to his report, he uses formulations such as 'The European Parliament... considers that the absence of a common economic and fiscal policy appears to be completely incompatible with the unified management of monetary policy'; or '... points out that establishing monetary union would require a 'federal-style' budgetary system'.
EMU as an enterprise is fundamentally undemocratic. Yet the rapporteur erroneously hopes to remedy its shortcomings by granting increased powers to the European Parliament and allowing qualified majority voting in the Council on the general guidelines for the Member States' economic policy.
The EU should operate on the basis of intergovernmental cooperation. Accordingly, unanimity must be the rule when Community-wide measures are decided upon. It should be governments that appoint the president of the ECB, and the Member States must be responsible for shaping national economic and fiscal policy.
In the interests of the continued positive development of the EU, it is necessary for economic and monetary union to be a success. Especially in the light of the prospective enlargement, it has become even more important to ensure that the structure of EMU is as healthy and as effective as possible. This can be achieved in part by providing for strict control of the economies of the participating countries.
In my opinion, it is important to ensure that a healthy balance exists between decisions taken at national and supranational level. Coordination of macroeconomic regulation is essential, but it is important that the EU does not deprive the Member States of the responsibility which they are obliged to live up to as members of the economic and monetary union.
The European Parliamentary Labour Party welcomes much of the Barros Moura report, and the attention it pays to the political consequences of Economic and Monetary Union. However, we have major reservations about some aspects of the report.
In paragraph one, second indent, we cannot support the implication that social security must be harmonised to make EMU a success.
If the President of the Central Bank is to enjoy the confidence of all Member States, he or she should be appointed by consensus. We therefore voted against paragraph 8.
We are concerned about the proposals to extend QMV to the management of economic policy and voted against paragraphs 10, 16 and 20. The proposal for a 'federal-style' budgetary system in paragraph 18 is also one we oppose.
Paragraph 14 calls for the Euro Council to be enshrined in the Treaty. This risks institutionally a two-tier Europe in which non-EMU Member States of the EU will be in some sort of second division. We oppose this.
On the final report, the position of the EPLP was to abstain.
Mr Barros Moura focuses on a key problem connected with the current stage of European integration, which can only be described as lopsided market radicalism. Although we have a single European market, a European currency and a European monetary policy, we have no equivalent instruments of political union. There is not even an effective European exchange-rate policy at the present time which could position the euro strategically in relation to the other currencies of the world, especially the dollar. To prevent any misunderstandings, let me stress here that such a policy would have to be based on cooperation; it must not mean an intensification of unbridled competition through government interference. This lopsidedness that market radicalism has inflicted on the European integration process must be rapidly rectified as a matter of urgency. We need a Community exchange-rate policy that is worthy of the name, a binding 'monetary dialogue' among the Community institutions, European economic governance as the basis of a Community macroeconomic policy, and the effective development of Community policies and of coordination between the Member States' policies in key areas such as taxation in the single market, employment and the establishment of the social and environmental conditions in which fair competition can take place within the European single market. These are the things we need in order to build up the general economic momentum that will drive us towards the goal of sustainable economic activity.
In view of the effective new level of supranational and global interconnection in the business world, the EU, in pursuing its goal, will always have to present a united front to the international community. But we can and we must make the first move here.
Bourlanges report (A4-0049/99)
Mr President, we believe that of all the European institutions, the Council of Ministers and, to a greater extent, the European Council, possess the greatest relative legitimacy because people see their elected representatives meet in these institutions at the highest level.
No other European institution has achieved such status, neither the European Parliament, which is still considered to be a lower House, nor, of course, the Commission, which is considered to be a mere collection of civil servants. In the very interests of Europe, attention must be focused on the most legitimate institution. Therefore, the Council must be granted the right to propose legislation and exercise control over the Commission, even censure it. Also, decisions must be taken unanimously for all major issues.
In this respect, the Bourlanges report asserts that 'unanimity is an arrangement fundamentally inappropriate to effective decision-making '. In the explanatory statement, the rapporteur presents some gloomy calculations showing that with 15 players, the probability of achieving a unanimous position is one in 32 769. This is quite clearly wrong, because in today's Europe, a great many decisions are taken every day by general consensus. In fact, the system of unanimous voting forces each partner to respect the point of view of others and endeavour to understand that point of view in order to negotiate better. The decisions taken as a result are more valid because they are based on mutual consensus. It seems as though this system is perhaps somewhat slower than others that are more authoritarian in nature, but it nonetheless produces good results. An enlarged Europe with 25 or 30 members should be able to operate in this way. We also reminded you, through an amendment, that the Luxembourg compromise should be incorporated into all parts of the Treaty. Unfortunately, that amendment was rejected.
In any case, we have to accept that a Europe with 25 members cannot be monolithic and must obey the model of variable geometry. All of these measures, including the variable geometry which will make decisions on European cooperation more flexible, will strengthen the link between Europe and its nations.
If the Union is to meet its goal of enlargement, reform will need to extend beyond agricultural policy and the Structural Funds to embrace the whole process of decision-making. The report is therefore a welcome initiative.
We do not however agree with the rapporteur's proposals on the common and foreign security policy, the CFSP. Our view is that the Council plays - and should continue to play - a central role with regard to the EU and the CFSP. We would refer to the political spirit underpinning Article J.7 of the Treaty of Amsterdam, where it is stated that the Council shall be responsible for decisions in all areas affecting the Union's security. The rapporteur's paragraphs 10, 13 and 14 are not acceptable in the light of this.
We believe that the concept of positive abstention could be of assistance in fulfilling the Petersberg tasks (humanitarian intervention, and peacekeeping and peacemaking measures). In our view, however, political will alone can equip the EU to be more active in crisis management. The outcome will hinge on how the new decision-making procedures work out in practice. We cannot therefore support paragraphs 30 and 31.
We support the forward thinking in the Bourlanges report about the way the Council should operate in an enlarged European Union.
In particular, we support his call for better coordination and greater efficiency through increased use of qualified majority voting and, above all, the vital importance of returning to the Community method by re-establishing institutional balance, with a strong Commission endowed with a real power of initiative and political drive.
We have voted against certain points:
The rapporteur's limited definition of constitutional issues for which unanimity would be maintained; -Paragraph 33, which would give qualified decision-making power in budgetary matters to the States contributing most. This is at odds with the Community method and the principle of constitutional equality between the Member States; -On the weighting of Council votes, anything that goes beyond maintaining the current balances and might therefore encourage the concept of a 'directing board' of the larger Member States; -As in the previous points, anything that might predetermine the position of the European Parliament on basic political and constitutional issues before the process of revising the Treaties begins; -Anything that would make good anti-European propaganda in the coming election campaign.Our final overall vote was determined by the outcome of the votes in the House on these issues - on which, thanks to our initiative and our efforts, the PSE Group has adopted exactly the same approach.
Given that some of these essential concerns of ours - especially the weighting of votes in the Council - have not been sufficiently safeguarded, we have voted against.
Before I make any comments, I should like to congratulate Jean-Louis Bourlanges on the quality of his report and the relevance of his remarks. Without prejudice to the future of the Community institutions, this text provides a particularly interesting basis for an excellent debate and, moreover, is proof of the maturity of this House, if indeed that still needed to be demonstrated.
As regards the comments made about the Council, I share the rapporteur's concerns and cannot imagine enlargement ever taking place without there first being a thorough reform of the present decision-making process. My greatest fear is to see a paralysed European Union and one that is incapable of giving impetus to a clear policy. Faced with the challenges of the next millennium, we need a Council that is capable of setting out Europe's central themes. I also think that the ability to do this is fundamentally incompatible with the present system of the rotating presidency, which is why the question raised by Jean-Louis Bourlanges regarding the Council's powers is important, even if it is difficult to answer.
As regards the way in which the Council of Ministers currently operates, and following the rapporteur's example, I am actively campaigning for a rehabilitation of its role: in my view, it must be the Union's driving force. Contrary to the report, I would prefer to see the various ministers for European affairs engage in closer coordination with a view to achieving greater consistency in national and European policies. In accordance with the agenda, the relevant minister should be in charge of the matter.
Lastly, as regards the system of procedures and, more specifically, the general principle of qualified majority voting, I believe that this system should be extended. I am not opposed to the principle of the double majority, which to me seems more fair and legitimate than the present weighting system.
Indeed, I also think that we need to begin debating the powers of the future European Commission within the context of the Union's enlargement.
Finally, I should like, once again, to stress that enlargement cannot take place without there first being a change in the present institutional framework. This prerequisite is not, in my view, designed to hinder the process but, on the contrary, aims to establish the foundations of a political Europe that is able to take responsibility for the choices it makes.
Jean-Louis Bourlanges has quite rigorously conveyed the expectations of our Committee on Institutional Affairs, which has for a long time been calling for a radical reform of the Council's role, structure and modus operandi . Without such reform, successive enlargements will paralyse this central decision-making organ.
During the discussion on this report, my concern - in thinking about European citizens - was to extract clear principles from the recitals which will push the European project towards the objectives of our efforts and proposals. In my opinion, this project is inextricably linked to an increased democratisation based on the principle of majority voting, the political accountability of the authorities, scrutiny on the part of parliamentary institutions and the transparency of decision-making procedures. The Union must progress towards a model which clearly reveals its dual nature as a union between Member States on the one hand, and as a union between peoples on the other. In this model, the Commission will become a genuine European executive, with Parliament representing the people and the Council representing the Member States. This model of Europe will be able to act as an integrated whole, which is both coherent and united, thereby increasing its international influence.
As this is an own-initiative report from the European Parliament, my second concern relates to both the principle behind the report and the time chosen to adopt it. Generally speaking, I appreciate the efforts made by Jean-Louis Bourlanges and, in particular, his attention to detail in the proposals. However, I think that until the Amsterdam Treaty is ratified and implemented by the Member States, it would often be appropriate to leave to the future negotiators the job of putting forward specific rules and limiting our role to simply announcing the general guidelines we are to follow. In this way, we can be justified in our desire to see the double majority adopted in the long term, as this is a guideline that the vast majority of the House can ratify. But we will not go into detail regarding percentages here, as these should be studied at a later stage.
I was pleased to note that the rapporteur had recommended that the weighting system be maintained until this double majority is adopted. However, it would perhaps be somewhat restrictive and ill-advised to suggest that current percentages must be maintained. The most important thing is for the principle of equilibrium to be maintained, chiefly between the larger and smaller countries. We should by all means clearly specify a guideline - maintaining equilibrium - but try to prevent divisions emerging by beginning a debate on quantification.
As regards qualified majority voting, in the majority of cases, Jean-Louis Bourlanges' intention to withdraw the resources that belong to the cases that are excluded from this type of majority gives rise to concern. Parliament already gave its opinion on this matter when it examined the Méndez de Vigo-Tsatsos report - a report which expressed a balanced opinion and which was approved by the broad majority of Members - by making an exception of constitutional and 'semi-constitutional' matters in terms of qualified majority voting. In my opinion, it would not be wise to go back on this agreement at the present time, even if the term 'semi-constitutional' poses a problem.
With regard to the issue of foreign policy, we are waiting for the Amsterdam Treaty to be both ratified and implemented before deciding whether or not to reject the idea of 'positive abstention'. I think that opinions on this are divided, even within the groups.
Allow me to briefly sum up the approach that I advocate. At the present moment in time, we simply express the principles that guide us, which essentially means our desire to keep the balance, but we avoid discussing details that might divide us. This approach is similar to the 'culture of minorities', which leads to respect for others and rejects the abuse of dominant positions.
For a long time, it has been clear to those of us that are in favour of consolidated European integration that successive enlargements have brought European institutions to the edge of paralysis. Any further enlargements are likely to hamper a system which, in its time, has proved its worth, but which was never designed to function with 15 members and less still with 20 or 25 members.
Before any further accession takes place, European institutions must be reformed, including the Council, which has become tangled up in the growing multiplicity of its organs and takes more and more liberties with procedures that had, however, been determined in the Treaties. This is clearly an unacceptable situation. I fully share the rapporteur's conclusions, particularly where he affirms the need for a thorough reorganisation of the Council's structure and role, as well as the need to rationalise and consolidate procedures with a view to making it more efficient and transparent.
I lay great emphasis on the role the rapporteur would like to see conferred on both the President of the Commission and the High Representative for the CFSP, instead of and in place of a Council presidency that is forced to concentrate on its conciliation duties. This effectively implies a new division of tasks that is likely to give fresh impetus to the Union.
In this connection, I fully approve of the idea that qualified majority voting should become the general procedure for decision-making in the Council. Unanimous voting would then become the exception, its use only justified on the grounds of the seriousness and importance of a few rare decisions.
What is more, I think that any future change to the weighting of votes needs to retain the present principle of the relative over-representation of Member States with small and medium-sized populations.
To conclude, I should like to highlight the quality and importance of the work carried out by the rapporteur in the hope of helping European institutions to cope with the challenges they have yet to meet and overcome.
There are several comments I should like to make in relation to this excellent report.
1.I do not believe that Parliament should get involved in the Council's internal procedures as the Council has nothing to do with Parliament's.2.Contrary to the rapporteur's wishes as set out in paragraph 1, I believe that we would be ill-advised to make a distinction between the national and legislative role of ministers, as this might lead to calls for the creation of a new institution, such as a senate, which we do not need.3.I do not approve of the high-profile role the rapporteur confers on the European Council, as it is a role that appears to result from a very centralised and radical approach to politics.4.I do not share the rapporteur's scepticism concerning the rotating presidency. I cannot accept his proposal to hand over the tasks of Union leadership to the President of the Commission. On the contrary, I think that the presidency, with its enhanced responsibilities, has a significant effect on the attitude of each Member State towards the process of integration.5.This report once again raises the problem of small and large European countries in the context of the weighting of votes in the Council.I was extremely pleased to note the reasonable and well-thought out approach taken by the rapporteur on this issue and his rejection of the popularity-seeking attitude shown by the larger Member States. It is an attitude that comes from an unfounded fear of being dwarfed by a coalition of less populated states.
What we need to do is to find a way of preventing a deadlock in the key areas of common legislation and extending the use of qualified majority voting. However, we must not lose sight of the fundamental principle of the partnership between small, medium and large states, formed on the basis of mutual confidence and equality; it is a principle that is all too often forgotten today.
Lastly, I would wonder about the status of this text. If it intends to establish Parliament's position for subsequent negotiations, it is somewhat premature, but if it aims to launch the debate, it is welcome.
For once, I shall abstain from voting. I do not oppose the report, because it is both detailed and interesting. However, if I voted in favour of it, I would feel that I was making a definitive decision about a matter that has yet to be debated and that will surely evolve.
I am disturbed that three quarters of this House should be backing a report which unequivocally advocates such a radical institutional overhaul of the EU, without there having been any proper airing of the issues in the Member States or among ordinary citizens. The call for effective abolition of the right of veto and the desire to turn the Commission into a quasi-government constitute a huge leap in the direction of political federation, and away from the principle of intergovernmental cooperation as enshrined in the Treaties. I wish to distance myself resolutely from this new trend.
This report advocates a set of measures which, taken together, would lead to 'more Union'. Specialist committees, it is argued, should be abolished, centralising power at Coreper level. The Commission - and, in particular, its president - would gain power too. It would be entrusted with 'tasks of leadership of the Union' and would act as the driving force behind foreign and security policy, in conjunction with the CFSP High Representative.
This scenario is quite unacceptable to a non-aligned country. The Committee on Institutional Affairs is calling for qualified majority voting in the Council to become the general rule, even when contributions to the EU budget are at stake. I therefore voted against the report.
I believe that the EU should be based on intergovernmental cooperation. I cannot therefore endorse statements lamenting that there 'must' still be unanimity when decisions are taken in certain fields.
Nor can I go along with the idea that the Commission should be the only body enjoying the right of initiative. Not allowing elected representatives to amend or propose legislation constitutes a serious breach of democratic principles.
Finally, I believe that the CFSP High Representative should be Council-based and not transferred to the Commission, as the rapporteur proposes.
The European Parliamentary Labour Party welcomes much of the Bourlanges report, which deals with an important subject and makes many useful suggestions.
Nevertheless, the EPLP has serious reservations about some aspects of the report.
We voted against paragraph 10, which suggests that the leadership of the EU and the conduct of foreign policy will have to be handed over to the Commission President and the High Representatives of the CFSP, while the Council presidency concentrates on its conciliation tasks.
If senior appointments are to retain the confidence of all Member States, they should be appointed by consensus. We therefore voted against paragraph 23.
We do not accept proposals to extend QMV to matters of taxation, own resources, foreign policy and the UK rebate. We therefore voted against paragraphs 28, 30, 32 and 33.
The EPLP position was to abstain on the final report.
Gutiérrez Díaz report (A4-0034/99)
We fully endorse the assessment of the Treaty of Amsterdam offered by the rapporteur in paragraph 1, where he says that the new provisions in many ways constitute a new stage in the development of the European Union. In this connection, we welcome his reference to the principle of non-discrimination.
It is absolutely vital, in our view, that the Treaty be ratified as soon as possible. We cannot therefore support paragraph 11.
On paragraph 13, we feel that it would be inappropriate, in the current circumstances, for the European Parliament to propose that 'police and judicial cooperation in criminal matters ... be defined more broadly'. As a result, we are unable to accept paragraph 13.
The Gutiérrez Díaz report unintentionally shows, right from its title, the impasse the European Union is about to reach, stating that it is aimed at 'strengthening Union institutions with a view to establishing an area of democracy'. What more blatant admission could there be that, for federalists, European democracy is now an objective, rather than a path to achieving a goal?
This is indeed the situation we are faced with because of the adoption of the Amsterdam Treaty which is building a European superstate at the cost of a real decline in democracy. On the one hand, it is destroying the national democratic area, excluding national parliaments, and making national law - including constitutional law - subordinate to Community law. On the other hand, it is proving incapable, for the time being, of establishing the slightest democracy at European level, quite simply because the European people do not exist. What is more, the transposition of parliamentary procedures into this House only manages to produce joint positions that are all too often artificial and that are only ever accorded secondary importance by the people of Europe.
It would appear that, in spite of all of these diversions, genuine democracy remains the ultimate goal. I, however, have my doubts about this. Once antidemocratic institutions that are allowed to be strengthened without impunity are established, a return to control by the citizens can no longer take place spontaneously and painlessly.
In spite of its good intentions, the Gutiérrez Díaz report exacerbates the situation by proposing that all the rights conferred on citizens by membership of the European Union be brought within the ambit of a specific Treaty title on 'citizens' rights'. It is to be noted that this aim appears very similar to that of the German Presidency, which has proposed to create a 'charter of fundamental rights' for the post-Amsterdam period.
However, this is a guideline that would bypass national democracies even further and restrict their legitimate role as a pillar of the Union. It is indeed this role that we wish to preserve instead, so that democracy and respect for the people are always present in the life of the Community.
European integration will only progress in the long term if the citizens of the Member States see any interest in it either for themselves or their children. Therefore, it is, in fact, vital that the Union's citizens do not perceive the various stages in European integration simply as an accumulation of ethereal texts, but as something tangible and meaningful for all.
The rapporteur is right to lay particular emphasis on the practical provisions that have resulted from the adoption of the Amsterdam Treaty. So surely the free movement of people is thus a tangible way for everyone to assess the reality of the Union in a positive manner. On the contrary, the insecurity associated with organised crime which, to a certain extent, is also a result of the removal of internal borders, generates a very negative image of European integration in the eyes of our citizens.
In my opinion, it would be irresponsible of us to lead citizens to believe that it is possible to simply remove internal borders in Europe without there being any negative effects, something that the rapporteur does not do.
The free movement of persons naturally goes hand in hand with the creation of an area of security and justice which also enjoys enhanced police and judicial cooperation and respect for transparency and legal certainty.
It therefore falls to the various institutions to act promptly, each in the area of its responsibilities, in order to meet people's expectations.
I am absolutely convinced that it would be beneficial for everyone if the Council and the Commission were more open in their cooperation with the European Parliament, in these areas, as in many others. And on this particular point, I fully agree with the opinion of the Committee on Civil Liberties and Internal Affairs.
This resolution, which was unfortunately adopted, includes a series of demands, amongst which are: increased power for the Court of Justice; the coordination of national employment policies at EU level; the creation of legal bases for the formulation of social legislation; legal recognition for transnational or 'European' political parties, with an entitlement to financial resources from the Union budget.
These are all important issues, but they must be the subject of wide-ranging debate in the Member States before politicians from this Parliament adopt a position. And this debate - which will need to be held at all levels, in all contexts and in all countries - will have to centre on the major questions. Where is the EU going? What are the goals being pursued by the various organisations? What do our citizens want? If we wish to retain people's faith in us, I believe that the time has come to discuss these matters openly.
I cannot support this report in its entirety. I believe instead that:
Since the EU ought to be based on intergovernmental cooperation, the employment policies of the Member States should not be coordinated at Community level, although far-reaching cooperation is of course possible. This applies to legislation on pensions, civil legislation, etc.-Unanimity should be required in the Council on matters of asylum, visas, immigration and free movement.-Schengen should be done away with as soon as possible.-Police cooperation should also cease; we already have Interpol and it works very well indeed.
The European Parliamentary Labour Party voted for the Gutiérrez Díaz report, but with reservations.
We abstained on paragraph 6, which is critical of the use of unanimity in the Third Pillar, and paragraph 8, which calls for co-decision for Third Pillar decisions.
We abstained on paragraphs 10 and 19 on the Court of Justice and voted against paragraph 11, calling for the incorporation of Schengen into the Treaty, and paragraph 12, which criticises the Danish, Irish and UK opt-out.
The Amsterdam Treaty has not even come into force and would be better judged after it has been tested in practice.
Paragraph 28 calls for funding for transnational political parties. We oppose this.
Bowe report (A4-0024/99)
Mr President, the Green Group voted against this report because we feel it does not go far enough. We have succeeded in some areas such as antibiotic resistance - that has been banned - and also on GMOs that cross-breed. That too has been banned. Other categories may be added later.
There is a huge amount of confusion over the time limit of 12 years. Initially we wanted what the Commission proposed, namely seven years. We then had to propose 12 years because the Committee on the Environment, Public Health and Consumer Protection, which is supposed to protect public health and the environment, actually weakened the proposal and took out the time limit. So it was essential that we put some amendment in. We put in 12 years because we felt we would get some sort of consensus for it, which we did. But it is still unacceptable that the Environment Committee should actually water down a proposal by the Commission. We are supposed to be there to protect public health. That is a total contradiction.
The whole issue of fast-track marketing is extremely concerning for the Greens. Basically it will mean that Member States who have some sort of conscience about environmental protection and public health will be side-lined because the Commission will decide and negotiate with the United States. Member States who feel it is important to protect the environment and public health will be side-lined. Already there are Member States within the European Union who have a conscience about this issue, who have serious reservations. The European Union is now going to set aside their concerns and negotiate as a whole. So multinational companies who control the EU and the United States are going to control this whole issue.
Those are two of the reasons why we voted against this report. Having said that, there are some very positive elements in it. But even on time limits it is quite confusing. In certain areas we voted for the 12 year time limit but later on there were other votes taken which seemed to confuse the whole issue. So it is not very clear.
One of the most disappointing things is the fact that the Environment Committee and the Socialist Group, along with the PPE in this House, have collaborated with industries' interests instead of with the interests of public health and consumer protection and the environment. History will prove that they were irresponsible in not upholding the rights of the environment and of public health.
Mr President, GMOs provide an extra tool of dependency for nations and people, as is already the case for non-reproducible hybrid seeds and, generally speaking, all patented life forms, because these days, man's madness is leading him to patent the living world.
Let us not be mistaken, all of this comes under a strategy for world domination, since people are being deprived of the ability to feed themselves. We must not forget, in passing, that these methods lead to large-scale job losses, and destroy the environment, quality, tastes and biodiversity.
As the next millennium approaches, here is a sample menu the European Commission might serve up: human gene ham, hormone-enriched beefburgers, somatotrophic pasteurised cheese, and genetically modified apples from Chile. Ladies and gentlemen, I wish you all bon appétit !
Mr President, I voted against this, because despite two major successes, namely the ban on marketing those genes that can be made untraceable and the fact that we managed to insist on a certificate of liability insurance, the text on which the House decided at the end of the day is worse than bad. It represents the demolition of environmental and safety standards.
We have even backtracked from the Commission's stance. The fact that we want to limit the marketing of products to a fixed period where there is inadequate monitoring experience relating to the marketing of comparable organisms effectively means that human beings and their environment are being used as guinea pigs, because if there is not enough experience available, these products should not be put on the market at all. And we have no right to say that they can be marketed for a fixed period. This is tantamount to saying that we shall see what has happened after twelve years, and only then will we draw the necessary conclusions. That, I believe, is utterly irresponsible, just like the simplified procedure, the procedure for simultaneous release in several Member States and the Category I classification, because all these organisms fall under Category I. This means in effect that an environmental risk assessment is virtually ruled out.
I find this more than deplorable, along with the fact that no scope has been created for more stringent labelling. This makes it obvious that we have bowed the knee to industrial interests here. We shall see what the Council makes of it, and whether we can still pull the fat out of the fire together and initiate something that will really take us forward. I also hope that industry will finally get down to discussing the risks and that the insurance business stands by what it has said, namely that the risk is too great for it to cover.
I call on all Irish MEPs to protect the Irish environment and peoples' health by voting to strengthen the Directive on the Release of Genetically Engineered Organisms in the Environment. This is a huge opportunity to safeguard the future of Ireland's clean green image of food production.
I am calling on the Irish representatives to come off the fence and, along with other Members of the Parliament, to resist the intimidating lobbying tactics of the gene-industry. These companies are panicking because their plan to foist their tampered food products on the public in secret has been exposed. Governments and even the companies themselves are now admitting the dangers of gene crops and food, so the genetic industry is now reverting to type by pressurising governments on the quiet, while trying to fool consumers in public.
The Bowe report will subsequently translate into the legislation to govern the crops grown and the food eaten throughout Europe. The Green Group is pushing for full and open labelling of GE foods, proper risk assessment and a moratorium on GE crop and food which would be of immense benefit to Irish agriculture. I call on all Irish MEPs to support socio-economic provisions along with public liability.
One of the most important questions is that of liability and who pays if there is a crisis like BSE. The insurance companies say that they cannot give cover unless the risks can be quantified. I am demanding that the Irish Government take steps to ensure the biotech companies quantify the risks to consumers.
As well as resisting the attempts by the multinationals to water down these proposals, we have to eliminate fast-tracking mechanisms which would allow the gene industry to be unaccountable and uncontrollable.
Genetically modified organisms - particularly when used in food crops - have been the topic of intense debate within the Union. Ethical considerations underlie many of the questions surrounding genetic engineering technology. Research has run on ahead, with public debate and political regulation lagging well behind. Ordinary citizens lack the knowledge to oversee developments, and this limits all our scope for reflection and critical appraisal. This directive is designed to introduce strict rules to govern the deliberate release of GMOs. The safety of human beings and the environment is put first, which is a good thing. And many of the amendments tighten up the Commission's text.
Nonetheless, we feel that a more restrictive stance on the development of GMOs for use in food production should have been adopted from the outset. Equally, there should have been broader discussion of the advantages of this kind of research before we accepted trial applications, followed by the presence of GMOs in our food.
We also believe that consumers have an absolute right to information, which means that they ought to be able to choose whether to buy products containing genetically modified ingredients or substances.
The title of the Commission's new proposal for a directive regarding the placing of GMOs on the market might mislead people as to its severity: 'directive relating to the deliberate release into the environment of genetically modified organisms'. And yet, in spite of this somewhat dramatic title, the actual context of the text turns out to be quite vague, to the extent that 177 Members - including those from the Group of Independents for a Europe of Nations - out of 439 saw fit to oppose it.
The content of this text is admittedly not completely negative. For example, the European Parliament has just voted in favour of some interesting amendments that recognise civil liability and force people to take out sufficient liability insurance to cover the losses that might be incurred by persons releasing GMOs.
In spite of this positive point, there are four major faults with the report which have led us to reject it.
First, it confirms that a centralised procedure in Brussels for the release of GMOs is planned for the majority of cases without any safeguard for Member States who would like to adopt more stringent measures. Therefore, under the auspices of the single market, it appears that underhand plans are afoot which might soon force Member States who do not want anything to do with GMOs to soften their approach towards them against their wishes.
Second, it creates a simplified consent procedure for GMOs which contains a number of references. Speeding up the procedure of common law like this would mean that cases would not be properly researched, and that is unacceptable.
Third, the European Parliament has extended the time-limit for placing GMOs on the market to 12 years, whereas the Commission itself only proposed a seven-year time-limit. This undoubtedly signifies a victory for pressure groups who have been lobbying the larger parties in this House, both the Socialists and the Christian Democrats.
Fourth, some high risk GMOs have not been banned with sufficient force. Like the Green Group, we would like to see three categories of GMOs prevented from being placed on the market: GMOs with antibiotic resistant genes; GMOs with toxins that are dangerous for useful fauna; and GMOs likely to crossbreed with similar wild or cultivated species. Instead of voting for an outright ban, Parliament has voted in favour of some very weak amendments, while claiming that certain measures need to be taken to prevent the transfer of genes from these GMOs.
Overall, this proposal for a directive provides a general view of the direction in which European integration is currently heading: it is taking power away from the Member States and centralising it in Brussels under the pretext of being able to defend the people better. However, once the people have been stripped of their powers, the central decision-makers, who are in the driving seat, are themselves not monitored by anyone and do what they like. In the end, we find ourselves in a no-win situation, at the mercy of forces that are based in Brussels far more than anywhere else.
Questions concerning genetically modified products loom larger every day. Neither politicians nor scientists can foresee the consequences for man and nature. It is therefore unforgivable, as things stand, to be giving the green light to genetically modified products; future generations may well have to pay dearly for our mistakes.
The Environment Committee has produced a good piece of work, endeavouring to make the best of the situation. Many of the amendments were tabled in a similar spirit. Sadly, Parliament did not vote in favour of some of the most important ones, however, including the right of Member States to say 'no' (a 'black list') and more stringent labelling requirements. Along with the rest of the Green Group, I therefore voted against the report.
Future employment in Europe largely depends on the successful development of biotechnology. This is why it is important that European firms and research institutes should be able to operate in the same way as their partners in America and Japan. Only then will they be able to survive against cut-throat competition worldwide. The industry needs a clear and viable legislative framework, and it goes without saying that great care is needed in this new field. Many of today's amendments to the Commission proposal for the release of genetically engineered organisms in the environment would result in excessively restrictive legislation for the biotechnology sector, putting the food industry and the EU's competitive position at a disadvantage compared with the US. The legislation would also have an impact in the Netherlands, where biotechnology has become one of the country's leading sectors, and this is why the VVD delegation has departed from the ELDR Group's position by voting against a number of amendments, including those tabled by Mrs Dybkjaer and Mr Eisma. The VVD continues to demand an unambiguous, viable and straightforward European legislative framework with simplified procedures for the biotechnology sector.
The position of our group regarding the Commission's communication on biotechnology favours some degree of development in this sunrise industry, while taking great care to anticipate potential drifts.
With this in mind, strict labelling procedures must be introduced to enable genetically engineered products to be monitored effectively.
During the various debates we have had on genetically modified organisms, industrialists have persistently stated that the release of such organisms is under control. This is why our group supported the urgent request calling on the Commission to introduce specific rules relating to the liability of the various operators.
The BSE crisis has highlighted the dangers of focusing all research on extremely high levels of agricultural production and the need to provide for a genuinely independent monitoring system. To this end, we supported the plan to create a central scientific committee, but we must ensure that the proper procedures are developed so that the mistakes that were made during the mad cow crisis are not repeated.
To conclude, our group places much emphasis on the need to retain the precautionary principle so as to guarantee both consumer and environmental protection. The citizens of Europe will only fully accept biotechnology if they receive genuine assurances about its safety.
It takes 15 years for experiments to be carried out on medicines before they can be placed on the market. However, here we are faced with the prospect of GMOs being released into the environment after only three years of piecemeal experiments and with no extra time allotted for assessing their direct or indirect effects on the environment and health.
In this regard, we must bear in mind the answer given by the Commissioner for Industrial Affairs when asked if he thought that industrialists and politicians were not playing the sorcerer's apprentice once again. Mr Bangemann replied, ' We must not create metaphysical problems with GMOs; placing them on the market will prove their worth'.
In other words, in the Commission's view, the best guinea pigs are still the consumers, to the extent that they are not even granted the right to correct information on the goods they are buying as labelling procedures are so lax. They are not even granted the freedom of choice.
The report mentions on page 33 that genetically modified crops present 'few risks', but what does this decidedly unscientific term actually mean? We should remember that the nuclear power station at Chernobyl was, until April 1986, said to have presented 'few risks'.
According to Professor Cabrol, we should not ban GMO production in Europe and thus let the Americans have a monopoly on GMO products. This is an interesting comment, but his conclusions are surprising since if the Americans are allowed to export products that have not been fully tested to Europe, the best response is not for us to produce similar products ourselves. The only acceptable answer for the sake of public health is to ban the import of such products altogether.
This is the logical application of a simple, but fundamental, principle, namely, the precautionary principle.
How can we explain the European Commission's submission in the face of American agri-industrial lobbies? GMOs, sterile hybrid seeds, the patenting of life forms, and so on, are all perhaps part of a more global strategy concerning people's and nations' dependency on food. As one American secretary of state said, food is the best weapon of the future.
Mr President, while I support technological progress, I am voting in favour of this report today because I believe that my constituents should be protected from the excesses of US biotechnology firms, like Monsanto, eager only to turn a quick profit. All genetically modified foods must be clearly labelled to allow consumers make an informed choice when feeding their families and loved ones.
Recent advances in bio-technology were first brought home to us by British scientists when they produced Dolly the Sheep - the world's first genetically-cloned sheep. And, with proper safeguards, biotechnology has the potential to help mankind defeat world hunger and disease. Without proper safeguards, however, the consequences of altering the order of nature are unthinkable. Safety must always come first.
The Labour Government has proven its commitment to the welfare of consumers by creating the FSA (Food Standards Agency). Its Tory predecessors, in contrast, were committed only to the welfare of the food industry and created BSE. Only Labour will stand up for ordinary people against Monsanto's madness and ensure that the food on our plates is safe to eat.
The sitting was suspended at 1.15 p.m. and resumed at 3 p.m.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0126/99 by Mrs André-Léonard, on behalf of the ELDR Group, on presidential elections in Kazakhstan; -B4-0161/99 by Mrs Lalumière, on behalf of the ARE Group, on presidential elections in Kazakhstan; -B4-0184/99 by Mrs Schroedter and Mr Lagendijk, on behalf of the V Group, on violation of international human rights standards in Kazakhstan; -B4-0186/99 by Mr Swoboda and Mrs Hoff, on behalf of the PSE Group, on the presidential elections in Kazakhstan; -B4-0196/99 by Mrs Castellina and Mrs Sornosa Martínez, on behalf of the GUE/NGL Group, on presidential elections in Kazakhstan; -B4-0205/99 by Mr von Habsburg, on behalf of the PPE Group, on presidential elections in the Republic of Kazakhstan.
Madam President, the presidential elections in Kazakhstan on 10 January were a slap in the face for the partnership and cooperation agreement that the Union signed with that country. Democracy and human rights are now a fundamental element of these agreements, but the conditions under which the elections were held did not correspond to the promises which the Kazakh Government made. The OSCE rightly refused to give the elections a seal of legitimacy, and the Union too must also - and not for the first time - clearly link the continuation of cooperation with progress in democratisation. President Nazarbayev must move quickly to take corrective measures, and we must hope that he has the means to do so. The suspension of cooperation must be a real option if he cannot guarantee that the forthcoming elections will be truly democratic. I know that this is easy to say here in the House, but if we do not take this approach with a country like this, with which we have signed agreements, then we are in nowhere country.
In the meantime, we must step up cooperation with social organisations and the free press to promote democracy in Kazakhstan. As I have said, this is not a task we are setting ourselves, it is a request we are making to the Kazakh Government.
Madam President, it is essential that we work for consolidation of the democratisation process in Kazakhstan, ensuring that developments take place in the interest of human rights and fundamental freedoms. The partnership agreement signed with the EU stipulates that Kazakhstan must comply with OSCE rules for free and fair elections.
The serious crimes committed in connection with the presidential elections in January deserve firm condemnation. We do not wish to see a repeat performance, with infringements of civil liberties, when elections are held later this year. Freedom of the press and the right of individuals to stand as candidates are fundamental elements of democratic elections.
I would like to use this opportunity to ask the Commission what steps it intends to take in order to ensure that the existing partnership and cooperation agreement with Kazakhstan is fully implemented. And how does the Commission plan to assist in strengthening the faltering democratisation process there? We must help to ensure that democracy fares better than it did at the ill-fated presidential elections in January.
Madam President, on behalf of my Group, I wish to say how profoundly disappointed we were in the conduct of the recent presidential elections in Kazakhstan. It is clear that these elections did not conform to OSCE standards for free and fair elections which are part of the commitments entered into with the signing of the partnership and cooperation agreement between the EU and Kazakhstan. This House should make it absolutely clear to President Nazarbayev, as both Mr Bertens and Mr Holm have said, that implementation of the PCA will depend on progress with the democratisation process and full respect for human rights, especially in the forthcoming local and parliamentary elections. At the same time the Commission must monitor the human rights situation in Kazakhstan closely and report back to this House on progress, or the lack of it. Kazakhstan is a vast country with great economic and political potential. It should not allow that potential to be stymied by its failure to guarantee civil and human rights.
Madam President, I believe that when we talk about Kazakhstan, we often tend to wag the finger at the Kazakhs and tell them that they ought to start functioning as a perfect democracy with immediate effect. In so doing, we forget that Kazakhstan has only been a free country for ten years and it has actually done remarkably well to come as far as it has done in that time, not to mention the fact that Kazakhstan is a very important partner for us in that region, a partner which, I am glad to say, has freed itself of at least some of the shackles of Russian rule. We should show a great deal more understanding towards the Kazakhs, as well as remembering that we did not become perfect democracies overnight; we too required a lengthy development process. So we should exercise the same patience with the Kazakhs that we keep demanding for ourselves.
The only reason why I wanted to say that is that I believe we ought not to forget, in our dialogue with Kazakhstan, how important this country is, not only for our own future but also for that of the entire region. We should therefore take due account of this important role and show patience; of course, we should keep telling them how to improve, but without that unbearably schoolmasterly tone which we are all too often inclined to adopt. After all, we must not forget that the Kazakhs are a people with a great history of which they have reason to be proud; if we act like the world's teacher, they will react in a way that neither benefits us nor promotes the achievement of our objective.
Madam President, ladies and gentlemen, as chairman of Parliament's delegation for relations with Kazakhstan and other countries in Central Asia, I closely followed the news we received about the progress of the presidential elections held in Kazakhstan on 10 January. Unfortunately, this news was not as encouraging as we had hoped as regards the observance of essential and indispensable democratic standards.
Kazakhstan is an important country surrounded by other important countries - Uzbekistan, Turkmenistan, Kyrgyzstan, Tajikistan and even Mongolia - all of which are of enormous interest to the European Union. This is due not only to their significant potential in terms of natural resources - natural gas, oil, gold, wool - but because the European Union is the global power that at this moment in time can contribute most to resolving the deficits that oppress these countries most after almost a century of Soviet influence: the democratic deficit, the human rights deficit, and the deficit in terms of learning how to establish themselves in a free market economy. That is why this resolution comes at just the right time. All it does is to draw attention to the democratic safeguard clause in the Partnership and Cooperation Agreement between the European Union and Kazakhstan. It is also timely in that free elections are going to be held in Kazakhstan this year.
However, ladies and gentlemen, I agree with Mr von Habsburg. I would like to end by warning you that this resolution must be seen more as a statement of help and understanding than as a reproach. We cannot expect to see perfect results immediately. What we really want is for the process of democratisation to continue. We want it to progress as quickly as possible, to continue and to be free of obstacles.
Madam President, ladies and gentlemen, I agree with the points that have been made about the need to see Kazakhstan in a historical perspective and about the importance of Kazakhstan to us and in the region and also about the fact that we have to encourage Kazakhstan to move further, to say when things have gone wrong but to do it in the right way.
The resolutions are based in part on the statement made on 20 January by the presidency on behalf of the European Union. It was clear ahead of the presidential elections that the way in which they were to be conducted fell short of OSCE standards, and that is why the OSCE did not send a full monitoring mission, nor did the EU participate. I also agree with the preliminary statement issued by the OSCE Office of Democratic Institutions and Human Rights that we have a basis for important further cooperation with Kazakhstan in these fields.
President Nazarbayev announced last October a wide-ranging programme aimed at the gradual democratisation of Kazakh society. The Kazakh Government has assured us that it intends to cooperate with the OSCE and the EU in implementing this programme, in particular regarding the law on parliamentary elections which will be held in the course of this year. I expect the Partnership and Cooperation Agreement with Kazakhstan to enter into force in the coming months. The first cooperation Council has already been scheduled for July, and it is the Council's intention to continue the exchanges of view on the democratisation process and to incorporate these into the political dialogue foreseen in the PCA.
The European Parliament will also open a direct dialogue on these issues with members of the Kazakh parliament through the Parliamentary Cooperation Committee which is one of the three institutions which will oversee the PCA. Despite the flaws and irregularities which marred the presidential elections, the atmosphere in Kazakhstan remains relatively liberal. These elections were the first in the history of the country to be contested by a number of candidates. I am firmly of the view that the only way to improve the situation is through constant patient work on the part of the EU and other donors and international organisations. The PCA offers us the basis for this. Moreover, we are about to launch a major TACIS project to support the entry into force of the PCA and you will recall that the PCA incorporates by reference the principles set out in the OSCE documents.
Commissioner van den Broek intends to visit Kazakhstan shortly, and we will reiterate our determination to implement the principles we have jointly subscribed to and our readiness to assist with the further development of democratic institutions and the rule of law. The Commission will keep Parliament informed of developments in Kazakhstan and other countries of the region with regard to the implementation of our agreements.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0165/99 by Mr Fassa and Mr Bertens, on behalf of the ELDR Group, on the war between Ethiopia and Eritrea; -B4-0182/99 by Mr Telkämper, Mrs Aelvoet, Mr Schörling and Mr Tamino, on behalf of the V Group, on the new outbreak of hostilities between Ethiopia and Eritrea; -B4-0195/99 by Mr Vecchi, on behalf of the PSE Group, on the conflict between Ethiopia and Eritrea; -B4-0210/99 by Mr Hory, Mr Castagnède and Mr Scarbonchi, on behalf of the ARE Group, on the conflict between Ethiopia and Eritrea.
Madam President, after the cease-fire, the senseless war between Ethiopia and Eritrea has broken out once again. I really wonder whether we will ever manage to make the two sides realise that there can only be losers here. The issue now is who actually started the fighting - a fratricidal struggle between two obstinate leaders who six years ago lived in one country. Both sides claim land on the basis of old colonial maps, and both are too stubborn even to talk to the peace negotiators and listen to what they have to say. There are mutual recriminations, with each accusing the other of having started the trouble.
All the efforts of the UN, IGAD and the OAU have come to nothing, but I hope that they will not give up. International pressure must be brought to bear on both sides to bring about a new cease-fire for a start.
Eritrea and Ethiopia must realise that they have a great deal to lose if Lomé cooperation is suspended. Both sides will eventually come back to the peace proposals put forward by the OAU, or at least I hope they will. I also hope that they will come to their senses quickly. The longer it takes them to realise that there can be no military solution to this conflict, the more enormous will be the cost. The disastrous effect that this is having on the people and the economy of both countries is indescribable. I can tell you this from first hand experience, as I spent some time there when both countries were still united. I have to say that the situation in this area of Africa deserves to be given our fullest attention.
Madam President, may I make an initial remark outside my allotted speaking time. At our last part-session, we said that the presidency of the Council should attend these debates. It would be good if that were the case, but unfortunately I see nobody from the presidency. Perhaps you could arrange that for next time through the Bureau.
On the border between Ethiopa and Eritrea, serious conflicts occurred between those two countries in May and June of last year. There were battles in which thousands died; in June 1998 a moratorium was signed, but hostilities have broken out again. We have a frontier conflict here which the population certainly does not want. International conciliation efforts appear to have failed. Nevertheless, we should not stop trying to achieve peace in that region, because peace will never be achieved there by military means.
It is right to say that we shall have to exert pressure on both countries. That is why it is also right to threaten them with suspension of support under the Lomé Convention and of development aid from the European Union and its Member States. But this pressure may not be enough. Perhaps it would also be important and appropriate - and we saw this when we met the two ambassadors in the Committee on Development and Cooperation and in the Executive of the ACP-EU Joint Assembly - for us to draw up a development plan, subject to both sides withdrawing their military hardware, to their showing willingness to negotiate, and to their being prepared to develop democracy and the rule of law and to grant reciprocal inspection rights. We would then deliver a development plan and would step up the current level of development aid as an initial measure.
Madam President, sadly what we all feared has happened. It was widely predicted. Armed conflict between Ethiopia and Eritrea has broken out again with unprecedented violence.
Although the information reaching us is very patchy, it is clear that there have already been thousands of victims, military and civilian, and the conflict, which apparently flared up after a small border problem, is threatening to become one of the bloodiest wars in the history of Africa.
In this Parliament we have always been concerned about relations and tensions between Ethiopia and Eritrea, and Parliament's Committee on Development and Cooperation succeeded in getting the ambassadors from both countries to attend several meetings it organised - something which no-one else has managed to do.
Today we call on the governments of Ethiopia and Eritrea to cease hostilities immediately. We also call for absolute compliance with the moratorium on air raids, which has already been violated, unfortunately.
The leaders of the two countries of the Horn of Africa now have the historic responsibility of choosing between peace and even worse crimes against their peoples.
The OAU proposal for an agreement between the two countries must be accepted by both parties without further delay, before the situation on the ground renders it obsolete.
All arms supplies and military assistance to the two warring sides must immediately cease, as called for yesterday by the United Nations Security Council.
The European Union must join the Organisation for African Unity in applying intense pressure and offering political and diplomatic mediation, which has been totally inadequate in the last few months.
The United States of America might have been expected to take on the task over the last few months, but it has proved quite incapable of doing so.
So we call on the Council to take a clear and strong political initiative along these lines, and on the Commission to ensure that the thousands of refugees and victims of the conflict receive the maximum humanitarian assistance wherever possible.
Madam President, alas the conflict between Ethiopia and Eritrea has a long history, but so have human rights abuses in Ethiopia, as all of us know only too well. One can but continue to deplore the fact that international mediation efforts have failed to secure a peaceful settlement, and the two countries must surely share the blame.
The double tragedy is that the population of the two countries is poverty-stricken and suffering in so many ways. This makes it all the more difficult to link development aid and Lomé-related benefits. But it may be that a hard line will need to be taken by the EU. Clearly, the OAU and the UN have a continuing role to play, but is it out of the question for the ACP-EU Joint Assembly to play a key role as well in trying to resolve this desperate situation?
Madam President, in yesterday's International Herald Tribune, the following appeared in the section 'News from 50 years ago'. I will quote it in English and hope that the interpreters can follow me: '1949: Eritrea's fate. Rome. Foreign Minister Sforza said that the interests of three powers - Great Britain, Italy and Ethiopia - are involved in the problem of Eritrea, former Italian African colony. Count Sforza expressed the hope that Eritrea would not be annexed to Ethiopia. The attempt to reconcile these interests at the expense of Eritrea by territorial partition recalls the old scramble for Africa. Count Sforza said it was repugnant. He said Eritrea could achieve independence after a period of trusteeship administration.' End of quotation.
Fifty years later, on 11 February 1999, the headline in the International Herald Tribune reads 'Addis Ababa rules out cease-fire in border war'. So that is that! The article goes on to say that Washington is particularly angry that Antonovs and Migs are being used to bombard Eritrean territory. This is exactly what Ethiopia has been doing for some time, arrogantly disregarding all advice or agreements, simply because it enjoys political support in the world. However, I think that we cannot allow this to continue: we need to adopt a rather more critical approach. Ethiopia's diplomatic circles may be bombarding us with paper to try to convince us that its cause is just, as it has every right to do, but at the same time various issues relating to the border war and attacks on the Oromos - the largest minority in the area, some of whom have been imprisoned - are being brushed under the carpet.
Our urgent resolution today is a desperate attempt by the European Parliament to prevent the war in the Horn of Africa from escalating and further destabilising the region, and it even calls for more humanitarian aid. Quite honestly, I think that we should be talking about stopping financial aid, since it is obviously being used to buy Antonovs and Migs. We all know that Russia will not supply on credit, because it needs cash in hand.
If it appears that Eritrea too is not prepared to listen to what we say, then it should suffer the same fate. Although the tone of our resolution is very mild and no mention is actually made of stopping financial aid, I would like to ask Commissioner Brittan what he thinks about this, because it is just a waste of money, like in Angola.
Madam President, after the madness of the red dictator Menghistu and the tribal hatreds of the Yemen, the conflict between Ethiopia and Eritrea places the Horn of Africa centre stage again, while Europe looks on with nothing but words to offer. Antagonism which could have been resolved through democratic dialogue has instead deteriorated into a tragic situation inflamed by ethnic claims.
The Africans therefore need to consolidate still delicate regional balances by combining as much of their authority as possible, and in particular by involving civil society so as to put the necessary pressure on the governments involved to find a peaceful solution to the conflict.
This is where Europe should intervene, speaking one language: the language of development aid, guided and determined by the drive to achieve political and social stability, which remains the only means of preventing conflicts and reducing the number of zones at risk.
Madam President, in the resolution we are discussing today, great importance attaches to paragraph 6, which actually says everything. That is where we say precisely what is to be done, namely that the payments made by the European Union to Ethiopia and Eritrea should be linked to both countries' compliance with certain conditions. I believe that this is enormously important if we bear in mind on the one hand that the war which we now experiencing between Ethiopia and Eritrea was entirely foreseeable, and on the other hand that the settlement of this conflict will surely be frustrated by a real lack of democracy in both countries. To my mind, it is a very serious problem when I see, for instance, that newspapers in Ethiopia, which are naturally controlled by the government, are even now reporting continuously on the amounts of money they have already amassed for the next 'election campaign'. I have to say quite honestly that I fear the campaign chest contains some money which our taxpayers might have provided, whereas the opposition has to try desperately to raise funds abroad in order to conduct its election campaign, in order to establish itself as a proper opposition, and the resources for that are non-existent. This is extremely regrettable, and I very much hope that the appropriate steps will be taken within the European Union to ensure that the funds we provide are used for legitimate purposes. I am sure the Commissioner will agree with that.
We have to call on both sides to cease all hostilities and stop fighting because clearly negotiation is the only way to solve the problem. The Commission has underlined on several occasions, to both governments, the need to resolve and settle the conflict by peaceful means alone. A military option or so-called solution will entail - and is already entailing - enormous human suffering and loss. We will continue to support all efforts aimed at peaceful resolution of the conflict, in particular the OAU efforts and proposals. We will continue to put the maximum pressure on both parties, are willing to take any action needed to help find a solution and are currently examining what could be done.
I listened with interest to Mr Moorhouse's suggestion that the EU/ACP Joint Assembly could play a role, and will draw that to the attention of my colleagues dealing on a more day-to-day basis with this issue.
As regards the humanitarian situation the Commission is providing humanitarian assistance to both countries and has responded to appeals from both to assist the displaced population in the area of conflict. The Commission has allocated EUR 1 790 000 to two NGOs: Norwegian Church Aid and the Lutheran World Foundation for food and non-food assistance to persons affected by the conflict in Eritrea. In Ethiopia the Commission has allotted EUR 1 890 000 through CISP, an Italian NGO, also for food and non-food assistance. Furthermore, EUR 300 000 was approved for ICRC activities in Ethiopia and in Eritrea. The Commission will continue to monitor closely the situation and is ready to mobilise additional resources if needed.
I should like to comment on the wider point that has been raised. The Commission is preparing a communication to the Council on cooperation with ACP countries involved in armed conflicts. In the meantime, in the absence of a European Union position on the matter, the Commission does not think it should take unilateral and isolated measures in the case of this conflict. But the Commission has decided to allocate structural adjustment programme funds in smaller tranches and link further disbursements to a periodic review of the conflict and its possible impact on public spending, particularly in the social sectors. Moreover, when releasing financial assistance to countries in conflict, the Commission will send a letter to the head of state or government requesting assurances that no funds are diverted for belligerent purposes.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Greg Summers
B4-0188/99 by Mrs d'Ancona, on behalf of the PSE Group, on the death penalty against Greg Summers - Texas, USA; Leonard Peltier
B4-0169/99 by Mr Bertens, on behalf of the ELDR Group, on the case of Mr Peltier in the United States; -B4-0175/99 by Mr Weber, Mrs Ewing and Mrs Maes, on behalf of the ARE Group, on the detention of Mr Leonard Peltier in the United States and refusal of proper medical treatment; -B4-0179/99 by Mr Cohn-Bendit, Mrs Schroedter and Mr Kerr, on behalf of the V Group, on Leonard Peltier; -B4-0199/99 by Mrs Pailler, Mr Coates, Mr Manisco, Mr Vinci, Mrs Sierra González, Mrs Ojala, Mrs Eriksson, Mr Alavanos, Mr Novo and Mr Ephremidis, on behalf of the GUE/NGL Group, on the case of Leonard Peltier; Religious freedom
B4-0131/99 by Mrs Lenz, on behalf of the PPE Group, on religious persecution, xenophobia and racism; -B4-0132/99 by Mr van Dam, on behalf of the I-EDN Group, on anti-Christian violence in India; -B4-0189/99 by Mr Hallam, on behalf of the PSE Group, on anti-Christian violence in India.Greg Summers
Madam President, it is a sad fact that the European Parliament is once again having to draw attention to terrible events that are taking place in a so-called civilised country. I am referring here to the use of capital punishment in the United States of America. Despite the horror that we have expressed in a number of urgent resolutions, a horror that we share with many human rights organisations all over the world, with the churches and with Amnesty International, the number of people being sentenced to death in the United States is increasing, often because their trials are not conducted with due care.
This afternoon we are calling for attention to be given to the case of forty-year-old Greg Summers who, although innocent, has been sitting for years on death row in the Alace Unit in Texas waiting for the lethal injection that is shortly to end his life. Our resolution calls on the judicial authorities at least to examine the application for a review of his case.
We also call on the United States, and in particular the authorities of the State of Texas, to abolish the death penalty immediately and to sign up to a worldwide moratorium on the execution of death sentences.
Finally, there are a number of amendments calling for attention to be given to other similar cases, and it goes without saying that we will vote for them.
Madam President, the European Parliament has always rejected the death penalty outright on humanitarian grounds. Once again, circumstances compel us to appeal to the government of a civilised nation, the United States of America, not to carry out a death sentence. This time we are appealing on behalf of Greg Summers. He has always protested his innocence. There are doubts as to whether the trial was properly conducted. An appeal was lodged with the competent court in Texas, and there has still been no response to it. For that reason, our first request to the United States and the State of Texas is that this appeal should be considered. Secondly, we call on them to refrain in principle from carrying out death sentences, commuting them instead to life imprisonment or other custodial sentences. Thirdly, we call for them to join in a worldwide moratorium on the death penalty, and we call on the institutions of the EU to pass this on to the relevant authorities.
Let me turn to our group's amendments on two cases involving Germans - the brothers Karl and Walter LaGrand, who have been sentenced to death in Arizona. This would be the first time since the Second World War that Germans were sentenced to death and executed. We call on the United States not to carry out their death sentences, and we hope that these amendments will be incorporated into today's resolution. In both cases, we propose that the death sentences be commuted to life imprisonment or another appropriate custodial sentence.
Leonard Peltier
Leonard Peltier has been sitting in gaol for 23 years now, and the American authorities have finally admitted that he was wrongly imprisoned. It is absolutely incredible, and it is something the House should not just criticise but condemn. I hope that his case will be reviewed very quickly, and it would appear appropriate that a pardon should be granted. Human rights must be defended all over the world, it is as simple as that. Partly as a result of his treatment in prison Mr Peltier's health has visibly declined, but he is still being denied appropriate medical treatment for reasons which no one will explain. Like anyone else, this man deserves proper medical treatment in hospital, the prison hospital if necessary.
A few months ago, I put a number of questions to the Council here in the House about the Peltier case, but the President-in-Office said that he did not think it necessary to take action, and it was not in his power to do so. I would now urge the Commission to take the case up, and I think that the Union as a whole should at least enter into discussions with the United States about its human rights policy.
Madam President, during December's part-session, the American delegation led by Angela Davis, who had come to prevent Mumia Abu-Jamal from being executed, alerted us to the fate of Leonard Peltier.
I can still remember the alarming remarks made by their spokesperson, Bobby Castillo, who had experienced American prisons. As a leader of the American Indian Movement, Leonard Peltier has played and continues to play a major role in the defence of the rights of indigenous people.
Following the events of June 1975, in the Pine Ridge reserve, South Dakota, he was given two life sentences, although no proof of his guilt was ever furnished, and despite the fact that he had been illegally extradited from Canada. After 23 years in prison, his health has deteriorated dramatically and, although he permanently suffers as a result of complications from an operation, the prison's management deny him access to adequate treatment in a specialised hospital. Amnesty International, the IFHR and France Liberté have launched a new campaign to defend Leonard Peltier and fight the unacceptable number of human rights violations in the United States.
Mumia Abu-Jamal, who is still on death row, has sent him a message of support. We should, for our part, once again participate in this action and ensure that public opinion is alerted throughout Europe.
If Parliament adopts the resolution cosigned by my group, it will be sending a clear message to the American authorities and prison directors. Leonard Peltier must be given the chance to get better and receive the appropriate medical treatment in the clinic of his choice. He must be released from prison so that he can take up his legitimate struggle for the defense of the rights of the indigenous people that the United States continues to scorn.
Madam President, I have always advocated the principle whereby the European Union must first of all put its own house in order before giving human rights lessons the world over. The latest report on human rights in the European Union shows that we are far from being beyond reproach in this area.
In other words, if I take the floor today to speak about the case of Leonard Peltier, it is because all other possible avenues have genuinely been exhausted and time is short, given the worrying state of Mr Peltier's health. There are, in fact, two issues to our message to the United States. The first concerns the procedures used that resulted in Leonard Peltier's sentence, and the second concerns the prison authorities' refusal to let him receive the appropriate medical treatment.
We must remember that Amnesty International expressly admitted that it had reservations about the procedures that lead to Mr Peltier's sentence and that the government authorities themselves admit to the vagueness that surrounded the sentence. Moreover, the trial revealed the unusual methods used during the case's preparation, as my colleagues previously mentioned.
These facts should have lead to a retrial, but this case confirms that no court, be it American or European, will easily reopen a trial on which a sentence has already been passed. Herein lies a future struggle.
However, as the previous speaker pointed out, the most incomprehensible and intolerable aspect of this case is the refusal of the American authorities to let Mr Peltier, whose health has considerably deteriorated, receive the medical attention he needs. The fact that prison facilities are unable to treat his condition is completely unacceptable as an argument to deny him the treatment he needs. Solutions do exist and have already been put forward. The refusal of the prison authorities to let him receive such treatment amounts to a blatant violation of human rights and of the commitments made by the United States.
This is why our group will support the call for appropriate treatment and the request to grant Mr Peltier clemency.
Madam President, there is an annual pantomime that always sends something of a shiver down my spine or at least leaves me open-mouthed in amazement, and that is the occasion when the President of the United States delivers his address on the state of the nation and the world. All the countries of the world are given plus and minus points. Words of praise and censure are pronounced. What it boils down to is that the whole world has to submit to American values and ideals.
I believe it is very important to do what Parliament is doing today, to hold a mirror in front of the Americans and to tell them that, if they must try to force their values on everyone else, they should also acknowledge that there are sections of the population of their own country - some of them native Americans - who may have other ideals in some respects, a different bond with their own country, with their own native soil, than the Americans who arrived later. In this situation, it is very useful for us to keep returning to the specific case of Leonard Peltier.
This is a case that has attracted international attention. There is an international Peltier Committee, of which I, for example, am a member and which has been dealing with the case for many years. I consider it particularly important that the European Parliament too has adopted a resolution calling for the case of Leonard Peltier to be placed on the agenda of the next talks between the delegation for relations with the United States and its American counterparts, in order to expose something of the hypocrisy that has so often dominated the US line of argument in this matter.
Peltier has now been kept in prison for 23 years under exceedingly dubious circumstances. He is in very poor health. He has frequently been transferred, which has happened whenever public pressure has mounted and has become too great a burden for the prison in which he was accommodated. This just goes to show that not only the US population but also the international community are really unwilling to accept such injustice from a country that is constantly preaching justice.
Madam President, it is with a feeling of dismay and deep anguish that we again raise our voices on behalf of Leonard Peltier, languishing in an American jail for 23 years for crimes he did not commit and after a court case which cast serious doubt on the administration of justice in the United States of America.
Representative, Joe Kennedy, the son of the martyred President, recently said: 'This government has the moral duty to correct this injustice. Seeing that justice is upheld for Leonard Peltier would amount to a major act of reconciliation for past injustice done to the native American peoples.' The anguish of millions of people who follow this case increases by the day with the rapid deterioration of his health. After an egregious case of medical malpractice in prison hospital, Peltier is suffering a fibrosis of the masseter muscles and ankylosis of the mandibular joint. That means that he cannot eat - that his mouth cannot be opened any more.
The United States Bureau of Prisons still denies his request to be operated on by proper surgeons. Enough is enough. In the name of humanity we urge the United States Administration to take prompt care of its native son. We ask President Clinton to use his powers of pardon to release Leonard from prison immediately.
Madam President, half an hour ago, in the discussion on Kazakhstan, I said that we should not go around teaching the world how to behave. This time, however, it is quite a different matter, because we are now dealing with those who constantly seek to lecture us, as Mr Habsburg-Lothringen was saying before. In other words, we do have the right in this instance to say that things simply cannot go on like this. The whole process, which I have studied very closely, raises all sorts of doubts. Not a single piece of conclusive evidence was brought against Peltier. The way in which the American judiciary dispensed so-called justice in this case is simply indefensible for a highly civilised country. We should therefore point out to our American friends, to whom, of course, we owe a huge debt of gratitude, that something has to be done about Peltier.
To deprive a person of 23 years of his life, to cast an Indian into prison and give him no opportunities to move about, to give him literally not a single moment of freedom and to leave him languishing in uncertainty is utterly indefensible. Having followed the history of the Peltier case, I would almost make so bold as to say that, even if he had done something, which I do not believe, he would already have paid twice over for everything that happened. If we are convinced that he is innocent into the bargain, that is all the more reason for us to make every effort to ensure that the Americans make justice prevail in their country too - and if not justice, then at least clemency.
Madam President, I would like to echo the sentiments of Mr von Habsburg. Truly this is a cross-party approach which we must take to the American authorities and insist that they respond to the many pleas which have been made for clemency on behalf of Leonard Peltier.
It really is ironic that at a time when the future of the American President himself is being decided by Congress - on an issue which bears very little similarity to the case against Leonard Peltier - neither he nor, in fact, his predecessors, have responded to the pleas of clemency made and awaiting a response for the last 6-7 years. Therefore we in this Parliament should insist that when Mr Clinton resumes work, presuming he is not impeached, this is an issue which he should address as a matter of urgency. It is an issue which symbolises the treatment of American indigenous peoples, a matter very dear to the heart of this Parliament and I hope that we adopt the resolution.
Religious freedom
Madam President, if the European Parliament resolves today to speak out against the increasingly frequent and violent infringements of religious freedom, such a resolution will be a token of our great concern. Freedom of religious observance is a sign of respect, not only for a very profound sense of devotion within many people but also for freedom of expression and association, and hence for a significant part of the corpus of human rights. We are well aware that the violation of religious freedom can have many different causes. We also know that these waves of persecution are not always unleashed by governments. The causes vary from one country to another. There are power struggles for the control of sources of raw materials and water, as in the Sudan, where an armed majority is let loose on a large minority; hatred, envy and social and political tension can focus on ethnic groups, as in India and Pakistan and now in Indonesia too. There are intolerant state religions, as in Iran, Afghanistan and other countries; intolerance can also come from adherents of non-established religions. It would be impossible to list all the countries involved.
The toleration of these persecutions and the forms they take cause us grave concern. They range from horrific murders, as in the case of the Australian missionary Graham Staines and his two children in India, to arrests, torture and the disappearance of individuals; they extend to trials on trumped-up charges. Extremism, xenophobia and racism often rear their ugly heads, with governments either impotent or unwilling to curb them. And yet there are many constitutions, even in those very countries, which enshrine freedom of religious worship, and states have signed international covenants and UN conventions which are supposed to guarantee religious freedom. But there are also new religious laws with provisions that hover dangerously on the brink of intolerance, and the European Parliament wishes to draw attention to these new risks. Religious groups themselves, however, must also remain tolerant towards those with different beliefs from their own, and must respect freedom of conscience and of the individual as well as obeying the law of the land. That goes without saying.
Abuse of religious freedom is symptomatic of the abuse of human rights. That cannot be said often enough. Respect for the religious beliefs of minorities is also a sign of properly functioning constitutions rooted in natural law and guaranteeing tolerance and peaceful interaction between the various sections of the population. We in Europe have bitter historical experience of the effects of intolerance. We have overcome our intolerance, and we are now trying in this House to help others to do the same.
Political and social tensions have been used time and again in the past as an excuse for savage religious persecution. On the threshold of the third millennium, and in view of the increasing degree of global interdependence, I believe we must call on governments and on the representatives of the major religions, who also exercise power in their own name, to observe and to act upon the warning signs. By including democracy and human rights clauses in its treaties with non-Member States, the European Union tries to ensure observance of human rights in the countries with which it cooperates. The European Parliament will not cease to ask searching questions on these matters.
Suppression of religious freedom - let me emphasise again - is a clear symptom of human rights abuses, the causes of which are rooted in national circumstances that need to be improved, circumstances that not only result from religious strife but are also due in particular to social and political factors. The Commission supports interdenominational organisations in many countries; in that way, it reaches the people and gets to the roots of the problems, and we want to ensure that the resources we provide for this purpose are not affected by the developments on which we have been focusing today and that these channels remain open to us.
That is the background to the resolution which we have tabled today.
Madam President, 50 years on from the introduction of the Universal Declaration of Human Rights, more and more new rights are being added to it. In fact, people have been saying, quite rightly, that it is all beginning to get out of hand. But this does not mean that the old, established rights are now universally respected. Quite the reverse.
There are still problems with the rights of religious minorities, which we are discussing today in connection with an urgent resolution on the issue. In many countries, people are still not free to express their religious beliefs in public or to follow their faith as they would wish. They are subject to persecution, repression and discrimination. Recently in Parliament we have talked about Pakistan and Iran, for example, and now unfortunate events in India are giving us cause for concern.
For years now, but increasingly so in recent weeks, Christians in India have suffered attacks by Hindu activists. In fact, over the last year there has been an enormous increase in the number of attacks on Christian schools and churches in India. Priests are accused of forcing people to convert to Christianity by bribing them with money and jobs, for which they must be punished. Missionaries in particular are bearing the brunt of the attacks, because they are seen as the legacy of British rule, although strangely enough a lot of the missionaries are actually Christians of Indian origin, a fact that seems to be overlooked here.
Recently, a large group of Christians and Muslims protested against the fact that the authorities are doing nothing to counter these forms of aggression. The attacks have been condemned in the media, and it is certainly not true that the majority of the population approve of them. But this does not make the attacks any less worrying. One possible reason for them is the increase in the number of Christians in India, and strangely enough they are the ones who have been bearing the brunt in recent times, whereas before that it was mainly Muslims who were the target. The reason for this shift is clear: the Muslims in India are concentrated in certain areas, where they are an important factor when it comes to the elections. The Christian minority is smaller in number and is largely scattered all over the country, so it is not important in electoral terms.
Fortunately the Indian Government has now promised to set up a committee to investigate the recent attack on an Australian missionary and his children aged seven and ten. Yet it still appears indifferent to such occurrences. There is clearly a link between the increase in attacks in India and the fact that the BJP, an extremist Hindu nationalist party, has come to power. It believes that too much attention is paid to religious minorities in India, and these attacks help it in its attempts to change this situation.
With this resolution Parliament is making a clear appeal to countries and governments to take a responsible approach in dealing with religious minorities living in their territory. In particular, it calls on the Indian Government to investigate the attacks of recent weeks and to try to prevent them in future. If the situation does not change, the European Parliament and the Member States may wish to consider whether the events in India should affect their dealings with that country. Any respectable government must help to ensure that minorities in its country can live in freedom and can pursue their faith as they see fit. Human rights here involve not just rights for individuals, but also an obligation upon governments to give minorities the freedom that is God's gift to everyone.
Madam President, as someone who has a parent who was born in India and has many friends from India in the various and diverse communities of faith which make up India's rich mosaic of cultures, I can assure you that it gives me no pleasure to move this resolution today.
There have been Christian communities in India since St. Thomas landed in Kerala in AD 52. By and large the Christians have lived alongside their neighbours for many years in peace. But the horrific death of Graham Staines and his two sons, in January, sadly brought to public attention a worsening persecution.
These murders were the apex of a spiralling campaign of violence against Christians of all denominations. In a courageous address to his people the Prime Minister of India highlighted other incidents which are not acceptable in a modern, tolerant democracy. These killings and other attacks have been unreservedly condemned by the World Hindu Council. The perpetrators of these atrocities do not represent the people of India or mainstream Hinduism. This resolution will be a significant message to those extremists that the people of Europe are in solidarity with all those who value and defend religious and communal tolerance.
Finally, not as a spokesman of my group but as an individual who worships Sunday-by-Sunday in a British church where we have members of the congregation who see India as their mother country, let me assure the people of India that they are in our prayers and that we pray for both the persecuted and the persecutors. India, you have our love, our respect and our prayers in this difficult time.
Madam President, I oppose religious persecution wherever it occurs. However the text of this resolution, I believe, is ill-judged and unfair in singling out one country when throughout the region and elsewhere there are many similar cases. We should realise that Christianity has flourished in India for 2000 years - longer, in fact, than here in Europe.
I have been given permission to move on behalf of my group an oral amendment, which is to add to rectial C. the words: 'and applauding the Prime Minister's speech to the nation on 30 January supporting this and opposing sectarian violence'. We will be supporting that during the vote but unfortunately I will not be here because of the difficult timing of flights out of Strasbourg, so I have to leave before the vote. The officials have a copy of that text and so will the Socialist Group representatives.
Madam President, the Liberal Group has always stood up for human rights in general, and of course the right to freedom of religion deserves attention as part of this. I know that I am entering dangerous territory here, but from time immemorial, the greatest violations of human rights have been carried out in the name of religion. It has happened regularly throughout history that religious minorities have not been entitled to exercise the same rights as religious majorities, and this is still true today, with religious riots and other problems in India and on Ambon, and structural repression in Iran and Afghanistan. We are not here just to protect Christians, I hope - we must protect and make room for all religions, and this means standing up for Jehovah's Witnesses in Russia, for example, who are currently facing prosecution in Moscow.
The Liberal Group calls on the Commission and the Council to remain vigilant and to take account of religious freedom when assessing the human rights situation in third countries. I hope that there will be an opportunity in the next legislative period to produce a comprehensive report on human rights and the role of religion. Sadly, I will not be here to see it.
Mr Bertens, I deliberately allowed you to exceed your time, as you are one of the most regular attenders in this House. We have some time in hand, but I would ask you not to exceed our time-limits.
Mr President, attacks and assaults on religious minorities are unfortunately frequent in India. Although the Indian Constitution expressly guarantees religious freedom, the violence goes on. Human rights are also constitutionally safeguarded.
This resolution was tabled following the murder of a Christian missionary, but we must not limit our attention to Christians alone; other religious minorities in India, such as Sikhs and Muslims, are subjected to even greater religious persecution.
There is no inevitability about these attacks; people are not programmed to use violence. Not at all. The truth is that several extremist groups are fanning the flames, among them the VHP, which patently has links running high up the political ladder.
Nor should we forget the origins of the stand-off in India between different religious groupings: social strife, poverty and illiteracy. Efforts must be made to tackle these problems; then we may well see less religious tension.
India is not the only country where religious groups are pitted against one another, however. Similar problems exist elsewhere in Asia, for example in Pakistan, Bangladesh and the Maldives. It is incumbent upon all of us to work for human rights. Religious freedom is one important element, together with freedom of speech, freedom of movement and the right to non-discrimination. We must also counter violent crimes against individuals on the basis of their sexual orientation. A great deal remains to be done in defence of these principles.
Mr President, I belong to a political party that has itself experienced in its own country what it is like when a government tries to clamp down on the freedom of expression of a growing opposition party, so I have every sympathy for anyone whose freedom of expression or religion is under threat. We will therefore naturally be supporting the joint resolution on freedom of religion in India. We unreservedly condemn the use of violence against Indian Christians, and we demand that the national government and the state authorities responsible for maintaining law and order should take firm measures where necessary not just against the perpetrators of the violence, but also against the police officers who simply stand by and watch.
I would point out here that in Orissa, where a missionary and his two children were brutally murdered, it is not the BJP that is in power, contrary to what some people think, but the Congress Party, to which the likely murderer also belongs. The violence against Christians should also not make us forget that for the last ten years, particularly in India, thousands of Hindus have been systematically murdered by Muslim fanatics in riots and pogroms that have sadly been much worse than the current violence against Christians. For example, in 1990 almost the entire Hindu population of the state of Kashmir, around a quarter of a million people, fled after a series of massacres in which more than a thousand people were killed. The instigator of this ethnic cleansing, Amanula Khan, the leader of the Kashmiri Muslims, is still given a hero's reception in various European countries, including my own. I think a little consistency is called for here. In this respect the joint resolution, which I think is very general, could also have made reference to the systematic and particularly barbaric persecution of Christians and all non-Islamic religions in the neighbouring country of Pakistan. That omission has now been put right. For the rest, we shall be happy to support this resolution.
Mr President, despite the important contribution made by representatives of all faiths to the humanitarian mission of aid, care and relief for the underprivileged, religious intransigence seems to be becoming increasingly radical in many parts of the world.
Last month we heard that, in clashes in Djakarta, Islamic fundamentalist mobs were busy burning Catholic churches and hunting priests and nuns, while the forces of public order looked on powerless.
In India violence against the clergy is currently being encouraged by anti-Christian - but also anti-Muslim and anti-Sikh - rhetoric from fundamentalist groups who claim that they are determined to end any form of religious conversion in the country by the year 2000. This illustrates the lack of effective protection for religious minorities working in India, but above all it shows that the real aim of racist fundamentalism is to restrict freedom of religion and opinion.
All this should prompt Europe to stress its wholehearted support for the basic principles of the Universal Declaration of Human Rights, making respect for those principles a prerequisite determining the very nature of the bilateral relations Member States maintain with countries which flagrantly disregard them.
Mr President, I shall begin with the resolutions on the death penalty. The Commission shares the general concern of the European Parliament on this issue, especially in respect to the United States. We believe that in all cases in which the death penalty is imposed the guarantees laid down in the International Covenant on Civil and Political Rights and other international instruments should be respected.
We welcome the adoption by the Council of Ministers of general guidelines on the issue of the death penalty in June 1998. These guidelines make it clear that the objective of the European Union is to work towards the universal abolition of the death penalty.
We also welcome the adoption by the UN Human Rights Commission on 2 April 1998 of a resolution which calls for countries that have not yet abolished the death penalty to apply a moratorium on the execution of death penalties with a view to abolition. EU Member States co-sponsored the resolution, which had been introduced by Italy, and it is striking to note that the United States voted against it.
The Commission is greatly concerned about the rising number of executions taking place in the United States. The European Union has raised this question a number of times with the US authorities. As the Commissioner responsible for relations with the United States, I have no embarrassment or hesitation in raising this issue with them: it is appropriate that one should do so with a country with which we have close links and which has expressed on numerous occasions its concern about human rights elsewhere.
The European Union follows closely individual cases in the United States and has made a number of démarches in specific instances. In the event that it concerns a person having the nationality of one of our Member States, the Union will pay special attention to compliance with the provisions of the Vienna Convention on Consular Relations of 1963, which in Article 36 provides arrested foreigners with the right to consular assistance.
I turn to the specific case of Mr Peltier, who, of course, is not on death row but is a long-term prisoner. I can only say that anybody who heard the speeches made from diverse parts of the House, with different political viewpoints, could not but be moved by what was said. The Commission, through its delegation in Washington, is looking into the circumstances of the medical condition of Mr Peltier and will do its utmost to support the actions of the European Parliament in this regard. We will carefully follow up this case, and look forward to the exchanges on this issue at the next meeting between the European Parliament Delegation for relations with the United States and the United States' Congress. Not only is it legitimate that this subject should be discussed but, in the circumstances described, it is inevitable and natural.
On the question of freedom of religion, I am glad that it has been broadened out and has not concentrated entirely on the situation in India, because it is right to say that there are problems, to put it mildly, with regard to freedom of religion in many countries, and it would be misleading to focus only on India. As far as we are concerned, freedom of religion is a fundamental human right and we should defend it wherever it comes under attack.
Nonetheless, there has been a certain topicality with regard to the reports about attacks on Christians in India, which are deeply worrying. The Commission's delegation, which continues to keep us fully informed on the situation as it develops, is fully associated with Member States' missions in monitoring the situation.
Sadly, ethnic and religious violence is not a novelty in India, but violence against Christians on the scale reported is new. The issue is now highly politicised in India and it has the potential to affect the political situation there - reference has been made to the statement by the Prime Minister which, of course, we have noted. The issue is dividing not only Opposition and Government but is also controversial within the BJP itself.
There is no doubt that the principle of secular government and the protection of minorities is deeply ingrained in Indian democratic tradition. There can also be no doubt that opinion leaders and civil society in India are deeply shocked about the events and the damage done to India's image, and that is amply reflected by the wide press coverage which these events have received since they began.
The Commission is convinced that responsible Indian politicians, together with a strong consensus in civil society, can succeed in mobilising the necessary political momentum to control violence. We strongly support the continuation of the quiet and persistent work of our representatives on the ground, our ambassadors, NGOs and concerned Indian citizens as the best guarantee to check the current situation, and for that they were recently thanked by the Archbishops of Delhi, Mumbai and Bangalore.
The Commission fully endorses the objectives of racial tolerance, social harmony and full respect for human rights which underpin the European Parliament's motion for a resolution.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions on the situation in Guinea-Bissau:
B4-0136/99 on behalf of the UPE Group; -B4-0168/99 on behalf of the ELDR Group; -B4-0173/99 on behalf of the PPE Group; -B4-0183/99 on behalf of the V Group; -B4-0191/99 on behalf of the PSE Group; -B4-0202/99 on behalf of the GUE/NGL Group; -B4-0211/99 on behalf of the ARE Group.
Mr President, the situation in the West African state of Guinea-Bissau is extremely worrying. After the November 1998 agreement and the new agreement at the start of this year, violence has broken out once again between the troops of President Vieira and General Ansumane Mane. The conflict of June 1998 has returned and people are once again fleeing in large numbers. The civilian population are suffering yet again as a result of the destruction caused by this war.
The Abuja peace agreement has been suspended and the foreign troops are committing countless human rights violations. It is extremely important that the Abuja agreement should once again be applied in full. All foreign troops - except of course for the ECOMOG forces - must leave the country and the government of national unity must try to organise proper elections, which would be an almost unprecedented event.
Europe must be prepared to do something to help here. Great efforts are needed in West Africa to prevent conflicts from spilling over into other countries. There are far too many transnational conflicts. We must do everything we can to prevent the proliferation of light weapons, and the Union must offer ECOMOG technical and financial support and humanitarian aid for the people.
Mr President, Commissioner, war has returned to Guinea-Bissau. The European Parliament must show its solidarity with the people of Guinea-Bissau, who are suffering in this civil war. Hundreds of people have died, thousands of civilian refugees have had to leave their country, hospitals are short of medical supplies and are struggling to cope, and hunger and disease are spreading.
There was an agreement in Abuja which provided for a cease-fire and arrangements to contain the conflict. Despite this, military operations have started again, and everything points to this being the responsibility of President Vieira's troops. We deplore the political irresponsibility and shortsightedness of political and military leaders who put their own interests above the interests of their people.
The European Parliament must demand respect for the Abuja agreements which provide for the formation of a government of national unity and the organisation of presidential and legislative elections, respecting the independence and territorial integrity of Guinea-Bissau.
There is a danger that the conflict will become international, given the situation in Casamanca. The presence of foreign troops, notably from Senegal and the Republic of Guinea, whom international human rights organisations are accusing of human rights violations against civilians, is aggravating that danger. So the withdrawal of all foreign troops is a fundamental prerequisite for restoring peace. The only troops that should stay to guarantee the cease-fire and ensure compliance with the agreements are the ECOMOG troops. The people of Guinea-Bissau desperately need help, and this means strengthening humanitarian aid and ensuring that aid actually reaches the people who need it. Here I would stress the importance of neutral non-governmental organisations operating on the ground.
Finally I call on the European Union to support the efforts of the Prime Minister designate, Francisco Fabu, to establish a government of national unity capable, above all, of serving the interests of the long-suffering people of Guinea-Bissau.
Mr President, Commissioner, ladies and gentlemen, what is happening in Guinea-Bissau is tragic. There are thousands of displaced persons, and widespread hunger and misery caused by a war which it seems nobody wants and is of no use to anyone. It is vital to restore peace and to silence the guns in Guinea-Bissau. It is vital to observe the Abuja agreement and rapidly establish ECOMOG, the peace-keeping force of the Economic Community of West African States. President João Bernardo Vieira and General Mané have to bear the heavy responsibility of enabling and ensuring compliance with the agreement they have signed, by stabilising the situation in Guinea-Bissau, installing the new government of national unity, organising free elections and allowing the country to develop.
Europe can and must help, and that is what our compromise resolution is about. Humanitarian aid and technical and financial support are needed, but we can also help by firmly condemning the escalation of the war and demanding the immediate withdrawal of the foreign military forces involved in the conflict. Without that withdrawal the human rights abuses will continue and peace will not be possible. In this case, Parliament's recommendation that the Council should speak with one voice on this matter is very apposite. And given much of the news published in the media, I would like to ask if the Commission can give Parliament any information guaranteeing that there are no military forces from any Member State of the Union involved in this sad conflict, which we hope to see ended as rapidly as possible.
Mr President, the acts of violence in the West African State of Guinea-Bissau are causing us serious concern. President Jean Bernardo Vieira and General Ansumane Mané concluded a peace agreement in Abuja on 1 November 1998, and it is absolutely essential that they observe the terms of that agreement. The Council and the Commission must insist on that. The agreement requires the withdrawal of foreign troops, especially from Senegal and the Republic of Guinea. Here too, it is up to the Council and Commission to exert pressure.
The deployment of ECOMOG troops was requested, permitted and wanted. The peacekeeping forces of the Economic Community of West African States are essential as guarantors of the peace. Since 3 February another cease-fire has been in force. We support the territorial integrity of the country, or so I believe. We call on the government to reform itself into a government of national unity. If that is done, the Commission should then provide appropriate aid, since thousands of people have fled their homes. Refugees are being produced here, and famine is being produced here. We should also mention that much of the misery has been caused by weapons from Western Europe.
The politicians and the armed forces must abide by the terms of the peace agreement. If they do not do that, they are irresponsible, uncaring and blind to the lessons of history. They must observe international law and human rights. Their observance of international law and human rights is the basis on which we can provide humanitarian aid and support ECOMOG through the Council and the Commission.
I believe that would be a strategy for underpinning the peace. It is up to the two sides in Guinea-Bissau.
Mr President, Commissioner, first I would like to welcome this joint motion for a resolution and stress our joint condemnation of the new wave of violence in Guinea-Bissau and our demand for full implementation of the cease-fire agreed on 3 February.
Recent events have frustrated the hopes raised by the Abuja agreement of 1 November, hopes that the conflict might be over and that Guinea-Bissau, and especially its martyred people, might enjoy the peace needed to recover from a situation of enormous economic backwardness, aggravated by the destruction and chaos provoked by the conflict which broke out last June.
That hope must be urgently rekindled, above all in the Guineans who have witnessed and been victims of this senseless confrontation, which can only be ended through negotiation, peace and respect for the agreements. We also want to highlight and denounce the destabilising role of foreign troops since the beginning of the conflict. That role is all the more serious because it may be one reason why the Abuja agreement is not being respected. Withdrawal of all foreign military forces not in the territory in strict compliance with that agreement, like the troops from Senegal and the Republic of Guinea, is a prerequisite for implementing the agreement and for the government of national unity to take office in line with that agreement.
The West African intervention force has a peace-keeping mission, and that mission must not be complicated by other foreign forces hindering its action or pursuing other purposes. This conflict must not be turned into some kind of cockfight for the only perch in the chicken coop. A political solution must be found which guarantees peace, respects what has already been agreed, does not undermine the independence and territorial integrity of Guinea-Bissau and puts an end to a tragic situation which is destroying a country and a people.
Initiatives to bring humanitarian aid, particularly food and medical aid, to the people are urgently needed and should be welcomed and encouraged.
Mr President, Commissioner, it is a sad fact that the situation in various parts of Africa brings one question to mind: how far can the absurd, the ridiculous and the irrational go?
Guinea-Bissau is one of the poorest countries in the world. Before the recent conflict that began eight months ago, it had an average per capita income of around USD 220, which is equivalent to less than half an ecu per person per day.
The situation was beginning to improve. The country was starting to see an increase in reserves, inflation was falling and annual growth stood at 5 %. This has all disappeared over the last eight months. The country will now have negative growth, in other words over the next few months the annual growth rate will be -5 %.
The war there was undoubtedly the result of the conflicting ambitions of a president who seems to have been in power for ever and an ambitious general. As we know, it has left the country in a situation in which its citizens are fleeing, some are becoming refugees, people are starving and its limited reserves have been squandered. The conflict is even becoming international, with the clear involvement of troops from Senegal - moving from the conflict in the southern region of Casamance - as well as troops from the Republic of Guinea.
There is no doubt that the international community must do everything in its power to try to put an end to this situation. We must be able to restart the aid programme that the international bodies had launched and which has once again been paralysed. We must ensure that foreign troops are withdrawn and that only the ECOMOG peacekeeping forces remain. Finally, given that the cease-fire that was renewed in February - only a few days ago, in fact - has already been broken, we must provide the Prime Minister designate with the power he needs to allow the people of Guinea-Bissau to resolve their future in peace.
Mr President, I can be comparatively brief because the Commission shares the view set out in Parliament's proposed resolution. We are closely monitoring developments in Guinea-Bissau and are aware of the tremendous difficulties faced by the civilian population. Through ECHO we are providing, I hope, speedy and effective humanitarian assistance to meet the population's needs. We also support the mediation efforts currently underway and call on the parties involved in the conflict to comply with the Abuja agreement. We are ready to resume cooperation with Guinea-Bissau once democracy has been restored. We are aware of the role played by ECOWAS in the international community's efforts to maintain stability in the region and we support the Abuja agreement including the deployment of ECOMOG troops in Guinea-Bissau.
Reference has been made to the suggestion that troops of some Member States are participating. I am aware of those rumours but I am not in a position either to confirm or to deny them. We are consulting Member States, however, on ways to finance aid in the form of supplies and non-military equipment for the ECOMOG forces.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions concerning natural disasters:
Storms in the Canary Islands
B4-0128/99 by Mrs Sierra González and others, on behalf of the GUE/NGL Group; -B4-0163/99 by Mr Escolá Hernando and others, on behalf of the ARE Group; -B4-0193/99 by Mr Medina Ortega, on behalf of the PSE Group; -B4-0207/99 by Mr Fernández Martín and others, on behalf of the PPE Group; Earthquake in Colombia
B4-0192/99 by Mr Newens, on behalf of the PSE Group; -B4-0203/99 by Mr Puerta and others, on behalf of the GUE/NGL Group; -B4-0206/99 by Mrs Banotti and others, on behalf of the PPE Group.Storms in the Canary Islands
Mr President, the order of speakers was not really very important. What we are talking about here is the catastrophe that devastated the Canary Islands, and I must point out that this catastrophe adds to the problem of the region's ultraperipheral location. The storms affected its entire port and coastal infrastructures, as well as its agriculture, in other words the tomato and banana crops which are fundamental for the region's economy.
We do not need the full minute we have been allocated as we merely want to urge the Commission to make additional efforts in its structural programmes to help this remote region to overcome this catastrophe. It is called a 'natural' catastrophe, although we may soon have to consider the fact that such catastrophes are not so natural and that they are sometimes the result of the damage we have done to the environment.
Mr President, ladies and gentlemen, Commissioner, at the beginning of January a violent storm struck the islands of Tenerife, Gran Canaria, Palma and Hierro, doing untold damage to port infrastructure, coastal roads and shore installations. It also affected the tomato and banana crops, and other fruit and horticultural production. As these are islands, there is no alternative infrastructure, so it is vital to the life of the archipelago for it to be in full operation.
Agricultural production in the islands in 1997 amounted to 105 495 million pesetas and the damage to agricultural production represents 14.4 % of the damage to infrastructure and about 16.7 % of 1997 turnover. Furthermore, the largest tomato producers in the Canary Islands have suffered damage amounting to 5 664 million pesetas, equivalent to 19 % of production, and the damage in the banana sector amounts to 7 393 million pesetas, corresponding to 20.5 % of 1997 production, while damage to infrastructure amounts to 2 470 million pesetas.
That is why we are asking the Commission to check the extent of the damage quickly, and to include the Canary Islands and specific projects for repairing damage caused to the coastal infrastructure in the Union's structural programmes. We are also concerned about the effects of the storm on the turnover of agricultural producers for 1999 (and consequently, on the Canary Islands' economy) and we call on the Commission to provide the aid necessary to mitigate the damage suffered in this sector.
Ladies and gentlemen, while I have the floor I want to take the opportunity to express my deep sadness at the news of the devastation caused by the Colombian earthquake of 25 January 1999, which is said to be the worst earthquake to have struck the country this century, killing over a thousand people and injuring countless others, most of them from the poorest communities in the region. So I want to express the solidarity of the Group of the European Radical Alliance with the victims and the families of the dead, and with the people of Colombia. According to news from the area, the Colombian army apparently faced great difficulty, despite sending thousands of soldiers to the region, in preventing widespread looting in the city of Armenia, where the looters fired on the rescuers and public disorder is hindering rescue operations. There is also the danger of corruption, which may also prevent all the international aid reaching the people it is actually intended for. So I urge President Pastrana and the Colombian Government to take firm measures to restore public order in the disaster areas while respecting human rights, and to take all measures necessary to ensure that emergency aid reaches its proper destination. But most of all I hope this terrible event will not disturb the peace process under way in Colombia, which is already difficult enough.
Finally, Mr President, I also want to express our satisfaction that the Commission made EUR 1.5 million available immediately, including EUR 0.5 million not spent last year, and to applaud the constructive cooperation of the Red Cross, Oxfam and other NGOs operating in the region. And I call on the Commission and the Governments of the Member States to cooperate with the appropriate NGOs in making every possible effort to resolve this crisis and to implement a special development programme to meet the medium- and long-term needs of the earthquake zone.
Thank you, Mr Posada. Of course you did not mention just the problems of the Canaries, but those of Columbia as well, which is the next item on the agenda.
Mr President, we are fortunate that Commissioner Brittan is present here with us because last night he took the trouble to stay here until midnight to discuss an issue that is very closely related to the ultraperipheral regions and the Canary Islands, that is, the banana industry.
Mr Brittan, I am addressing you directly because if you read our motion for a resolution you will see that it relates to the serious damage that has been caused to agriculture in the Canary Islands. To be specific, and although this is not mentioned in the motion for a resolution, I can tell you that as far as banana production is concerned, there has been so much damage that neither in 1999 nor in 2000 will we come close to the minimum guaranteed production of 420 000 tonnes per year. This is because not only parent banana trees but also young banana trees were destroyed. I am telling you this because when we hold talks in Washington with a government that talks about defending free competition, I think we should let them know that our banana plantations have to contend with adverse climatic conditions and that in some regions of the Community, both in the West Indies and in the Canary Islands and Madeira, such catastrophes often occur. I believe that this is an important argument.
However, the aim of the resolution we are moving is rather different. I would like to read something unusual to the Commissioner as I think it is very interesting. It comes from the Las Palmas newspaper La Provincia today, 11 February 1999, which states that the representative of the federation of fruit and vegetable exporters in Las Palmas, Roberto Góiriz, welcomed the agreement that the European Parliament is about to adopt and pointed out that it would be an institution based in Strasbourg that would eventually find the solution to a problem that affects everyone living there. It is unusual that regions as remote as our own now look to the Commission as a source of inspiration and a source of aid. The Commission has always been very receptive to the problems experienced in these regions. We are now asking, among other things, that it should implement as soon as possible the new Article 299(2) of the Treaty of Amsterdam, which provides for special measures for these regions precisely because of the adverse conditions affecting their economies.
Mr President, I am speaking on behalf of Mr Fernández Martín, as he has had to leave. As has already been pointed out, and as you are all aware, at the beginning of January the Canary Islands were hit by a violent storm that has led to significant economic losses in terms of both infrastructure and agricultural production.
I must emphasise that the losses do not just translate to the significant figures contained in the resolution of around EUR 90 million between the banana and tomato crops, which, as you know, form the basis of the region's economy, a fact that has been highlighted. In addition to these losses, there were also significant losses in terms of infrastructures, totalling approximately EUR 15 million.
We therefore call on the relevant institutions within the European Union, and particularly the Commission, to take account of the scale of the destruction and to launch specific projects to remedy the damage caused to the infrastructures. We also ask that adequate measures be taken to provide effective and rapid aid to the people affected by this catastrophe and to the regional government to repair the damage that was caused.
Earthquake in Colombia
Mr President, the tragedy caused by the earthquakes in the Colombian regions of Pereira and Armenia come on top of other violent catastrophes that have destroyed people and property in Central America and parts of the Caribbean. Europe's response in every instance has been rapid and united. This has allowed us to alleviate some of the devastation and bring a little hope to the victims. Clearly, the extreme circumstances affecting Columbia were aggravated by the destruction of infrastructures, which delayed the arrival of aid and the implementation of the emergency plans. It is therefore extremely regrettable that some unscrupulous people are exploiting the tragedy to rob, steal and trade in the scarce resources that were already in the region or that were able to get through.
Nonetheless, these regrettable facts must not overshadow the heroic acts or the excellent example of civic-mindedness demonstrated by the non-governmental organisations, the civilian population, anonymous individuals and the army, who are all involved in the recovery and rescue operations. We must highlight their positive responses, as well as the rapid reaction of ECHO and the European Commission in distributing the aid that is so important at the moment. I congratulate them on that.
After the damage has been assessed, we will have to follow up the present project with a further programme aimed at helping the recovery of those regions that have been totally devastated. Unfortunately, we can do nothing for those who have disappeared apart from extending our condolences to their families. Indeed, there is very little we can do to predict other earthquakes. However, we can see to it that the donations from European and other countries are used as transparently and effectively as possible so as to prevent any doubts about embezzlement or the misuse of the funds.
I would like to end by saying that this resolution supports the commitment made by President Pastrana to combat corruption. We call on his government to make every effort to guarantee security in the region and respect for human rights.
Mr President, there is very little I can add to what our colleague Ana Miranda de Lage has just said on this issue. In my view, the same thing has happened with this earthquake in Columbia as happened with Hurricane Mitch. As usual, it is the poorest people that are affected. More than 1 000 people have died and many have been injured. In my opinion, we must first of all welcome the rapid response of the European Commission in releasing EUR 1.5 million, which is a considerable amount, and its work in collaboration with non-governmental organisations such as the Red Cross, Oxfam and others.
It is important for the European Commission to guarantee, in some way, that the aid sent reaches those who are genuinely affected. On previous occasions, a certain section of the population has taken advantage of the confusion - as is now the case - and exploited the breakdown in public order to use or sell goods that were intended for those who were most severely affected. There have also been cases where the aid was not distributed as it should have been and did not reach those most in need. So the European Commission can perhaps play an important role in this respect.
We must also welcome the fact that Mr Pastrana has made a commitment to eliminate corruption and that while those most in need are receiving aid, human rights are being respected in Columbia.
Mr President, I can certainly subscribe to the previous speakers' remarks, on behalf of my group. It is not the first time that Colombia has been hit by such a great disaster, and on this occasion it appears to have occurred in a part of Colombia with relatively few problems. It is all the more tragic that a region inhabited by people who, though dependent on help, had hitherto managed to eke out a decent living, has now been struck by such a disaster.
Our urgent plea to the Commission is that it should cut through the red tape wherever possible, that it should ensure as far as possible that the aid goes directly to the people in need. We are pleased that action has been taken so quickly, since we often criticise Colombia here. It is our biggest headache in several respects, as you well know, Commissioner. I believe that if we can take this occasion to show clearly to Colombia and President Pastrana that we are also capable of constructive intervention when practical humanitarian assistance is needed, we shall have achieved a great deal.
Mr President, in joining in the expressions of sympathy for the victims of the Colombian earthquake, let us ensure that the European Union provides the long-term assistance required to help people rebuild their lives. Still today the communities affected lack basic storage containers for clean water, have too few latrines or waterproof shelters and not enough equipment for food preparation or tools to help clear and reconstruct their homes.
Barefoot children lack shoes to climb over the rubble of their former homes, and lives have been destroyed. Though agencies like Oxfam are seeking to help 8 000 families per month, over 400 000 people have lost their belongings or their livelihoods. We must learn the lessons too, for despite the early announcement of assistance which we welcome, no international aid had arrived locally a full 48 hours after the earthquake struck.
Finally, in a situation which should unify the disparate groups in the Colombian conflict for absolutely clear humanitarian reasons, I have to express disbelief at reports that paramilitaries may have used the disaster to cover the killing of human rights defenders in the NGOs in Colombia and that it may have been the pretext for withdrawing a bill condemning forced disappearances at an extraordinary session in the Colombian Parliament last week. We call on President Pastrana not simply to attack fraud and corruption but also to promulgate that bill.
The twenty-fifth of January is a date which will be etched in the memory of the Colombian people but, regrettably, for the wrong reasons. It was a tragedy of immense proportions, as has already been pointed out, resulting in over one thousand deaths and many thousands more being injured.
It must be said that the Commission is to be congratulated on the speed with which it responded to the crisis and in particular the way in which it cooperated with NGOs in the region. However, the aid sent from the European Union and other donor countries is a mere token, given the scale of the destruction and suffering, and particularly in view of a statistic mentioned by Mr Howitt: almost half a million people have lost their homes and their belongings. Therefore, a very comprehensive aid and development programme is required to meet the long-term needs of the country and its people. It is vitally important that, if this aid is forthcoming, it is properly coordinated and channelled to those who need it most.
The resolution is right to point out the danger of corruption and the need to eliminate it. I welcome, as does the resolution, President Pastrana's commitment to ensure that this does not happen. The resolution is also right to point out that, in trying to restore public order, it is vitally important that human rights are not violated.
Mr President, everyday life in Colombia is grim. Every month we could discuss the latest human rights violations, the paramilitaries, attacks on the Indios and the black population, people driven from their homes and the disappearance of individuals. This time, however, the cause of our concern is what we call a natural disaster, namely the earthquake in the city of Armenia. It has heaped untold suffering on the population, and I do not propose to repeat everything my honourable colleagues have already said on the subject. Nevertheless, the natural disaster has been compounded by a home-made disaster in the form of corruption and incompetence, partly within the Colombian government apparatus, which are hindering the effort to ensure that help reaches the victims and reaches them quickly.
We must be particularly worried by reports that the allegedly rapid assistance provided by the European Union has failed to arrive in many places. There is an urgent need to find out how accurate this information is. An official report on this matter is urgently required. In the wake of the earthquake, the paramilitaries have launched a campaign to annihilate human rights activists. Politicians and others at home and abroad insist that it is high time President Andrés Pastrana took decisive action. Alas, we have seen too little of that. Here too, there is an urgent need for the Commission to demand that the Colombian Government act to stamp out these violations of human rights in the aftermath of the earthquake.
Mr President, dealing first with the situation in the Canary Islands, the Commission is well aware of the terrible storms which hit the islands between 6 and 9 January. I am grateful for the further information supplied by the honourable Members in their resolution and also in the speeches that have been made. As far as the issue of bananas is concerned, I am well aware of the particular role that industry plays in the economy of the Canary Islands and have particular sympathy for what has occurred, coupled with the other problems which we dealt with last night.
I would like to express the Commission's sympathy and support for the local population affected by the storms. We are very sensitive to the difficulties that have arisen as a result and we will be looking carefully at the situation as a whole in the light of the instruments and regulatory provisions that may be available to give assistance.
So that those involved can make a proper study for the Commission, what we would like the Spanish authorities to do, is to provide, as soon as possible, detailed information about the nature of the severe weather, its impact on production and production potential in the region as well as the damage caused to the infrastructure. If we receive a formal request from the Spanish Government at the next meeting of the monitoring committees for structural assistance in the Canary Islands and the Objective 1 Community Support Framework for Spain, we will look into the possibilities of reprogramming current structural assistance in partnership with the national and regional authorities as well as any allocation from other resources available as a contribution to repairing the infrastructures damaged by the storms in question.
Turning to the situation in Colombia, preliminary official figures show that the number of dead has risen to over 900, of whom 582 are in the Department of Quindio and the number of injured to approximately 3 400, and 200 000 persons are homeless. Clearly the immediate priority is to respond to the emergency needs of the most vulnerable sections of the population throughout the region hit by the disaster. A detailed needs assessment confirms that it is essential to provide temporary shelter, food, blankets, kitchen utensils, medicines and chlorine as a matter of urgency. Pending a more exhaustive analysis of needs, a relief programme, amounting to EUR 1.5 million has so far been prepared by ECHO. The Commission was able to announce on 26 January a timely contribution to international relief efforts, and I am grateful for the kind words that have been spoken this afternoon about what the Commission has been able to do.
This first contingency plan is being implemented by various European NGOs in cooperation with the Colombian Red Cross. ECHO is considering the adoption of a further relief programme for the victims of the earthquake. In the context of their mission to Colombia next week, the Commission services will begin to study possibilities for the long-term rehabilitation of the earthquake areas. But I would add that we fully share the view expressed in the European Parliament that President Pastrana's government must take steps to restore public order and combat corruption, whilst fully respecting human rights, and should ensure that the killing and kidnapping of human rights activists and of local NGO workers is fully investigated and the results of any such investigation are acted upon with firmness and speed.
The debate is closed.
The vote will take place today at 5.30 p.m.
In view of the fact that the debate has ended early and we cannot proceed immediately to the vote, I am obliged to suspend the sitting until voting time.
The sitting was suspended at 5 p.m. and resumed at 5.30 p.m.
We now come to the vote on topical and urgent debate.
After the vote on the joint motion on Kazakhstan
Mr President, I congratulate the House on its unanimous adoption of the resolution on Kazakhstan. I have the German version in front of me. It consists only of the following phrase: 'beauftragt seinen Präsidenten, diese Entschließung an die und die weiterzuleiten ' (instructs its President to forward this resolution to such-and-such). The only other thing on this sheet is two straight lines. I just wanted to ask whether others have read the resolution and whether their versions contain the text.
Mr Posselt, I am sure every Member has read it. There must have been a mistake in the particular text that you were given.
After the vote on topical and urgent debate
Mr President, I have to say that my previous remark was not meant as a joke but as a formal protest. The resolution on Kazakhstan, at least in the German version, consists of two straight lines.
Laughter
May I ask you to declare the vote null and void. According to our Rules of Procedure, a vote is invalid if the text is not available. Failure to annul this vote would establish a precedent.
Mr President, that is not the case. There is a complete version of the German text. Perhaps you have been given the wrong sheet, Mr Posselt. I will gladly provide you with a copy so that you know exactly what you voted for!
Mr Swoboda, I have also been shown a full version. I was suggesting to Mr Posselt that there was something wrong with the printing in the version he had obtained.
Mr President, could it be that an honourable Member of the Christian Social Union has one or two blind spots?
Laughter
Surely not.
VOTES (continuation)
Mr President, I wish to make one or two points about the vote. Firstly, I apologise that there are more than 200 amendments; we tried as best we could to reduce the number.
I should like to explain the meaning of 'compromise amendments' in connection with tonight's vote. They are not compromise amendments in the way we normally understand them, that is to say compromise amendments between political groups. They represent the results of an informal trialogue which took place in Brussels over the last couple of days and weeks and amount to a considerable amount of work put in by myself and the other water rapporteurs.
It is absolutely imperative that we, having agreed those compromise amendments between the water rapporteurs, now agree to endorse them because the German presidency, which was not represented at last night's debate, has stated in a letter: 'The German presidency is hoping to achieve a common position on the draft directive at the March Council. They will do their best to include in that common position the text that came out of the informal consultations.'
A prerequisite will be that this text is included in the decision on the proposal that Parliament will be taking tonight. So we need to fulfil our side of the bargain: endorse the so-called compromise amendments, and then we have the beginnings of something we can take further after the second reading when we move to co-decision.
Mr President, at the end of the votes this morning, I requested that the vote on this report be postponed to the next part-session in Brussels. I would like to repeat this request, given the importance of this report, and ask that the vote be taken in Brussels.
You are quite correct that the point was raised this morning but the Rules say that it either has to be a political group or 29 Members. I have had no formal request from any of the political groups or any wish expressed by 29 members. So I intend to take the vote. With good will I do not think it will take us very long.
Mr President, what you have just said about the request is proper but the trouble was that I could not get the consent of my Group to have this matter put over until next week. I apologise to the Spanish delegation.
After the vote on Amendment No 165
Mr President, I wonder whether the political groups which are asking for so many roll call votes are aware that each roll-call vote costs the European taxpayer EUR 300.
Mr President, may I simply ask the questioner whether he knows how important it is for the public to know who bears political responsibility and how much that knowledge is worth?
Mr President, there is not the slightest doubt that our citizens have the right to know, and we are under an obligation to inform them. But not about every proposal and every political group.
Colleagues, we have had a long week and we are all tired. Let us move on.
Mr President, I merely wanted to reassure the honourable Member. We are all in favour of budgetary thrift, Mr Anastassopoulos, and when I cast my eye over your group and see all the empty seats, it is clear that many Members will only receive half of their per diem allowance today, which will no doubt please you.
Laughter
I am tempted to have a roll-call vote on whether roll-call votes are worthwhile but that would be absurd.
Parliament adopted the legislative resolution
Mr President, this has been a very long and complicated vote but it is a very satisfactory conclusion.
However, I want to draw the House's attention to the fact that, firstly, it was made necessary by the fact that the Council reached a political agreement on this at a very early stage. This is an example of the unwisdom of the Council in reaching these political agreements. Secondly, the satisfactory result would not have been possible without the immense work by Mr White. But I want to stress that it would not have been possible without the cooperation of his fellow rapporteurs on water, Mr Eisma and Mr Florenz; it would not have been possible without the coordinators of all the political groups; it would not have been possible without close cooperation with Commission staff, with the chairman of the German presidency's Working Group on Water and without the secretariat of the Environment Committee. I hope that people recognise these people are due recognition, because without them Mr White would not have been so successful.
I am glad to hear the water directive was 'overflowing' with cooperation.
Mr President, I am interested in the number of roll call votes we have been having on this report. In the vote on the previous report you always identified the group which called for the roll call vote, which caused some discomfort for our colleagues in the Green Group. In this instance, not once have you identified who has asked for the roll call vote. Surely we should be told who has asked for a roll call vote.
If you really want I can read it all out but it will only take up more time.
On Amendment No 44
Mr President, I should like to point out to the House that in Amendment No 44, in the second indent of point 2(a), the German wording 'entfernen pyrotechnische Komponenten ' must be replaced by 'neutralisieren pyrotechnische Komponenten ' in order to make the wording consistent with the rest of the legislative text.
In an engineering dissertation the wording would be excellent, but it is entirely unsuitable for a legislative text.
As the rapporteur confirms that, we will ensure that the German text is amended accordingly.
Parliament adopted the legislative resolution
I have received a request under Rule 129 from the Group of the United Left to refer this report back to committee.
Mr President, on behalf of the Group of the Confederal Group of the European United Left - Nordic Green Left, I request that the Quisthoudt-Rowohl report should be referred back to committee, under Rule 129, for the following reasons: we think the adoption of the report at this time may be interpreted as interference in the electoral processes of a sovereign state, Israel, and - regardless of its merits or intentions - as explicit support for one of the more controversial parties in the election, specifically that of candidate Benjamin Netanyahu.
Mr President, if we had to refer the reports back every time there were elections in the countries concerned, we would no longer vote on any reports. I therefore do not believe that we can refer this report back.
Applause
Mr President, I believe we should vote on this report now. Any delay would be detrimental to Israel as well as to the Palestinians.
Parliament decided against referral back to committee
(Parliament adopted the legislative resolution)
Mr President, I just wanted to table an oral amendment, but one that I feel is appropriate.
I propose that after the words 'regional integration', we add 'through the abolition a priori of the principle of non-reciprocity in ACP/OCT/UPR relations as soon as the new EU/ACP general agreement enters into force', so as to provide us with a better understanding of the amendment.
Mr President, the Socialist Group supports Mr Aldo's motion for a resolution in general terms. However, the oral amendment he is proposing is quite serious, so we cannot accept it at this stage. It is not a simple formal amendment; its content is very significant. We therefore oppose the oral amendment.
More than 12 Members indicated their opposition to the oral amendment
(Parliament adopted the resolution)
In the 21st century, good quality water will perhaps be of greater strategic importance than oil, which is a good reason for thanking Mr White for the efforts he is making now to ensure that we have good quality surface water by 2010. The river basin approach enables the Member States to pursue policies which are specifically tailored to river basins, which we think is an excellent idea. If the best use is made of local knowledge, such as the water boards can provide, it will help to achieve better results. Involving those who are directly concerned makes it much more likely that new policies will be accepted.
Establishing a new framework directive is certainly going to take some doing: the way it was dealt with at first reading was extremely confusing. Our examination of the draft framework directive was postponed several times, mainly because of the 'premature position' that the Council adopted last June. All in all, it was a strange state of affairs. After that, with the Amsterdam Treaty in mind, progress started to be made towards reaching a political agreement, though this has only been successful in a small number of areas because certain Member States refuse to be flexible. This is a pity, because it is often much easier to reach agreement at an early stage before opinions become too firmly entrenched.
The compromise amendments which I and others have tabled are a rather disappointing result after a very promising start. Amendments Nos 189 to 193 on the wetlands are designed to maintain a buffer water capacity which is essential in order to prevent floods and drought.
Compromise Amendments Nos 194 and 195 take account of the fact that the protection of marine waters is already covered by international agreements. We are in favour of organising occasional conferences on water policy, which all parties concerned, including NGOs, should be able to attend, as proposed in Amendment No 198.
The re-injection of water for certain necessary activities must still be possible, provided that it is done in a responsible manner, and Amendment No 201 creates adequate safeguards here.
With the emission limit values, all the various sources must be considered, not just the major polluters. The difficulty here is in enforcing the polluter pays principle, and we therefore wonder whether Amendments Nos 65, 67 and 68 can really be implemented in practice.
The Commission's proposal establishing a framework for Community action in the field of water policy is a reworking and combination of a number of directives currently in force on the quality of surface and bathing waters, waters used for fish and shellfish farming and waters for human consumption, on the protection and management of groundwater, the treatment of municipal waste water, control of effluent and pollution by nitrates.
In addition to simplifying the situation, the main new feature of this proposal for a directive is its underlying approach, which is based on the notion of river basins. Good management of these will ensure that the quantity and quality of surface and groundwater are safeguarded, whether these waters belong to one Member State only or straddle a border.
By the end of the year, the Commission is to put forward technical specifications which will form the basis for all data collection and analysis operations, notably regarding the definition of river basin districts and the analysis of their physical, demographic and economic characteristics, analysis and monitoring of water quality, and the evaluation of water quantity and quality.
Each management plan will consist of a programme of measures to be fully operational by 31 December 2007 at the latest. The objective of 'good status' must be achieved by the year 2010.
Responsibility for implementing these requirements will very largely rest with the Member States.
In response to this proposal, I tabled 17 amendments on behalf of the Europe of Nations Group, most of which were adopted either on their own or as part of a compromise amendment. These amendments naturally included wetlands and their specific ecosystem in the context of these Community measures. But we also pointed to the importance of agriculture and the specific link between this industry and water. We needed to take account of the special features of agriculture to ensure that it was not restricted by too bureaucratic an approach.
We voted against compromise Amendment No 201 on the underground storage of natural gas and LPG. The Commission proposal introduces a derogation for existing stores, but would ban any plan to develop further storage of natural gas in aquifers, whilst the French experience of storing gas underground (since 1957) and LPG in abandoned mine workings (since 1965) indicates that all requisite measures for protecting the environment are in place.
We did, however, vote for Amendment No 160, which authorises underground storage where this does not compromise the environmental objectives of this directive.
This directive recognises the importance of the advances in certain areas and therefore concentrates on the quality of water, leaving aside the quantitative aspects of the problem.
There is a serious shortage of water in southern countries, which means that it is becoming a limited resource.
We must therefore restrict the temptation in wealthier, more developed and more powerful regions to transfer water from other areas, as is the case with the River Ebro.
Through Amendments Nos 16, 18 and 75 the White report puts an end to such practices by limiting this water policy. I was therefore happy to vote in favour of these amendments and the entire report.
To begin with, we should welcome today's adoption at first reading of this framework directive on water policy which Parliament has been pressing for hard for a long time. This text will clarify and simplify the existing Community legislation, which is fragmented and labyrinthine.
Secondly, I must deplore once again the fact that political agreement was reached in the Council before Parliament had had its say. Moreover, after his report was adopted by the Committee on the Environment, Public Health and Consumer Protection, Mr White, outside all the normal channels of official procedure, negotiated 12 'compromise' amendments with the representatives of the Council. I find it most regrettable that he did not take the trouble to inform the Committee on the Environment at any stage of his dealings.
Over and above that, I deplore the fact that he added on his own initiative a thirteenth Amendment No 201 which was never agreed with the Council delegation. The rapporteur made this addition without respecting the elementary rules of transparency, and without even consulting the authors of the amendments which his compromise proposal was designed to replace. This is no way to do things. On principle, therefore, and also because the content of Amendment No 201 was not consistent with the wishes of the PPE Group, we voted against this amendment.
Despite Mr White's best efforts, his attempt to reduce the number of amendments to this text as far as possible only succeeded with the Council on points which, whilst useful, were thought to be of minor importance. We have had to vote in today's sitting on nearly 200 amendments. That proves, Mr President, that Parliament is using the powers granted it under the Treaty, despite the dubious practices employed by the Council of Ministers.
A good environment in rivers and streams is an important element in the overall quality of the environment in the European Union. However, the highly intensive exploitation of freshwater resources that has taken place over the past 25 years has created major problems for animal and plant life in European rivers. It is therefore gratifying that the Commission has taken the initiative of a directive establishing a framework for EU action in the field of water policy. The Commission's proposals for a phased solution to the dual problems of pollution and supply bear witness to a legislative proposal that has been prepared with great care. Through the discussion in Parliament and the Council, I hope that it will be possible to satisfy the demands of both the environment and supply.
Florenz report (A4-0051/99)
This explanation of vote is mainly concerned with those sections of the report dealing with PVC. Although we appreciate that PVC is not the only issue here, we are ready to back those amendments which seek either to ban or to restrict the use of PVC. We naturally support reduced use of traditional PVC, but we do feel that today's technology offers ever more ways of cutting back on those component substances in PVC that are a danger to the environment and health. We also know that industry, and in particular the automobile sector, is working actively on many fronts to find alternatives to PVC, or to use less hazardous forms of it. We therefore hope that the Commission will very soon come forward with a proposal for a directive on the whole issue of PVC, without this being restricted to any particular sector.
As to the disposal of PVC, we believe that the optimum solution is reuse or recycling; the second-best choice would be incineration, coupled with energy production. Landfill has to be seen as the option of last resort.
Adopting Amendment No 25 fails in our opinion to do justice to the important area of producer liability. We therefore voted against this amendment.
The following order of priorities is used in the treatment of waste in the European Union: prevention, reuse, recycling, incineration and landfill. The same order must therefore also be used in disposing of vehicles, particularly when we consider that there are huge numbers of end-of-life vehicles each year and that the first priority must be to ensure that the dangerous substances they contain are given appropriate treatment.
As regards the prevention of PVC waste, we feel that this would be better dealt with in a horizontal directive, and we are expecting a proposal from the Commission on this shortly. This is why we voted against Amendments Nos 8, 19, 21 and 56.
The best way of ensuring successful collection is to enable the last owner to deliver the vehicle to an authorised treatment facility free of charge. The treatment costs can then be passed on in the price of new vehicles. In many countries, however, it happens all too often that vehicles are dumped illegally, even in surface water, with all that this implies. We voted for Amendments Nos 22 to 25, even though they do not take adequate measures to prevent these problems from happening.
The existing arrangements for the collection of two and three-wheeled vehicles must be left in place, and it is therefore a good idea to exclude them from Article 5. We voted for Amendment No 18, despite the fact that all the provisions on prevention, reuse and recovery have been dropped.
On the subject of treatment, we wholeheartedly supported Amendment No 30, and the same applies to Amendment No 34 on the percentages for reuse and recovery. As everyone probably knows, the complete dismantling of end-of-life vehicles is currently possible and economically viable. This would mean a reduction in the shredding of such vehicles. The targets set out in Amendment No 34 are certainly attainable: in the Netherlands, for example, we have already reached 86 %.
We are in favour of Member States concluding agreements with the economic actors concerned, so that the directive can be implemented flexibly.
I am glad that the European Commission and Parliament are at last planning to legislate on the recycling and proper disposal of end-of-life vehicles. Motor vehicles are one of the most important areas of capitalist production. In the European Union, as we approach the year 2000, close on 10 million vehicles are scrapped every year. To quote just one of the many eloquent figures, the non-recyclable waste which remains after crushing and shredding makes up 10 % of the total volume of hazardous waste.
In the case of vehicles and other major consumer items, a fundamental principle could usefully be adopted on a large scale. The producer should also be made responsible for disposing of and recycling his products. The purchase price would of course reflect the cost of this responsibility. In this way numerous pollutants, often harmful to the environment, would be eliminated and this would enable the process of recycling and disposal to be organised more efficiently. European standards should be put in place for the various product categories to regulate their collection, processing, reuse, recycling and the monitoring of these operations.
I think this idea will also enable many pollutants to be eliminated at the production stage, since the producer himself will have to make provision for recycling his products in the simplest and safest way possible.
First of all, I must compliment Mr Florenz on his good work. This text is of prime importance to the environment. Sadly, we are all familiar with the eyesore of abandoned car wrecks on our landscapes. This proposal is very important too for producers in the industry concerned.
There are many sectors directly involved in the treating of end-of-life motor vehicles: the car makers, the suppliers of parts and fittings, the plastics and metal components sector, the recycling and salvage professionals, and so on.
Consumers, the current or future owners of a vehicle, are of course the people primarily concerned: on what terms will their vehicles be taken back and treated? We ought not to be dogmatic here. Taking back vehicles free of charge, as envisaged here, is to my mind a snare. The real cost of collecting, free of charge, an old vehicle which does not comply with recent environmental standards will have to be met sooner or later. The intention of my Amendment No 54 was to make it compulsory for vehicles type-approved after the date of the directive's entry into force to be taken back free of charge. At the same time, Member States would have to provide incentives so that all vehicles could in fact be taken back free of charge.
With the same ideas in mind, I supported the proposal by the Committee on the Environment, Public Health and Consumer Protection which seeks to set differentiated objectives according to whether the vehicle is an old one or one which meets the standards of the present directive.
I also feel strongly about the amendments seeking to ban the use of PVC. Firstly, there is no way one can suggest banning the use of a material in a horizontal text on end-of-life vehicles. Secondly, we have to be consistent; this House has always strongly advocated measures to control atmospheric pollution. In that context, it encourages the use of light materials in vehicle construction, so as to reduce fuel consumption. At present, given that there are no alternative materials, it is neither meaningful nor realistic to seek a ban on the use of PVC in motor vehicle construction.
I naturally welcome any proposal which aims to improve waste management in the European Union. Clearly, the waste which results from lack of control in the motor industry has become unacceptable, and measures are needed to address the problem. To that extent, I support the report and the means of improving waste management contained in it.
However, I am not satisfied that due regard has been given to motorcycles. Motorcyclists, if anything, have been more environmentally friendly than those of us who travel on four wheels. There is a strong tradition of recycling motorcycle parts. I was therefore concerned when the original proposal was put forward that it appeared to ignore this tradition by putting two-wheeled vehicles in the same category as four-wheeled vehicles. My own view is that motorcycles, as well as vintage cars, should have been excluded from the legislation and that separate legislation should be drafted which would ensure compliance with genuine environmental concerns.
End-of-life vehicles are a major environmental problem in the European Union. There are pollution problems associated with the types of waste that are separated from scrap vehicles during shredding, but abandoned vehicles in particular are a major environmental problem in nature. It is therefore necessary to ensure that end-of-life vehicles are managed in a lawful and responsible way. Common EU rules in this area will help to reduce substantially pollution from hazardous substances. In addition, end-of-life vehicle treatment undertakings can become more viable and generate more jobs. The proposed directive is therefore an immensely positive initiative.
An appropriate means of preventing the use of certain hazardous substances in the manufacture of new cars is an important element in the proposed directive. However, it is not realistic at the present time to introduce a total ban on certain substances which are necessary - in small quantities - in connection with certain alloys and rust-protection procedures. Moreover, the demand for a horizontal directive providing for a total ban on PVC in the EU before 2000 is unrealistic, and therefore cannot be given Conservative support in the European Parliament.
Quisthoudt-Rowohl report (A4-0035/99)
Mr Antony's tirade in this morning's debate on research and development cooperation with Israel in which he accused Israel of producing ethnic weapons that would select their victims on the basis of race tell us more about Mr Antony's views than Israel's research policy.
Only a racist could give credence to such nonsense. Only someone who believes the world is composed of sharply-defined 'races' arranged in a neat hierarchy with them at the top of the food chain could imagine such a horror. It is not possible. There are more similarities in the genetic make-up between so-called 'races' than between individuals within such 'races'. Anyone who started such a programme would have already demonstrated they lack the scientific knowledge to carry it through.
As I said this morning I will be voting to support this report with the few reservations I indicated then. Mr Antony's views have only reinforced this decision.
The State of Israel has laws which result in the persecution of and discrimination against its Palestinian neighbours. I support this agreement, but would stress the need for the EU to draw attention to the way the State of Israel is showing scant respect for human rights and the ongoing peace process. Peace in the Middle East can be brought closer through cooperation with the West and technical development. Sustainable peace, however, requires acknowledgement of every human being's right to life, together with compliance with the peace process that has been entered into.
Kosovo
Our group did not co-sign the draft 'joint' resolution on Kosovo. We believe that the text remains excessively one-sided, containing too much simplistic and inflexible analysis, a black and white approach left over from the cold war, with its 'good guys' and 'bad guys', and a measure of inability to grasp properly the complex historical, cultural and religious realities which a resurgence of Communist ideology has caused to resurface and which nevertheless now form the very heart of the problem on which an agreement is being sought.
What our resolution should have done was to welcome the fact that, firstly, the advocates of a diplomatic solution have for the moment won out against the irresponsible hotheads and, secondly, that two European countries are playing a leading part, for the European Union as a whole, in the search for that solution.
The Council clearly recognised that the best way to help achieve a diplomatic solution was not to use the complex and uncertain machinery of the CFSP, but to lend resolute support to the work of the 'contact group' made up of the powers inside and outside Europe which are best placed to play a decisive role in finding a way out of the crisis.
The Rambouillet talks confirm the major role played in the 'contact group' by the two European countries most heavily and specifically engaged in the search for a peaceful solution: France and the United Kingdom, the two European members of the UN Security Council. This House can only hope that the two European co-chairmen of the Rambouillet conference, helped by the negotiators of the 'contact group', will bring both their diplomatic skills and the utmost political determination to bear in persuading the protagonists in the fighting - despite the absence of Milosevic, which weakens the process - to reach an agreement which will allow the question of Kosovo's independence to be managed as peacefully as possible.
Aldo report (A4-0036/99)
The document we are considering is what is called an own-initiative report in the European Parliament. Such reports present the European Parliament's point of view on issues directly or indirectly connected with the European Union, some of which may not have been dealt with in Community legislation.
This is therefore the European Parliament's unilateral position, and it does not have any immediate or concrete impact on the issues it relates to.
Nevertheless, the report does have the merit of drawing attention to real problems, and that means it can initiate the legislative and decision-making process applying in the European Union, as the Commission may implement some of the report's highly positive recommendations for the ultraperipheral regions, namely:
1.The creation of a devolved Commission service in the ultraperipheral regions will help to physically strengthen the presence of the UPRs within the Community as a whole.2.Establishment of enlarged regional markets for the exchange of products originating in the UPRs, the overseas countries and territories and the ACP countries in the same geographical area.3.Facilitating the development of inter-regional exchanges, with the focus on the areas of training and culture, sea and air communications, environmental protection and so on.But I do have one reservation about this report, which is that it might open the door to interests alien to the ultraperipheral regions, allowing them to misrepresent the specific nature and particular circumstances of what is meant by ultraperipheral, which is already defined in Article 299(2) of the Amsterdam Treaty.
We unreservedly agree that it is vital to extend cultural and trade relations between the overseas countries and territories, the ACP countries and the ultraperipheral regions of the European Union, such as the Azores, the Canary Islands and Madeira. But it is not enough to affirm that and institutionalise it, by clarifying the position on the status of ultraperipheral regions, as the new Treaty on European Union, the Treaty of Amsterdam, does in Article 299(2).
Policy guidelines and permanent means must be created to respond to specific needs and the proposed broadening of cultural and trade relations.
We cannot accept the worrying tendency to view the UPRs in geo-strategic terms and exploit them accordingly, involving quid pro quos or links with political and military blocs. Besides, there is only one, NATO, which is celebrating its half-century not by seeking to make its own existence unnecessary, but with every intention of carrying on.
Banana exports
I pointed yesterday to the unacceptability of the retaliatory customs measures announced by the US against European products, even before the WTO has looked at the new common organisation of the market in bananas.
And this threat of sanctions has a definite effect, because even before it is put into practice, it is prompting the economic players to react.
No WTO member has the right to take such measures unilaterally: they must use the procedure for settling disputes laid down by the WTO.
What do we see on the European side? Firstly, we are seeing every day the very regrettable consequences of the European negotiators' failure to secure adequate guarantees in the GATT agreements allowing us to preserve our preferential relations with the ACP countries. Secondly, we deplore the apparent willingness of certain European Member States to sacrifice European solidarity on condition that the US exempts them from its sanctions. Lastly, the attitude of the German Presidency does not seem to be altogether unambiguous, in that it has sought a direct settlement with the US without consulting its partners.
We for our part wish to encourage the European Commission to show the utmost firmness - which for once it seems intent on doing, albeit very late in the day - and consequently the Europe of Nations Group chose not to sign the compromise of the PPE and PSE Groups, the content of which seemed to us insufficiently robust, but proposed a more forceful compromise text instead, together with four other political groups. We wished in particular to reaffirm in strong terms our support for our ACP partners, to whom we are linked by an international agreement. We wished also to indicate Parliament's fundamental disapproval of unilateral measures and deplore in no uncertain terms the USA's declared intention to apply Section 301 and 'super 301', the spectre of which we were told had been banished for ever thanks to the Marrakesh agreements.
In the absence of a European 'super 301' we would also like to know how the Commission will react to safeguard our interests if the US should take the unilateral measures it has threatened.
That concludes voting time.
Statement by the President
At a meeting today the Conference of Presidents decided, pursuant to Rule 10(4) of the Rules of Procedure, to bring forward the second March part-session to 22 and 23 March. The part-session will begin at 5 p.m. on Monday 22 March and will continue on Tuesday 23 March. Voting time will be at 3 o'clock on Tuesday.
The Conference of Presidents has decided to include in the agenda of Monday 22 March a Commission statement followed by a debate on the action to be taken on the report of the Committee of Independent Experts.
The deadline for tabling motions for resolutions will be Thursday 18 March at 5 p.m.. The deadline for tabling amendments and joint motions will be on Monday 22 March at 10 p.m.
The other items on the agenda will be decided by the Conference of Presidents at its meeting on 4 March. It should be noted that it will be possible to hold a political group meeting on Wednesday 17 March at 6 p.m. and possibly on 18 March at 10.30 a.m. as well as on Monday 22 March before 5 p.m.
Committee meetings already scheduled for 22 and 23 March will be postponed until 24 and 25 March. Further details will be provided by the committees involved.
Mr President, I am afraid I do not intend to respond to the remarks made by Mr Hänsch, who was probably inspired by the Carnival in the Rhineland, because he could not possibly have been inspired by the election results in Hesse. No, my intention is to raise the question of the Kazakhstan resolution again. Since making that point before, I have received faulty copies from other Members, and I now have this pile of 63 faulty copies of the Kazakhstan resolution, each comprising only straight lines. Following our earlier exchanges, I checked at the desk outside - this is no laughing matter, gentlemen - to see whether proper texts were available there. They do not have a single text that is properly printed. I do think we ought to take our parliamentary work seriously enough for me to be able to ask you to check what has happened here and for you to ensure that it does not happen again.
We are going to check again but I have been assured that a fresh batch of properly printed resolutions were made available at the distribution desk.
Mr President, I would appreciate it if you could tell me whether or not the statement you have just read out has been printed and is being distributed in some way to Members. We have naturally taken note of it, but there are too many changes to the calendar. It would therefore be better if we received a written copy this evening, perhaps in a fax to our offices.
Mr President, I should like to ask whether there will also be a vote in plenary on this change of date, because as far as I am aware, the original calendar of part-sessions was adopted by us here in the House. If there is to be a vote, when will it take place?
I understand that the answer is No. The Conference of Presidents has the power to alter the date. I cannot answer detailed questions as I am no more informed about it than you are.
Mr President, I am interested in your announcement about the changing of the date of the mini-session. I am sure you are aware that visits are arranged for people from many parts of the world in the light of the timing of the mini-session. This change will certainly cause great difficulty as far as some of my visitors are concerned. Could you give me an explanation, that I can pass on, as to why the mini-session has been changed? I am sure there must be some very clear political reason but I did not quite understand what it was - I did not quite hear what the explanation was.
As I say, I am learning as I go along. I am told it is because the original date clashed with the European Council meeting and we wish to meet before that meeting.
Mr President, just to give an explanation to Mr McGowan. The problem is that we have to hold a debate on the results of the Committee of Independent Experts in that mini-session. This has to happen in the presence of the Commission. But on the same date the Council is meeting in Berlin and it is impossible for the Commission to be in two places at the same time. Therefore, the only solution was to find another date for the mini-session. As it is a sensitive issue, we could not postpone it until the month of April. That is the real political explanation. Of course, normally we would hold the mini-session on 24 and 25 March, and the committee meetings would take place on 22 and 23 March. So this is reversed: the mini-session will be on 22 and 23 March and the committee meetings on 24 and 25 March. That is the whole explanation.
It is useful to have someone who attended the meeting to explain the situation. However, the plenary is not the place to debate this. It was a decision taken by the Conference of Presidents. If you have a problem with it speak to your group leaders and raise the matter in your political groups.
Combined transport: dimensions and weights (continuation)
The next item is the continuation of the report (A4-0031/99) by Mr van Dam, on behalf of the Committee on Transport and Tourism, onI. the proposal for a Council Directive amending Directive 92/106/EEC on the establishment of common rules for certain types of combined transport of goods between Member States (COM(98)0414 - C4-0485/98-98/0226(SYN))II. the proposal for a Council Directive amending Council Directive 96/53/EC laying for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (COM(98)0414 - C4-0486/98-98/0227(SYN)).
Mr President, I hope that I can find my bearings again in the debate which we interrupted. The role of combined transport is to shift goods transport from the roads to the railways. It is capable of doing that despite its structural disadvantages, thanks to the preferential measures designed to enable it to compete with the transport of goods by road. Nevertheless, it has not developed to the extent that we transport policymakers had hoped and expected. The main reason is that the railways are taking a very long time to develop into modern service enterprises, if they are developing in that direction at all.
Combined transport is also the forerunner of a future model, namely that of intermodal transport, which will improve the flow of traffic for all types of carrier. A decisive breakthrough in the development of intermodal transport will naturally require a sea change in the political regulation of transport in Europe. What we are asking about today are the conditions under which the present superannuated form of combined transport can be sustained for long enough to develop into that model of the future, without it grinding to a halt and simply being overrun by the road-transport juggernaut.
The new proposal for a directive starts off in the right direction, broadening the definition of combined transport to pave the way for intermodal transport. We are naturally calling for a precise limitation of the ratio of road legs to total mileage.
The second step in the Commission's proposal, namely the European harmonisation of preferential measures, also points in the right direction, in my opinion. The issue of grants poses fewest problems. The maximum weight of 44 tonnes and the exemptions from driving bans, however, remain bones of contention. I personally consider them necessary for a transitional period until a level playing field has been created for all modes of transport and intermodal transport has become an everyday phenomenon. I share some of my colleagues' fears, however - firstly that the abuses which are already occurring today will become more widespread, and secondly that the increase in exemptions from driving bans and derogations from weight limits could open the political floodgates for the extension of these privileges to road hauliers in general. For that reason, we insist on follow-up negotiations to review the situation.
Madam President, both Parliament and the Commission agree that there is a need to actively promote combined transport by increasing the efficiency of the means of transferring transport of goods from road transport to more environmentally-friendly, safer and more energy-efficient modes which are less prone to congestion. I welcome Parliament's support for this approach. However, I regret that the report before the House rejects two of the three main measures proposed by the Commission to promote combined transport and substantially amends the other. The suggestions set out in the report would not achieve what both of our institutions and the majority of Member States want and that is the further development of combined transport as an efficient and viable alternative to current dependence on road transport. Therefore, it would be useful to pursue discussions on this text at a later stage to allow us to take Council's view on this proposal into account.
Meanwhile, on Mr Wijsenbeek's amendment, it is generally acceptable, since it developed some of the ideas in our proposal, while remaining faithful to the existing directive. But I am aware that Mr Wijsenbeek's colleagues on the Committee on Transport and Tourism do not share his views.
Let me briefly comment on two of the three components of the proposal: exemptions from driving bans and derogations from weight limits.
The Commission proposed Community-wide exemptions of the road legs of combined transport from restrictions on driving at weekends, during the night, holiday periods and during periods of high pollution. Such exemptions would improve the competitiveness of combined transport, by comparison with road transport, and would ensure greater reliability and regularity of combined transport services without jeopardising social and environmental standards. Obviously combined transport would have a major advantage if clients could have their goods moved and delivered when unimodal road haulage was forbidden. At present, there are about 47 lorry bans in existence in the Community, with many detailed exceptions to them for combined transport services. That needs serious improvement because combined transport obviously involves several links and if one is not allowed, for example on Sunday night, the whole chain is jeopardised. If a ban ends at 10 p.m. there just is not time after the trucks have reached the terminal to form a rail train that would allow arrival the next morning. That means all transport operation starting at 10 p.m. would go totally by road; and in international road container traffic, that means average driving distances of about 1 000 kms. Is it really safer, or more socially acceptable, or more efficient to do that than to have a road journey of about 100-150 kms to or from a rail terminal on a Sunday? The environmental congestion, social and efficiency arguments all point in one direction.
Secondly, we believe that transport operators should have the option of using a maximum authorised vehicle weight of 44 tonnes for road transport when it is specifically used as part of a combined transport operation involving the movement by different transport units in the whole Community. That is not just a marginal incentive. It may lower costs by 10 % and is, of course, only applicable over the shorter road legs of the combined transport journey. It is an efficient way of making combined transport more attractive. For these reasons, I am at this stage only in a position to accept two technical amendments in addition to Mr Wijsenbeek's ones, Nos 3 and 6, and I have to reject the other ones.
It would be most productive to revisit this issue at a later date, against the background of the Council's common position, and after detailed discussion of the arguments. I hope we could then take a joint view about how a satisfactory compromise could be developed so that we could fulfil our common objective of supporting combined transport.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Article 366a of 4th ACP-EC Convention
The next item is the recommendation (A4-0013/99) by Mrs Aelvoet, on behalf of the Committee on Development and Cooperation, on the draft Council Decision on the framework procedure for implementing Article 366a of the fourth ACP-EC Convention (5644/98 - C4-0156/98-96/0050(AVC)).
Madam President, ladies and gentlemen, about two years ago the Council consulted the European Parliament about the procedure for implementing Article 366a of the Fourth ACP-EC Convention, which deals with how the European Union reacts to serious human rights abuses or the total failure of democratisation processes and so on, as a result of which the Union may suspend cooperation with the country concerned. The whole issue has been dragging on for two years now because of a fundamental disagreement between Parliament and the Council about the role that Parliament should be allowed to play in this process. Originally it was the view of the vast majority, in fact nearly all Members of this House, that we wanted the assent procedure to be applied, but this was rejected out of hand. We then decided to go for the consultation procedure.
In connection with this, I had informal contacts - not really enough to merit the term negotiations - with the UK Presidency on behalf of the Council, but these proved fruitless. The issue was raised again during the Austrian Presidency, which then ensured that the Council was formally consulted to see whether it would agree to the consultation procedure.
The result was that only two of the fifteen Member States were prepared to agree to Parliament's request. So once again we came back empty-handed. Since then the Council has made a small change to the text of the proposal, which had originally called for a qualified majority for any decision to be taken in this context. The qualified majority still stands, but unanimity is now required in the case of full suspension of the application of the Convention. It is important to note that up to now this has never actually happened, even in very difficult situations such as with Nigeria a few years ago. It was always the case that a number of articles were suspended, but never the entire Convention.
The situation today is as follows. If Parliament decides to refuse to give its assent, then in any event as soon as the Amsterdam Treaty comes into force - and that is not so far off now - all that is required under the provisions of the Treaty is that we should be informed. That is the only right we have in this context. So there is little point in obstinately refusing to give our assent here in Parliament, given that this will only result in the unanimity rule applying for the remaining months if cooperation is to be suspended. This is certainly not likely to promote rapid and appropriate action by the Union in cases of serious human rights violations. So because we would much prefer rapid action to be taken where possible by a qualified majority, I did not think I would be justified in calling for us to stick to our guns and refuse to give assent to the Council's draft decision.
Against my will, therefore, but in consideration of the practical consequences, I therefore recommend that we accept the decision as it stands, knowing that we have one small consolation, which is that whenever such a measure is to be taken, the Commission will inform Parliament at the same time as the Council, so that Parliament can react in good time. I have to say that it is thanks to our particularly close cooperation with the Commission on this document that we are able to relinquish the genuine consultation that we should have had with rather less distress than would otherwise have been the case.
Madam President, we have already debated the implementation of Article 366a of the Fourth Lomé Convention on many other occasions. It lays down the procedure for suspending cooperation with countries in violation of the essential provisions of Article 5.
This was one of the principal innovations of the Fourth Lomé Convention, and it makes cooperation dependent on respect for human rights, democracy and the principles of good governance.
I also want to thank Mrs Aelvoet on behalf of the Socialist Group. Under her wise guidance as rapporteur the European Parliament tried to democratise the procedures the Commission proposed, by making Parliament's opinion compulsory through the assent procedure.
But the Council's intransigence, plus the objective legal restrictions of the Lomé Convention, made it necessary to move towards a compromise.
As the rapporteur says, all things considered, the result is better than nothing.
The decision in the Council is no longer required to be unanimous but is to be by a qualified majority, and the Commission undertakes to inform Parliament in good time of any major change in the implementation of the suspension procedure. Parliament will obviously be extremely vigilant and insistent about this.
It is, effectively, better than nothing, so our group will vote in favour of the draft decision, as recommended by the rapporteur.
Madam President, as always Mrs Aelvoet has produced an excellent report on a very delicate subject. However, it is a sad indictment of the world we live in that Article 366a has to be written into the fourth ACP-EU Convention at all.
Having just returned from Africa yesterday and hearing of the latest events in Zimbabwe, it is vital the Commission has the power of suspension and is able to act quickly. Of course it would be good practice if Parliament - and by that I assume the Committee on Development and Cooperation - could be consulted before suspension took place. But I have to be honest and say that we live in the real world. There will be occasions when the Commission has to act quickly to convey the message to any nation abusing human rights before it has the opportunity to ask Parliament.
The key to the report is the sentence that the Commission, wherever possible, will inform Parliament in advance of any suspension or indeed resumption of cooperation. I believe that is a fair compromise between the Commission and Parliament and therefore support the proposal that Parliament give its assent to the draft Council decision.
However, there is an interesting situation which will arise after the year 2000, under the new Lomé Agreement, whatever that may be. As the Commission will know, the proposals for any new ACP-EU agreement could be based on regional cooperation and integration, with funding being distributed via the regional organisations rather than through individual nations and national indicative programmes. I wonder how Article 366a can operate in such circumstances, as the Commission will have lost the ability to sanction an individual nation within a region. It would be unfair to sanction the entire region. Perhaps Commissioner Brittan could pass on that particular question to the appropriate Commission service for an answer at a later date.
As there are a number of difficult situations building up in various African states I hope the Commission will use Article 366a in its widest form. Human rights, to me, should include pluralism, good governance, an independent judiciary, a free press, as well as free and fair elections.
My group will be supporting this report. Once again, I congratulate Mrs Aelvoet on the work she has done on behalf of this Parliament.
Madam President, the Liberal Group has always called for transparency in our human rights policy. Procedures must be clear. Article 5 of the Lomé Convention makes human rights policy an essential element of cooperation, and Article 366a which we are discussing now deals with the procedures surrounding the suspension of cooperation with the Lomé countries. The fact that such an operational article exists is an advantage, but the procedures themselves should have been better. The rapporteur has done her best to ensure that Parliament has a say and that majority decisions apply in the Council.
The Liberals have always taken the view that Parliament's assent should be needed for Lomé cooperation to be suspended. After all, Parliament's assent was needed for the Lomé Convention to come into force. The fact that we are now simply to be informed by the Commission if cooperation is to be suspended is not enough, but as a pragmatist, I realise that we could not have obtained more. After all the interinstitutional discussions since the Commission proposal of February 1996, the procedure finally needs to be wound up, and we must put this new instrument to good use in our human rights policy as quickly as possible.
Finally, I should like to thank and congratulate Mrs Aelvoet for this recommendation, but she does not need to be told that.
I should like to thank and congratulate Mrs Aelvoet for all the work that she has done to make it possible for Parliament to give its consent and for the realistic and reasonable approach that she has shown, as have other speakers such as Mr Corrie and Mr Vecchi. I would like to reiterate what we stressed when the interim report was discussed here last June, namely, that we intend to keep Parliament fully informed of any initiative which we might take or any proposal which we might submit to the Council with regard to the implementation of Article 366a of the Fourth Lomé Convention which sadly, as has been said, is not something that can be regarded as a purely theoretical possibility. I would add that in the only case so far in which Article 366a was invoked, against Togo, the Commission immediately informed Parliament of its intentions, as the rapporteur has acknowledged in her report, for which I thank her.
We will continue, as ever, to take very seriously any opinions or resolutions adopted by Parliament which might affect implementation of the consultation and suspension procedure laid down in Article 366a.
With regard to Mr Corrie's query about how it would work in a situation where the regional element is to the fore, I will certainly convey that query to those who are handling this matter on a day-to-day basis. The Commission is pleased that with Parliament's assent the framework decision will take effect, giving us a proper and transparent procedure for taking appropriate measures if essential provisions of the revised Fourth Lomé Convention are violated.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Macro-financial assistance to Albania
The next item is the report (A4-0041/99) by Mrs van Bladel, on behalf of the Committee on External Economic Relations, on the proposal for a Council Decision providing macrofinancial assistance to Albania (COM(98)0507 - C4-0590/98-98/0273(CNS)).
Madam President, Commissioner, ladies and gentlemen, in this debate on the granting of EUR 20 million in macro-financial assistance to Albania, I think it is extremely important to look at the political and economic context in which the assistance is being provided. Let me pick out a few points.
Albania freed itself from Marxist dictatorship much later than other countries in the eastern bloc, and this means that the problems of developing a pluralist society are persisting for longer than in any of the other countries, where some progress has been made. The economic and social conditions are such that, in my view, Albania can rightly be described as a third world country on the Union's doorstep.
The collapse of the pyramid schemes, the plundering of the munitions depots - which we all remember very clearly: a Kalashnikov now has a street value of five to ten dollars - the effects of the conflict in neighbouring Kosovo: all of these things have led to the enormous tide of refugees who are now on the move, with economic refugees coming to the Union and political refugees fleeing Kosovo for Albania.
In short, Albania does not just have serious internal problems to resolve. Because of its geographical situation, it cannot escape being politically influenced by surrounding countries in the Balkans. Mr Imbeni made this point very clearly during the Kosovo debate yesterday.
However, there are some glimmers of hope. Last November a new constitution was approved with a 90 % turnout, and a new leader, Mr Majko, seems to be making good progress towards guaranteeing independent roles for the president, the legislature and the judiciary. However, Albania's political recovery is closely linked to the priorities to be met for economic recovery. Last October, the Albanian authorities in Tirana assured the group of donors that they will promote the development of an action plan to combat corruption and introduce legislation to create the climate needed to encourage investment, which is currently at a very low level - there is almost no investment from outside the country - so that investors will also have a better guarantee of getting their money back in future.
It is also important here to monitor whether the new Customs Code does indeed consolidate customs and tax revenue collection, and then the main concern is the further winding-up of the pyramid selling companies, though it is still not known whether Albanians will ever see any of their money again. Unfortunately, we can do nothing to ensure that they do.
Since 1991 the European Union has been the largest donor to Albania, and in view of the country's economic and financial situation, international aid is still desperately needed, if only to keep the current account going. This is why it is vital that we should flesh out the ECOFIN Council decision of last April as quickly as possible. The Commission is in an excellent position to do this, with its considerable experience of Albania. Up to now we have mainly provided donations, but this time it is a loan. However, in my view we must prevent Albania from falling into the disastrous vicious circle of being financially dependent on outside help.
For this reason, in the extremely successful cooperation which I had with Mr Brinkhorst from the Committee on Budgets, for which I would like to thank him - unfortunately he could not be here this evening - I proposed that a coherent assessment should be made of the direction and state of progress of the political and institutional reforms in Albania. I have therefore asked the Commission not just to rely on the technical evaluations of international financial bodies such as the IMF, but to involve the Committee on Monetary Affairs and the PHARE committee in its assessment.
The aim is for Parliament to have a comprehensive picture of the reforms before the second tranche is paid. The intention is not to put Albania under the microscope, but to promote sound and efficient management. In my opinion, this is not just what EU citizens want, it is what Albanian citizens want as well.
I should like to thank the members of the Committee on External Economic Relations for their critical yet supportive views, and I hope that tomorrow the House will accept the amendments which are before us, because almost a year has already passed between the ECOFIN decision and the start of implementation, and Albania is simply raring to go.
Madam President, we know that Albania is still facing many intractable problems, especially problems in connection with internal security and public order which are affecting all other areas.
Nevertheless, in the midst of all these problems, relatively speaking I am amazed at the success this small country has had in implementing the six-month contingency programme from October 1997 to March 1998, which allowed it to tackle the social crisis and the civil war in the spring of 1997. We therefore have initial proof at least that, by following a specific programme in a well-disciplined manner and with adequate technical support, the Albanian Government can be effective and make progress.
However, as was clear from the serious regression which took place in September last year, the problems of Albania centre more around the lack of communication and dialogue among the country's political powers and their inability to reach agreement on a minimum joint programme to extricate the country once and for all from the crisis it is in, rather than on the genuinely deep economic recession.
The European Union and international organisations must give generously all the help they possibly can to enable this country to find positive solutions to its problems. Albania is part of Europe, it has contributed to the history of Europe and, from this standpoint, it is a potential applicant country for the European Union.
It must nevertheless be made clear to all the political powers in Albania that responsibility for the progress and future prospects of the country lie fairly and squarely with them. The European Union is granting macro-financial aid to support the efforts made by Albania, but this must in no way be taken as a shifting of responsibilities. The Albanian Government must intensify its own efforts to solve its problems, and it must push forward policies and economic reforms to ensure that democratic institutions run smoothly and that the rule of law operates correctly.
The adoption of the constitution was of course a major step in the right direction. However, we must have guarantees that human rights will be respected, that there will be a smooth transition to a market economy, financial stability and, above all, a revitalisation of the credit system. Corruption must be stamped out and organised crime combated. Structures and procedures must be created to guarantee transparency and to ensure that public money is handled honestly. Only in this way can a climate of security be created for investment.
The EUR 20 million are rather less than what the Albanian Government had hoped for and, more importantly, less than what the country needs to tackle its problems. Nevertheless, strengthening the credibility of the country and ensuring economic and political stability will gradually increase its ability to take on loans and, above all, will attract foreign investments, which Albania desperately needs.
We all know that my country, Greece, sincerely hopes that progress will be made, and it supports in every way the attempts of the Albanian Government to carry forward the necessary policies and institutional reforms which will bring Albania closer to the European model.
Madam President, Commissioner, ladies and gentlemen, I should like to begin by thanking Mrs van Bladel for her excellent report. It has our full support. As she said, and as my honourable colleague Mrs Karamanou has just stated, Albania is not only one of the weakest countries in economic terms, it is also lagging far behind the other countries in the development of democratic structures. Its situation is similar to that of Bosnia-Herzegovina; in other words, Albania has to be financially drip-fed by the European Union. We not only provide food aid. We not only provide general reconstruction aid. The European Union also spends money on the refugees from Kosovo who have found a temporary abode in Albania.
But the crucial point - and this is where we start to see the light - is that the last government reshuffle and the adoption of a constitution in Albania have laid the foundation stone for the construction of a stable system of government. It is important to us, of course, to have a partner in whom we can have at least a reasonable degree of trust, and whom we can provide with the necessary funds to develop the structures of government and to ensure that the police and the armed forces return to their role as servants of the democratic order instead of being a law unto themselves, with all the problems which that has entailed in Albania over the past two to three years.
It is also crucial that Albania should gradually win over the confidence of the international financial system and of investors, that Albania should thereby become an interesting location for prospective investors in the long run, and that at the same time the conditions should be created in which welfare capitalism can flourish.
We have come a long way. What we must do is to make sure that the control which is now required can also be extended to cover macrofinancial aid to a certain degree. The very idea of macrofinancial aid, of course, is that it is not designed to fund specific projects, but to provide the state with a pool of funds with which it can perform and develop the tasks of government. But I nevertheless consider it important that we strike a good balance between trust and verification, a balance that will also encourage the Albanians, the Albanian Government, to progress along the right path.
I have the impression that this financial aid of ours represents a small mosaic tile that Albania needs in order to go on constructing a stable future, and I hope that we shall soon see appropriate verification measures from the Commission to help ensure that this goal is achieved.
Madam President, my comments on the report and the rapporteur's amendments are very brief. Our group supports them in their entirety. As regards the aid, although we feel this should be granted under the most favourable conditions possible for the time being, there must also, of course, be a number of conditions attached, as both the Commission and the rapporteur propose.
Let me just mention one of these. We think that it is high time that the investigation into the pyramid selling schemes was completed; the capital collected should be paid out to the creditors and legislation should be introduced to combat money laundering. The schemes demonstrate the need for better financial controls on all sorts of institutions, including banks.
That said, the greatest risk still remains, as the rapporteur pointed out, that one hand will be paying out what the other receives, in other words that one loan will be applied for in order to pay another loan off. This would be a disastrous development for a country that does not need one loan after another but productive investment, including from the European Union, so that it can generate its own, independent economic development. This is what Albania needs in the long run.
Madam President, Commissioner, ladies and gentlemen, we must compliment Mrs van Bladel on her report. Obviously the European Union has made a good many mistakes over Albania, and this EUR 20 million loan will not fundamentally change the situation. That said, this loan will be something of a shot in the arm for Mr Majko, who is making heroic efforts but has very little room for manoeuvre.
It is the European Union's general attitude on Albania which is wrong. We are witnessing the growth of criminal activity, encouraged ultimately by the European Union. The Union should be far bolder in its policy. We should do what to some extent our Greek friends are doing - but not other countries, starting with Italy - and set very generous immigration quotas in order to break the power of mafia groups which feed on the traffic in labour and other commodities, such as drugs. We should generously open our universities and give thousands of study grants to Albanian students. Measures are needed to block the rise of opposition to the legal authorities in Albania, to prevent pyramid selling operations and situations of general political instability, notwithstanding the good intentions and intelligence of the current Albanian leadership. In the absence of such measures, Albania will mark time for a good many years to come.
I therefore call on the Vice-President of the Commission in particular and the Commission in general to urge the Member States not to regularise the situation after the event, as has been done now in Italy, where 250 000 people have been legalised as immigrants - because in the meantime the emigration mafia have netted their profits. We should act ahead of the event and set quotas in all countries of the European Union. I think that if the burden were spread over the Union as a whole it would not be too severe, and this is what we need to do to tackle the root of the problem.
Madam President, I should also like to begin, of course, by expressing my sincere thanks to the rapporteur, who in my opinion has truly produced a very, very good piece of work. I believe that when we speak of Albania, we must not forget that it is a country which has had to make an unimaginably huge leap forward within a few years and still has an enormous amount of ground to make up. During the Enver Hoxha era the country was virtually dragged back into the Stone Age, and now it needs to progress by leaps and bounds at a time when the entire surrounding region is far from stable.
I believe our aid can only be a drop in the ocean, but it may serve a useful purpose inside the country, helping to overcome the barriers that exist there. We must remember that Albania is divided into two large areas, the north and the south, with the Gegs and the Tosks respectively, traditional enemies who naturally continued to wage war during the Stone Age into which Enver Hoxha led the country, and that many of the conflicts we see today have their roots in that antithesis. It is even reflected in the party structure we find in Albania today.
The new Albanian constitution has naturally raised high hopes. I very much hope that it will be possible to give the opposition a suitably constructive role to play in the Albanian political system, because I believe it has adopted very constructive positions in many areas. Only then will it be possible for Albania to bring the problems with its neighbours under some sort of control.
Naturally - and this has been emphasised several times this evening - it will be necessary to introduce appropriate verification mechanisms. Only if these mechanisms exist, particularly in relation to the Albanian democratisation process, will the aid from the European Union be able to achieve anything. Many other verification measures have been mentioned, especially the mechanisms designed to curb the corruption, the arms trade and the drug trafficking that exist in Albania. We cannot achieve complete control in these areas; we can only do a little here to help the Albanians to help themselves, but we should do whatever we can. In that respect, Mrs van Bladel's report and the efficient aid that should result from it represent a step in the right direction.
Madam President, I wish to begin by congratulating the rapporteur on the excellence of her report and also thank her for the support given by Parliament to the Commission proposal.
The purpose of the macro-financial assistance of a maximum of EUR 20m for Albania is to shore up the country's official exchange reserves. This operation forms part of the global strategy pursued by the international community, and in particular by the European Union, since the crisis began at the end of 1996. It supplements the actions we have taken under the PHARE programme, the priorities of which are institutional reform. The specific purpose of this operation is to support the programme of structural economic reforms embarked on by the government under the aegis of the IMF.
Even during and immediately after the crisis that broke out in the country at the end of 1996, after the collapse of the pyramid saving schemes, fiscal and monetary policy management was actually extremely prudent and, as a result, the macro-economic situation has improved in recent months. The budget deficit as financed domestically has been reduced substantially, inflation has fallen dramatically, but the external payments position is still precarious. The shoring up of foreign exchange reserves that the Community operation will permit will, therefore, help the Albanian authorities in pursuing a prudent macro-economic policy. Of course, the Commission will pay special attention to efforts to combat corruption by improving customs procedures and the management of public expenditure.
I turn to some of the amendments: the Commission supports and welcomes Amendments Nos 1, 2, 3 and 6, some of which, in particular No 3, will enable us to adopt a stronger negotiating position with the Albanians in sectors which we think are very important.
Generally speaking, our rejection of the other amendments stems from our concern to safeguard the effectiveness of the implementing arrangements and the integrity of the objectives being pursued. These implementing arrangements have stood the test in numerous similar operations managed by the Commission, and to make them unduly onerous would prejudice the effectiveness of the operation. For example, the mandate of the PHARE Committee does not provide for it to be consulted in advance on a macro-financial operation and on the financial conditions attached to the associated borrowing and lending operations. But the Commission will ensure that the operation is fully consistent with and complements the objectives of the PHARE programme in Albania.
Under the proposed arrangements, the Commission will send to Parliament and the Council, at least once a year, a report evaluating how the decision is being implemented. It does not make sense to go beyond that. In the context of the evaluation provided for, the Commission will keep Parliament informed of the conditions attached to the loan. Furthermore, we are, of course, prepared to reply to any questions Parliament might put to us, both during the operation and after it has been completed. But negotiating the conditions of disbursement, which lies at the heart of such an operation, necessitates some room for manoeuvre and the observance of the confidentiality requirements that the authorities of the countries concerned might impose with regard to the substance and timetable of reforms.
It is essential to protect the objectives of an operation designed to underpin stability and economic reform. Its scope would be over-stretched if immediate policy objectives were also assigned to it. As we have invariably done in the past, the Commission will, of course, examine during the implementation phase whether the political context is compatible with disbursement in accordance with the principles of sound management.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
The sitting was closed at 7.50 p.m.